Exhibit 10.1

Certain identified information has been excluded from the exhibit because such
information both (i) is not material and (ii) would be competitively harmful if
publicly disclosed.

AMENDMENT NO. 1 TO REVOLVING CREDIT AGREEMENT

AMENDMENT NO. 1 TO REVOLVING CREDIT AGREEMENT (this “Amendment”), dated as of
September 23, 2020, by and among LAS VEGAS SANDS CORP., a Nevada corporation
(the “Borrower”), THE BANK OF NOVA SCOTIA, as administrative agent for the
Lenders (in such capacity, together with its permitted successors and assigns in
such capacity, the “Administrative Agent”) and the Lenders (as defined in the
Existing Credit Agreement referred to below) listed on the signature pages
hereof.

W I T N E S S E T H:

WHEREAS, the Borrower and the Administrative Agent are party to that certain
Revolving Credit Agreement, dated as of August 9, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”), by and among the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender and the lenders
from time to time party thereto;

WHEREAS, the Borrower has requested that the Requisite Lenders agree to certain
amendments to the Credit Agreement; and

WHEREAS, pursuant to Section 9.5(a) of the Existing Credit Agreement, the
Borrower and the Lenders party hereto, constituting the Requisite Lenders, wish
to amend the Existing Credit Agreement on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the respective meanings assigned to such terms in the Existing Credit
Agreement, as amended by this Amendment (the “Amended Credit Agreement”).

SECTION 2. Amendments.

(a)      Effective as of the Amendment No. 1 Effective Date, the Existing Credit
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Existing
Credit Agreement attached as Exhibit A hereto.

SECTION 3. Conditions to Effectiveness and Extension. The effectiveness of this
Amendment is subject to satisfaction of the following conditions precedent (the
date of such satisfaction being the “Amendment No. 1 Effective Date”):

(a) (i) the Borrower shall have executed and delivered a counterpart of this
Amendment to the Administrative Agent and (ii) the Requisite Lenders shall have
executed and delivered counterparts of this Amendment to the Administrative
Agent;



--------------------------------------------------------------------------------



(b) the representations and warranties of the Borrower contained in Section 4
hereof shall be true and correct in all material respects (without duplication
of any materiality qualifier contained therein) on and as of the Amendment No. 1
Effective Date, except to the extent that such representations and warranties
expressly relate to an earlier date (in which event such representations and
warranties shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of such earlier
date);

(c) no Event of Default shall have occurred and be continuing after giving
effect to this Amendment;

(d) the Borrower shall have paid all reasonable out-of-pocket and documented
costs and expenses of the Administrative Agent in connection with the execution
and delivery of this Amendment pursuant to the terms of the Amended Credit
Agreement (including the reasonable legal fees and expenses of Davis Polk &
Wardwell LLP, counsel to the Administrative Agent); provided, that an invoice
with reasonable detail for all such costs and expenses shall be received by the
Borrower at least two (2) Business Days prior to the Amendment No. 1 Effective
Date;

(e) the Borrower shall have delivered to the Administrative Agent a certificate
of a Responsible Officer of the Borrower, dated the date hereof, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that,
as of the date hereof, the conditions set forth in clauses (b) and (c) of this
Section 3 are satisfied; and

(f) the Borrower shall have paid to the Administrative Agent for the account of
each Lender that has delivered a counterpart signature page to this Amendment by
5:00 p.m. New York City time on September 22, 2020, a non-refundable fee equal
to the product of [****]% and the amount of such Lender’s Revolving Commitment
immediately prior to the effectiveness of this Amendment.

SECTION 4. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each Lender party hereto, on and as of
the Amendment No. 1 Effective Date, that:

(a) the representations and warranties of the Borrower set forth in Section 4 of
the Existing Credit Agreement (other than Section 4.6, Section 4.8 and
Section 4.15) are true and correct in all material respects (without duplication
of any materiality qualifier contained therein) as of the date hereof, except to
the extent that such representations and warranties expressly relate to an
earlier date (in which event such representations and warranties were true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date);

(b) this Amendment has been duly authorized, executed and delivered by the
Borrower and this Amendment and the Amended Credit Agreement constitute legal,
valid and binding obligations of the Borrower, enforceable against the Borrower
in accordance with their respective terms, except as enforceability may be
limited by the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law); and

(c) the execution and delivery by the Borrower of this Amendment and the
performance by the Borrower of this Amendment and the Amended Credit Agreement
have been duly authorized by all necessary action and do not (a) violate (i) any
provision of any law or any governmental rule or regulation applicable to the
Borrower, (ii) any Organizational Documents of the Borrower, or (iii) any order,
judgment or decree of any court or other agency of government binding on the
Borrower, (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual

 

- 2 -



--------------------------------------------------------------------------------



Obligation or (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of the Borrower, except for any such
violations, conflicts, breaches, defaults, approvals or consents the failure of
which to obtain will not have a Material Adverse Effect.

SECTION 5. Effects on the Credit Agreement.

(a) On and after the Amendment No. 1 Effective Date, each reference in the
Amended Credit Agreement or any Credit Document to “the Credit Agreement” shall
mean and be a reference to the Amended Credit Agreement and each reference in
the Existing Credit Agreement to “this Agreement,” “hereunder,” “hereof” or
words of like import shall mean and be a reference to the Amended Credit
Agreement.

(b) Except as specifically amended or otherwise modified hereby, all Credit
Documents shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed.

(c) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Issuing Bank, the Swingline
Lender, the Administrative Agent, the Borrower or any other Credit Party under
any Credit Document.

(d) This Amendment shall constitute a Credit Document for all purposes of the
Amended Credit Agreement and the other Credit Documents.

SECTION 6. Miscellaneous.

(a) Successors and Assigns. This Amendment shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and their successors and assigns (it being
understood that rights of assignment of the parties hereto are subject to the
further provisions of Section 9.6 of the Amended Credit Agreement).

(b) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Amendment, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest).

(c) SUBMISSION TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
PERSON ARISING OUT OF OR RELATING TO THIS AMENDMENT SHALL BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY
OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY HERETO
IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION
AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
(C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PERSON AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1 OF THE
AMENDED CREDIT AGREEMENT; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH PERSON IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER

 

- 3 -



--------------------------------------------------------------------------------



MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST SUCH PERSON IN THE
COURTS OF ANY OTHER JURISDICTION.

(d) WAIVER OF RIGHT TO JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, ON BEHALF OF ITSELF AND ITS AFFILIATES, ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AMENDMENT. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AMENDMENT,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS.

(e) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart. Delivery of
an executed signature page of this Amendment by facsimile transmission or
Electronic Transmission shall be as effective as delivery of a manually executed
counterpart hereof. The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to any document to be signed in
connection with this Amendment and the transactions contemplated hereby shall be
deemed to include Electronic Signatures (as defined below), deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept Electronic Signatures in any
form or format without its prior written consent. The term “Electronic
Signature” means an electronic sound, symbol, or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

(f) Captions. The captions and headings of this Amendment are for convenience of
reference only and shall not affect the interpretation of this Amendment.

(g) Severability. The illegality or unenforceability of any provision of this
Amendment or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Amendment or any instrument or agreement required hereunder.

[Remainder of page intentionally left blank.]

 

- 4 -



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

LAS VEGAS SANDS CORP.,

as the Borrower

     By:       /s/ Patrick Dumont          

Name:    Patrick Dumont

Title:      Executive Vice President and

                   Chief Financial Officer

[Signature Page to Amendment No. 1 to Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA,

as Administrative Agent and Lender

     By:       /s/ Ajit Goswami           Name: Ajit Goswami     Title: Managing
Director & Industry Head

[Signature Page to Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



Bank of America, N.A.,

as a Lender

       By:       /s/ Marie F. Harrison           Name: Marie F. Harrison    
Title: Director

[Signature Page to Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



BARCLAYS BANK PLC,

as a Lender

       By:       /s/ Craig Malloy           Name: Craig Malloy     Title:
Director

[Signature Page to Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



Goldman Sachs Bank USA,

as a Lender

       By:       /s/ Mahesh Mohan           Name: Mahesh Mohan     Title:
Authorized Signatory

[Signature Page to Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



BNP PARIBAS

as a Lender

       By:       /s/ James Goodall           Name: James Goodall     Title:
Managing Director

 

       By:       /s/ Kyle Fitzpatrick           Name: Kyle Fitzpatrick    
Title: Vice President

[Signature Page to Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender        By:       /s/ Knight
D. Kieffer           Name: Knight D. Kieffer     Title: Managing Director

[Signature Page to Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



Sumitomo Mitsui Banking Corporation,

as a Lender

       By:       /s/ Michael Maguire           Name: Michael Maguire     Title:
Managing Director

[Signature Page to Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



EXHIBIT A

[see attached]



--------------------------------------------------------------------------------



EXECUTION VERSIONEXHIBIT A

TO AMENDMENT NO. 1

REVOLVING CREDIT AGREEMENT

dated as of August 9, 2019,

among

LAS VEGAS SANDS CORP.,

as the Borrower,

THE VARIOUS LENDERS AND ISSUING BANKS

FROM TIME TO TIME PARTY HERETO,

THE BANK OF NOVA SCOTIA,

as the Administrative Agent and Swing Line Lender,

BOFA SECURITIES, INC.,

and

THE BANK OF NOVA SCOTIA,

as Joint Lead Arrangers and Joint Bookrunners,

and

BARCLAYS BANK PLC,

BNP PARIBAS SECURITIES CORP.,

FIFTH THIRD BANK,

GOLDMAN SACHS BANK USA,

and

SUMITOMO MITSUI BANKING CORPORATION,

as Documentation Agents,

 

 

$1,500,000,000 Senior Unsecured Revolving Credit Facility



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

          Page   SECTION 1.     DEFINITIONS AND INTERPRETATION    1.1   
Definitions      1   1.2    Accounting Terms      2830   1.3    Interpretation,
etc.      2930   1.4    Pro Forma Calculations      2931   SECTION 2.     LOANS
AND LETTERS OF CREDIT    2.1    Revolving Loans      3031   2.2    Swing Line
Loans      3132   2.3    Issuance of Letters of Credit and Purchase of
Participations Therein      3334   2.4    Pro Rata Shares; Availability of Funds
     3638   2.5    Evidence of Debt; Register; Lenders’ Books and Records; Notes
     3738   2.6    Interest on Loans      3739   2.7    Conversion/Continuation
     3940   2.8    Default Interest      4041   2.9    Fees      4041   2.10   
Voluntary Prepayments/Commitment Reductions and Mandatory Prepayments      4142
  2.11    Application of Prepayments/Reductions      4244   2.12    General
Provisions Regarding Payments      4344   2.13    Ratable Sharing      4445  
2.14    Making or Maintaining Eurodollar Rate Loans      4446   2.15   
Increased Costs; Capital Adequacy      4648   2.16    Taxes; Withholding, etc.
     4849   2.17    Obligation to Mitigate      5152   2.18    Defaulting
Lenders      5153   2.19    Removal or Replacement of a Lender      5355   2.20
   Incremental Revolving Commitments; Commitment Extensions      5456   SECTION
3.     CONDITIONS PRECEDENT    3.1    Conditions to Effectiveness      5759  
3.2    Conditions to the Making of Loans      5860   3.3    Notices      5860  
SECTION 4.     REPRESENTATIONS AND WARRANTIES    4.1    Organization; Corporate
Power; Qualification      5961   4.2    Due Authorization      5961   4.3    No
Conflicts      5961   4.4    Governmental Approvals      5961   4.5   
Enforceability      5961   4.6    Financial Statements      5962   4.7    No
Material Adverse Change      6062   4.8    Litigation      6062  

 

i



--------------------------------------------------------------------------------



4.9

   Payment of Taxes      6062  

4.10

   Environmental Compliance      6062  

4.11

   Investment Company Act      6062  

4.12

   Margin Stock      6063  

4.13

   ERISA      6063  

4.14

   Solvency      6163  

4.15

   Disclosure      6163  

4.16

   Compliance With Laws      6164  

4.17

   Intellectual Property      6164  

SECTION 5.     AFFIRMATIVE COVENANTS

  

5.1

   Financial Statements      6264  

5.2

   Notices      6366  

5.3

   Existence      6567  

5.4

   Payment of Taxes and Claims      6568  

5.5

   Books and Records; Inspections      6568  

5.6

   Compliance with Laws      6668  

5.7

   Use of Proceeds      6669  

SECTION 6.     NEGATIVE COVENANTS

  

6.1

   Limitation on Indebtedness of Restricted Subsidiaries      6669  

6.2

   Limitation on Liens      6770  

6.3

   Dispositions of Core Facilities      7073  

6.4

   Financial CovenantCovenants.      7073  

6.5

   Fundamental Changes      7073  

6.6

   Limitation on Sale and Leaseback Arrangements      7073  

6.7

   Use of Proceeds      7174  

6.8

   Dividends      74  

SECTION 7.     EVENTS OF DEFAULT

  

7.1

   Events of Default      7174  

7.2

   Application of Funds      7477  

SECTION 8.     AGENTS

  

8.1

   Appointment of Agents      7477  

8.2

   Powers and Duties      7478  

8.3

   General Immunity      7578  

8.4

   Agents Entitled to Act as Lender      7679  

8.5

   Lenders’ Representations, Warranties and Acknowledgment      7679  

8.6

   Right to Indemnity      7780  

8.7

   Successor Administrative Agent and Swing Line Lender      7780  

8.8

   Withholding Taxes      7881  

SECTION 9.     MISCELLANEOUS

  

9.1

   Notices      7882  

9.2

   Expenses      7983  

 

ii



--------------------------------------------------------------------------------



9.3

   Indemnity      8083  

9.4

   Set-off      8185  

9.5

   Amendments and Waivers      8185  

9.6

   Successors and Assigns; Participations      8387  

9.7

   Independence of Covenants      8791  

9.8

   Survival of Representations, Warranties and Agreements      8791  

9.9

   No Waiver; Remedies Cumulative      8791  

9.10

   Severability      8791  

9.11

   Obligations Several; Independent Nature of Lenders’ Rights      8791  

9.12

   Headings      8892  

9.13

   APPLICABLE LAW      8892  

9.14

   CONSENT TO JURISDICTION      8892  

9.15

   WAIVER OF JURY TRIAL      8892  

9.16

   Confidentiality      8993  

9.17

   Usury Savings Clause      8994  

9.18

   Counterparts      9094  

9.19

   [Reserved]      9094  

9.20

   Patriot Act      9094  

9.21

   Electronic Execution of Assignments      9095  

9.22

   Gaming Authorities      9095  

9.23

   Certain Matters Affecting Lenders      9095  

9.24

   No Fiduciary Duties      9196  

9.25

   Acknowledgement and consentConsent to Bail-In of EEAAffected Financial
Institutions      9196  

9.26

   Acknowledgement Regarding Any Supported QFC      9297  

SCHEDULES:       1            Revolving Commitments

4.4          Governmental Consents

4.8          Litigation

6.1          Indebtedness of Restricted Subsidiaries

6.2          Liens

9.1          Notice Addresses

EXHIBITS:           A            Form of Assignment Agreement

B            Form of Borrowing Notice

C            Form of Compliance Certificate

D            Form of Conversion/Continuation Notice

E            Form of Issuance Notice

F-1         Form of Revolving Loan Note

F-2         Form of Swing Line Note

G-1-G-4  Form of Tax Certificates

 

iii



--------------------------------------------------------------------------------



EXECUTION VERSIONEXHIBIT A

TO AMENDMENT NO. 1

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT, dated as of August 9, 2019 (this “Agreement”),
is entered into by and among LAS VEGAS SANDS CORP., a Nevada corporation (the
“Borrower”), the LENDERS and ISSUING BANKS party hereto from time to time, THE
BANK OF NOVA SCOTIA (“Scotiabank”), as administrative agent for the Lenders (in
such capacity, together with its permitted successors and assigns in such
capacity, the “Administrative Agent”) and as Swing Line Lender, BOFA SECURITIES,
INC. (“BofA”) and SCOTIABANK, as joint lead arrangers and joint bookrunners
(collectively in such capacities, the “Arrangers”) and BARCLAYS BANK PLC
(“Barclays”), BNP PARIBAS SECURITIES CORP. (“BNP Paribas”), FIFTH THIRD BANK
(“Fifth Third”), GOLDMAN SACHS BANK USA (“Goldman Sachs”) and SUMITOMO MITSUI
BANKING CORPORATION (“SMBC”), as co-documentation agents (collectively in such
capacity, the “Documentation Agents”).

WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, the Borrower has requested, and the Lenders, the Issuing Bank, the
Administrative Agent and the other parties hereto have agreed to provide, the
senior unsecured revolving credit facility described herein, in an initial
principal amount of $1,500,000,000, and, in connection therewith, the
commitments under the Existing Credit Agreement shall be terminated and all
outstanding loans thereunder shall be repaid in full.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION

1.    DEFINITIONS AND INTERPRETATION

1.1    Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Adelson” means Sheldon G. Adelson, an individual, and his estate.

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period (and in the case of an Interest Period shorter
than one (1) month, treating such Interest Period as a one (1) month Interest
Period) for a Eurodollar Rate Loan, the greater of (x) the rate per annum
obtained by dividing (A) (i) the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”), as published by Reuters (or, if not available, such
other commercially available source providing quotations of LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date or (ii) in
the event the rate referenced in the preceding clause (i) is not available, the
arithmetic average (rounded upward to the nearest 1/100 of one (1) percent) of
the offered quotations, if any, to first class banks in the interbank Eurodollar
market for Dollar deposits of amounts in same day funds comparable to the
respective principal amounts of the Eurodollar Rate Loans of the Administrative
Agent for which the Adjusted Eurodollar Rate is then being determined with
maturities comparable to such Interest Period as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date by (B) a
percentage equal to 100% minus the stated maximum rate of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves) applicable on such Interest Rate Determination Date to any member bank
of the United States Federal Reserve System in respect of



--------------------------------------------------------------------------------



“Eurocurrency liabilities” as defined in Regulation D (or any successor category
of liabilities under Regulation D) and (y) 0.00%.

“Administrative Agent” shall have the meaning provided in the preamble hereto.

“Administrative Agent Fee Letter” means the administrative agent fee letter,
dated the Closing Date, by and between the Borrower and the Administrative
Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affected Lender” shall have the meaning provided in Section 2.14(b).

“Affected Loans” shall have the meaning provided in Section 2.14(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, that Person (excluding, however, any trustee under, or any
committee with responsibility for administering any Pension Plan). For purposes
of this definition, “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as applied to
any such other Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities or by contract or
otherwise.

“Agent” means, individually, each of the Administrative Agent, each Arranger and
each Documentation Agent, and “Agents” means the Administrative Agent, the
Arrangers and the Documentation Agents, collectively.

“Agent Affiliates” shall have the meaning provided in Section 9.1(b)(iii).

“Aggregate Amounts Due” shall have the meaning provided in Section 2.13.

“Agreement” shall have the meaning provided in the preamble hereto.

“Amendment No. 1” means that certain Amendment No. 1 to Revolving Credit
Agreement, dated as of September 23, 2020, by and among the Borrower, the
Administrative Agent and the Lenders party thereto.

“Amendment No. 1 Effective Date” shall have the meaning assigned to such term in
Amendment No 1.

“Amendment Period” means the period commencing on the Amendment No. 1 Effective
Date and ending on and including December 31, 2021.

“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977
(Pub. L. No. 95 213§§101 104), the Patriot Act and any similar laws, rules, and
regulations of any jurisdiction applicable to the Borrower or any of its
Subsidiaries from time to time concerning or relating to bribery, or corruption.

“Applicable Margin” means (a) with respect to Initial Revolving Loans that are
Eurodollar Rate Loans, a percentage, per annum, as set forth below:

 

2



--------------------------------------------------------------------------------



Pricing Level   

Rating

S&P/Moody’s

  

Applicable Margin

for Initial Revolving

Loans

I    ³ BBB+ / Baa1    1.125% II    BBB / Baa2    1.250% III    BBB- / Baa3   
1.400% IV    < BBB- / Baa3    1.550%

(b) with respect to Initial Revolving Loans that are Base Rate Loans, a rate per
annum equal to the Applicable Margin for Eurodollar Rate Loans as set forth in
clause (a) above minus 1.00% per annum, (c) with respect to Swing Line Loans, a
rate per annum equal to the Applicable Margin for Eurodollar Rate Loans as set
forth in clause (a) above minus 1.00% per annum, and (d) with respect to
Extended Revolving Loans, the “Applicable Margin” as set forth in the
Incremental Assumption Agreement relating thereto.

As used herein, “Rating” means as of any date, the corporate family rating that
has been most recently announced by either S&P or Moody’s, as the case may be,
for the Borrower. For purposes of the foregoing: (a) if no Rating shall be
available from either S&P or Moody’s, the Applicable Margin will be set at Level
IV; (b) if only one of S&P and Moody’s shall have in effect a Rating, the
Applicable Margin shall be determined by reference to the available rating;
(c) if the Rating established by S&P and Moody’s shall fall within different
levels, the Applicable Margin shall be based upon the higher rating; provided
that, if the lower rating falls more than one level below the higher rating,
then the Applicable Margin shall be based on the rating set forth in the level
immediately above the level for such lower rating; and (d) if any Rating
established by S&P or Moody’s shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change. The Borrower will use commercially reasonable efforts
to promptly notify the Administrative Agent of any change in Rating established
by S&P or Moody’s.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that the Borrower provides to the
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Agents or to the Lenders by
means of electronic communications pursuant to Section 9.1(b).

“Arrangers” shall have the meaning provided in the preamble hereto.

“ASC 842” shall have the meaning provided in the definition of “Capital Lease”.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A, with such amendments or modifications as
may be approved by the Administrative Agent.

“Assignment Effective Date” shall have the meaning provided in Section 9.6(b).

“Attributable Debt” means, with regard to a sale and leaseback arrangement of a
Principal Property, an amount equal to the lesser of: (a) the fair market value
of the Principal Property (as determined in good faith by an Authorized Officer
of the Borrower or the Borrower’s Board of Directors); or (b) the present value
of the total net amount of rent payments to be made under the lease during its
remaining term (excluding permitted extensions), discounted at the rate of
interest set forth or implicit in the terms of the lease, compounded
semi-annually.

 

3



--------------------------------------------------------------------------------



“Authorized Officer” means, with respect to any Person (a) the Chairman of the
Board of Directors (if an officer), President, Chief Executive Officer, Chief
Financial Officer, Chief Accounting Officer, General Counsel, Treasurer,
Secretary, Controller, any Vice President or any other senior officer or (b) if
applicable, any such Authorized Officer of its managing member, managing
partner, general partner or manager, as applicable.

“Availability Period” means, with respect to any Class of Revolving Commitments,
the period from and including the Closing Date (or, if later, the effective date
for such Class of Revolving Commitments) to but excluding the earlier of the
Revolving Facility Maturity Date for such Class and, in the case of each of the
Revolving Loans, Swing Line Loans and Letters of Credit made or issued pursuant
to a Class of Revolving Commitments, the date of termination of the Revolving
Commitments of such Class.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Barclays” shall have the meaning provided in the preamble hereto.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (iii) the Adjusted Eurodollar Rate for
a Eurodollar Rate Loan with a one (1) month Interest Period commencing on such
date plus 1.0%. Any change in the Base Rate due to a change in the Prime Rate or
the Federal Funds Effective Rate shall be effective on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BNP Paribas” shall have the meaning provided in the preamble hereto.

“Board of Directors” means (a) with respect to any corporation, the board of
directors or managers, as applicable, of the corporation, or any duly authorized
committee thereof; (b) with respect to any limited liability company, the board
of managers or directors, as applicable, or any duly authorized committee
thereof; (c) with respect to any partnership, the board of directors or other
governing body of the general partner of the partnership or any duly authorized
committee thereof; and (d) with respect to any other Person, the board or any
duly authorized committee of such Person serving a similar function. Whenever
any provision requires any action or determination to be made by, or any
approval of, a Board

 

4



--------------------------------------------------------------------------------



of Directors, such action, determination or approval shall be deemed to have
been taken or made if approved by a majority of the directors (excluding
employee representatives, if any) on any such Board of Directors (whether or not
such action or approval is taken as part of a formal board meeting or as a
formal board approval).

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“BofA” shall have the meaning provided in the preamble hereto.

“Borrower” shall have the meaning provided in the preamble hereto.

“Borrowing” means a group of Loans of a single Type of Loan under a single Loan
Facility, and made on a single date and, in the case of Eurodollar Rate Loans,
as to which a single Interest Period is in effect.

“Borrowing Notice” means a notice substantially in the form of Exhibit B.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in the State of New York or the State of Nevada are
authorized or required by law or other governmental action to close and
(ii) with respect to all notices, determinations, fundings and payments in
connection with the Adjusted Eurodollar Rate or any Eurodollar Rate Loans, any
day which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.
Subject to Section 2.12(e), if an action is required to be taken in this
Agreement on or no later than a day that is not a Business Day, such action
shall be required to be taken on or no later than the next succeeding Business
Day.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP is accounted for as a capital lease on the balance sheet of that
Person. For purposes of this Agreement and each other Credit Document, the
amount of a Person’s obligation under a Capital Lease shall be the capitalized
amount thereof, determined in accordance with GAAP, and the stated maturity
thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date upon which such lease may be terminated
by the lessee without payment of a premium or a penalty. Notwithstanding
anything to the contrary in this Agreement, the term “Capital Lease” shall not
include any obligations with respect to any lease, concession or license of
property that would have been considered an operating lease under GAAP prior to
the adoption of Accounting Standards Codification 842 or any successor or
similar pronouncement with respect to lease accounting (“ASC 842”).

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the implied faith and
credit of the United States; (ii) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state, municipality or any public instrumentality thereof, in each case, having,
at the time of the acquisition thereof, a rating of AAA/AAA from S&P or A1NMIG-1
from Moody’s or AAA/AAA from Fitch; (iii) commercial paper having, at the time
of the acquisition thereof, a rating of at least A-1 from S&P or at least P-1
from Moody’s or at least Fl from Fitch; (iv) corporate notes that are rated at
least A by S&P or A by Moody’s or A by Fitch; (v) [reserved]; (vi) time

 

5



--------------------------------------------------------------------------------



deposit accounts, money market deposits, certificates of deposit or bankers’
acceptances issued or accepted by any Lender or by any commercial bank organized
under the laws of the United States of America or any state thereof or the
District of Columbia or Canada that (a) is at least “adequately capitalized” (as
defined in the regulations of its primary federal banking regulator) and (b) has
Tier 1 capital (as defined in such regulations) of not less than $100,000,000;
(vii) repurchase obligations with a term of not more than 180 days for
underlying securities of these types described in clauses (i), (ii) and
(vi) above; (viii) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i), (ii), (iii), (iv) and (v) above, (b) has
net assets of not less than $500,000,000 and (c) complies with the criteria set
forth in rule 2a-7 under the Investment Company Act of 1940; (ix) tri-party and
deliverable repurchase agreements that are fully collateralized to at least 102%
of market value by U.S. Treasury and government agency securities; and (x) loans
to, deposits with or investments in Sands FinCo where, not later than ten
Business Days after the date that such loans, deposits and/or investments are
made, the Borrower delivers to the Administrative Agent details of such loans,
deposits and/or investments.

“Change in Law” means (a) the adoption of any law, treaty, order, policy, rule
or regulation after the Closing Date, (b) any change in any law, treaty, order,
policy, rule or regulation or in the interpretation or application thereof by
any Governmental Authority after the Closing Date or (c) compliance by the
Lender with any guideline, request or directive issued or made after the Closing
Date by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law); provided, however, that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, in each case, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued, unless, in each
case, a Lender is required to comply with such request, rule, guideline or
directive as of the Closing Date.

“Change of Control” means any sale, pledge or other transfer of Securities
whereby (i) any Person or “group” (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the Closing Date), other than any
combination of one or more Permitted Holders, shall have acquired beneficial
ownership of more than the greater of (x) 35% on a fully diluted basis of the
voting Equity Interests of the Borrower and (y) the percentage owned, directly
or indirectly, in the aggregate by the Permitted Holders on a fully diluted
basis of the voting Equity Interests of the Borrower or (ii) a “Change of
Control” (or similar term) as defined in the New Senior Notes shall occur.

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Revolving Exposure (including Swing Line Loans) in
respect of Initial Revolving Loans and (b) Lenders having Revolving Exposure
(including Swing Line Loans) in respect of Extended Revolving Loans and
(ii) with respect to Loans, each of the following classes of Loans: (a) Initial
Revolving Loans and (b) Extended Revolving Loans. Extended Revolving Loans that
have different terms and conditions (together with the Commitments in respect
thereof) from the Initial Revolving Loans or from other Extended Revolving
Loans, as applicable, shall be construed to be in separate and distinct Classes.

“Closing Date” means August 9, 2019.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the financing payment mechanism in
connection with the purchase of any materials, goods or services by a Credit
Party.

 

6



--------------------------------------------------------------------------------



“Commitment” means any Revolving Commitment.

“Commitment Fee Rate” means the following percentages per annum set forth below:

 

Category   

Ratings

(S&P/Moody’s)

  

Commitment Fee Rate

(bps per annum)

I    ³ BBB+ / Baa1    0.125% II    BBB / Baa2    0.150% III    BBB- / Baa3   
0.200% IV    < BBB- / Baa3    0.250%

For purposes of the foregoing: (a) if no Rating shall be available from either
S&P or Moody’s, the Commitment Fee Rate will be set at Level IV; (b) if only one
of S&P and Moody’s shall have in effect a Rating, the Commitment Fee Rate shall
be determined by reference to the available rating; (c) if the Rating
established by S&P and Moody’s shall fall within different levels, the
Commitment Fee Rate shall be based upon the higher rating; provided that, if the
lower rating falls more than one level below the higher rating, then the
Commitment Fee Rate shall be based on the rating set forth in the level
immediately above the level for such lower rating; and (d) if any Rating
established by S&P or Moody’s shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, the sum of the amounts
(without duplication) for such period of (a) Consolidated Net Income,
(b) Consolidated Interest Expense, (c) provision for taxes based on income to
the extent deducted in calculating Consolidated Net Income, (d) total
depreciation expense, (e) total amortization expense, (f) total pre-opening and
development expenses, (g) total amortization of deferred gain and deferred rent
incurred as a result of the sale of the retail mall spaces within any of the
Core Facilities, (h) expenses and charges related to the transactions
contemplated by this Agreement and the other Credit Documents, (i) expenses and
charges paid to any Lender, any Agent or any indemnity pursuant to Section 9.3
or any comparable provision of any other Credit Document and (j) other non-cash
items reducing Consolidated Net Income (excluding any such non-cash item to the
extent that it represents an accrual or reserve for potential cash items in any
future period or amortization of a non-extraordinary cash item prepaid in the
ordinary course of business in a prior period), less other non-cash items
increasing Consolidated Net Income (excluding any such non-cash item to the
extent it represents the reversal of an accrual or reserve for potential cash
item in any prior period), all of the foregoing as determined on a consolidated
basis for the Credit Parties in conformity with GAAP.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest), net of interest income, of the Credit Parties on a
consolidated basis with respect to all outstanding Indebtedness of the Credit
Parties (other than non-cash interest on Permitted Subordinated Indebtedness),
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Hedging Agreements, but excluding, however, amortization of debt issuance
costs and deferred financing fees including any amounts referred to in
Section 2.9 payable

 

7



--------------------------------------------------------------------------------



to the Agents or the Lenders, and any fees and expenses payable to the Agents or
the Lenders in connection with this Agreement on or prior to the Closing Date.

“Consolidated Leverage Ratio” means, as of any date, the ratio of
(a) Consolidated Total Debt outstanding on such date to (b) Consolidated
Adjusted EBITDA computed for the period consisting of, if such date is a
Quarterly Date, the Fiscal Quarter ending on such date and each of the three
(3) immediately preceding Fiscal Quarters, or if such date is not a Quarterly
Date, the four (4) full Fiscal Quarters most recently ended for which financial
statements have been (or were required to be) delivered pursuant to
Section 5.1(a) or 5.1(b), as applicable. In any period of four consecutive
Fiscal Quarters in which a Significant Transaction occurs, the Consolidated
Leverage Ratio shall be determined on a pro forma basis in accordance with
Section 1.4.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Credit Parties on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP and before any reduction in
respect of preferred stock dividends; provided that there shall be excluded,
without duplication, (a) the income (or loss) of any Person (other than a Credit
Party), except to the extent of the amount of dividends or other distributions
actually paid to the Credit Parties by such Person during such period, (b) the
income (or loss) of any Person accrued prior to the date it is merged into or
consolidated with the Borrower or any other Credit Party or that Person’s assets
are acquired by the Borrower or any other Credit Party, (c) any after-tax gains
or losses attributable to (i) any net gain (or loss) realized upon the sale or
other disposition of any asset or disposed operations of any Credit Party
(including pursuant to any permitted sale/leaseback transaction), which is not
sold or otherwise disposed of in the ordinary course of business (as determined
in good faith by an Authorized Officer or the Board of Directors of such Credit
Party), (ii) returned surplus assets of any Pension Plan or (iii) the
disposition of any Securities or the extinguishment of any Indebtedness of any
Person or any of its restricted subsidiaries, (d) dividends or distributions
from any Excluded Subsidiary to the Borrower or any other Credit Party which are
used to fund their share of any applicable tax payments to be made under any
applicable tax sharing agreement, (e) the effect of non-cash accounting
adjustments resulting from a change in the tax status of a flow-through tax
entity to a “C-corporation” or other entity taxed similarly, (f) any net
extraordinary gains or net extraordinary losses, (g) (x) any refinancing costs,
amortization or charges (including premiums, costs, amortization and charges
associated therewith or the transactions contemplated thereby or any permitted
refinancing of the New Senior Notes or any of the Obligations) and (y) any such
costs related to this Agreement, any issuance of New Senior Notes and any
refinancing of the Existing Credit Agreement and (h) any compensation charge or
expenses realized or resulting from stock option plans, employee benefit plans
or post-employment benefit plans, or grants or sales of stock, stock
appreciation or similar rights, stock options, restricted stock, preferred stock
or other rights.

“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Credit Parties without giving effect to any amortization of the
amount of intangible assets since June 30, 2019, determined on a consolidated
basis in accordance with GAAP, as set forth on the consolidated balance sheet of
the Borrower (exclusive of assets in respect of Investments in Excluded
Subsidiaries) as of the last day of the Fiscal Quarter most recently ended for
which financial statements have been (or were required to be) delivered pursuant
to Section 5.1(a) or 5.1(b), as applicable, calculated on a pro forma basis
after giving effect to any acquisition or disposition of a person or assets that
may have occurred on or after the last day of such fiscal quarter.

“Consolidated Total Debt” means, as at any date of determination: (i) the
aggregate stated balance sheet amount of all Indebtedness of the Credit Parties,
determined on a consolidated basis in accordance with GAAP; minus (iii) the
aggregate stated balance sheet amount of unrestricted Cash and Cash Equivalents
of the Credit Parties determined on a consolidated basis in accordance with GAAP
as of such date in an amount not to exceed $1,000,000,000.

 

8



--------------------------------------------------------------------------------



“Contractual Obligation” means, as applied to any Person, any provision of any
security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit D.

“Core Facilities” means each of the Venetian Facility, the Palazzo Facility and
the SECC.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means this Agreement, the Notes, if any, any applications for,
or reimbursement agreements or other documents or certificates executed by the
Borrower in favor of an Issuing Bank relating to the Letters of Credit, any
Incremental Assumption Agreement and each other agreement that expressly states
by its terms that it is a Credit Document.

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Party” means the Borrower and each Restricted Subsidiary.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Banks, Swing Line Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, Swing Line Lender, the Administrative Agent or
the Issuing Banks in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject

 

9



--------------------------------------------------------------------------------



of a proceeding under any Debtor Relief Law, (ii) been appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender pursuant to this definition shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender upon delivery of written notice of such determination to
the Borrower, the Issuing Bank, Swing Line Lender and each Lender.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Disclosures” shall have the meaning provided in Section 4.15.

“Disqualified Lender” means (i) such Persons who have been identified to the
Administrative Agent in writing by the Borrower prior to the Closing Date, and
(ii) affiliates of Persons described in clause (i) that are either (x) clearly
identifiable solely on the basis of the similarity of their name or
(y) identified by the Borrower in writing to the Administrative Agent from time
to time (it being understood that (A) any additions to the list of Disqualified
Lenders following the Closing Date shall not apply retroactively to disqualify
any Person that previously acquired an assignment of the Loans or Commitments
(but such Person shall be prohibited from obtaining any further assignment of
the Loans or Commitments hereunder), and (B) any additions to the list of
Disqualified Lenders provided by the Borrower following the Closing Date will
not become effective for two (2) Business Days after receipt by the
Administrative Agent (or such shorter period as agreed to by the Administrative
Agent and the Borrower)). The Administrative Agent is authorized to post the
list of Disqualified Lenders for access by all Lenders and prospective assignees
and participants in accordance with Section 9.6(b).

“Documentation Agents” shall have the meaning provided in the preamble hereto.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

10



--------------------------------------------------------------------------------



“Eligible Assignee” means (a) any Lender and any Affiliate of any Lender and
(b) any commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act); in each case which Person shall not have been denied an
approval or a license, or found unsuitable under the Nevada Gaming Laws
applicable to Lenders and which, in each case, extends credit or buys loans in
the ordinary course of business; provided that “Eligible Assignee” shall not
include (A) any Person that owns or operates a casino located in Singapore,
Macau, the United Kingdom, the States of Nevada, New Jersey or Massachusetts, or
any other jurisdiction in which the Borrower or any of its Subsidiaries has
obtained or applied for a Gaming License (or is an Affiliate of such a Person);
provided that a passive investment constituting less than 10% of the common
stock of any such casino shall not constitute ownership thereof for the purposes
of this definition, (B) any Person that owns or operates a convention, trade
show, conference center or exhibition facility in Singapore, Macau, the United
Kingdom, Las Vegas, Nevada or Clark County, Nevada or the States of New Jersey
or Massachusetts, or any other jurisdiction in which the Borrower or any of its
Subsidiaries owns, operates or is developing a convention, trade show,
conference center or exhibition facility (or an Affiliate of such a Person);
provided that a passive investment constituting less than 10% of the common
stock of any such convention or trade show facility shall not constitute
ownership for the purpose of this definition, (C) any union pension; provided
that any intermingled fund or managed account which has as part of its assets
under management the assets of a union pension fund shall not be disqualified
from being an Eligible Assignee hereunder so long as the manager of such fund is
not controlled by a union, (D) any natural person, (E) the Borrower or any
Subsidiary of the Borrower, (F) any Defaulting Lender or (G) any Disqualified
Lender.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is sponsored, maintained or contributed to by, or
required to be contributed by, the Borrower or any of its Subsidiaries or any of
their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Release of or
exposure to Hazardous Materials; or (iii) in connection with any actual or
alleged damage, injury, threat or harm to health, natural resources or the
environment with respect to any Release of or exposure to Hazardous Materials.

“Environmental Laws” means any and all Legal Requirements relating to (a) the
protection of the environment, (b) the generation, use, storage, transportation
or disposal of Hazardous Materials, or (c) the protection of human, plant or
animal health or welfare, in any manner applicable to the Borrower or any of its
Subsidiaries or any of their Facilities, including the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the
Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air
Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. §
2601 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C.
§136 et seq.), the Oil Pollution Act (33 U.S.C. § 2701 et seq.), the Emergency
Planning and Community Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Nevada
Hazardous Materials law (NRS Chapter 459), the Nevada Solid Waste/Disposal of
Garbage or Sewage law (NRS 444.440 to 444.650, inclusive), the Nevada Water
Controls/Pollution law (NRS Chapter 445A), the Nevada Air Pollution law (NRS
Chapter 445B), the Nevada Cleanup of Discharged Petroleum law (NRS 590.700 to
590.920, inclusive), the Nevada Control of Asbestos law (NRS 618.750 to
618.850), the Nevada Appropriation of Public Waters law (NRS 533.324 to
533.4385, inclusive), the Nevada Artificial Water Body Development Permit law
(NRS 502.390), the Nevada Protection of Endangered Species, Endangered Wildlife
Permit (NRS 503.585), Endangered Flora Permit law (NRS 527.270), the Atomic

 

11



--------------------------------------------------------------------------------



Energy Act of 1954 (42 U.S.C. Section 2011 et seq.), the Safe Drinking Water Act
(42 U.S.C. Sections 300f et seq.), the Surface Mining Control and Reclamation
Act of 1974 (30 U.S.C. Sections 1201 et seq.), and the Uranium Mill Tailings
Radiation Control Act of 1978 (42 U.S.C. Section 7901 et seq.), each as amended
or supplemented, any analogous present or future state or local statutes or
laws, and any regulations promulgated pursuant to any of the foregoing.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member. Any former ERISA Affiliate of the Borrower or any
of its Subsidiaries shall continue to be considered an ERISA Affiliate of the
Borrower or such Subsidiary within the meaning of this definition with respect
to the period such entity was an ERISA Affiliate of the Borrower or such
Subsidiary and with respect to liabilities pursuant to an Employee Benefit Plan
arising after such period for which the Borrower or such Subsidiary could be
liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make any required contribution to a Multiemployer Plan;
(c) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a) (2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to the Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
would reasonably be likely to constitute grounds under ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan; (f) the
imposition of liability on the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (g) the withdrawal of the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates in
a complete or partial withdrawal (within the meaning of Sections 4203 and 4205
of ERISA) from any Multiemployer Plan that would reasonably be likely to result
in liability to the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates therefor, or the receipt by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is insolvent pursuant to Section 4245 of ERISA, or
that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (h) receipt from the IRS of notice of the failure of any Pension Plan to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any
trust forming part of any

 

12



--------------------------------------------------------------------------------



Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; (i) the imposition of a Lien pursuant to Section 430(k)
of the Internal Revenue Code or pursuant to ERISA with respect to any Pension
Plan; (j) a determination that any Pension Plan is, or is expected to be, in “at
risk” status (as defined in Section 430(i)(4) of the Internal Revenue Code or
Section 303(i)(4) of ERISA; or (k) receipt of notice by the Borrower, any of its
Subsidiaries or any of their ERISA Affiliates of a determination that a
Multiemployer Plan is, or is expected to be, in “endangered” or “critical”
status (as defined in Section 432 of the Internal Revenue Code or Section 305 of
ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” shall have the meaning provided in Section 7.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute

“Excluded Subsidiary” means (i) any foreign Subsidiaries of Borrower or Sands
Expo, (ii) LV Assurance Corp., (iii) Sands China Ltd., and its Subsidiaries,
(iv) Paiza Air, LLC, (v) Sands Aviation, LLC, (vi) LV Cut Associates LLC,
(vii) MBS Holdings Pte. Ltd., and its Subsidiaries, (viii) LVS (Nevada)
International Holdings, Inc., and its Subsidiaries, (ix) Palazzo Condo Tower,
LLC, (x) Carlo’s Bakery Las Vegas LLC, (xi) Sands Pennsylvania, Inc., (xii) any
subsidiary designated as an Excluded Subsidiary pursuant to the following two
paragraphs and (xiii) any Subsidiary of (a) a foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the
Internal Revenue Code that is owned directly or indirectly by the Borrower
within the meaning of Section 958(a) of the Internal Revenue Code, (b) Sands
Expo or (c) an Excluded Subsidiary described in clauses (ii) through (xii)
above.

The Borrower may designate any newly acquired or newly formed Subsidiary of the
Borrower or Sands Expo to be an Excluded Subsidiary by delivering written notice
thereof to the Administrative Agent unless such Subsidiary or any of its
Subsidiaries owns any capital stock or Indebtedness of, or owns or holds (or
will own or will hold) any Lien on, any property of, the Borrower or any
Restricted Subsidiary; provided that (i) such acquisition or formation complies
with Section 6.5 and (ii) each of (a) the Subsidiary to be so designated and
(b) its Subsidiaries has not at the time of designation, and does not
thereafter, create, incur, issue, assume, guarantee or otherwise become directly
or indirectly liable with respect to any Indebtedness pursuant to which any
lender has recourse to any of the assets of any Credit Party.

The Borrower may designate any existing Restricted Subsidiary to be an Excluded
Subsidiary by delivering written notice thereof to the Administrative Agent
unless such Restricted Subsidiary or any of its Subsidiaries owns any capital
stock or Indebtedness of, or owns or holds (or will own or will hold) any Lien
on, any property of, the Borrower or any Restricted Subsidiary; provided that
each Subsidiary to be so designated does not (upon and after such designation)
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which any lender
has recourse to any of the assets of any Credit Party.

 

13



--------------------------------------------------------------------------------



The Borrower may designate any Excluded Subsidiary to be a Restricted Subsidiary
by delivering written notice thereof to the Administrative Agent; provided that,
immediately after giving effect to such designation (a) no Event of Default or
Default shall have occurred and be continuing and (b) the Borrower is in
compliance with the financial covenant set forth in Section 6.4 immediately
following such designation, on a pro forma basis, taking into account such
designation.

Any such designation pursuant to the preceding three paragraphs by the Borrower
shall be notified by the Borrower to the Administrative Agent by promptly
delivering to the Administrative Agent a certificate of an Authorized Officer of
the Borrower certifying that such designation complied with the foregoing
provisions.

For the avoidance of doubt, the Borrower may not designate or re-designate any
existing Restricted Subsidiary as an Excluded Subsidiary if the result of such
designation or re-designation would be that the Excluded Subsidiary directly or
indirectly owns a Core Facility.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent or any Lender or required to be withheld or deducted
from a payment to the Administrative Agent or any Lender (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of the Administrative Agent
or such Lender being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to the Administrative Agent
or such Lender’s failure to comply with Section 2.16(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit and Guaranty Agreement, dated as of December 19, 2013, by and among LVS
LLC, as borrower, certain affiliates of LVS LLC, as guarantors, the lenders from
time to time party thereto, Scotiabank, as the administrative agent and
collateral agent thereunder, and the other parties thereto.

“Existing Letters of Credit” means each letter of credit previously issued for
the account of LVS LLC or any of its Subsidiaries under the Existing Credit
Agreement that is outstanding on the Closing Date.

“Extended Revolving Commitment” shall have the meaning assigned to such term in
Section 2.20(c).

“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.20(c).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.20(c).

“Extension” shall have the meaning assigned to such term in Section 2.20(c).

“Extension Agreement” shall have the meaning assigned to such term in
Section 2.20(c).

 

14



--------------------------------------------------------------------------------



“Facility” means any and all real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Credit Parties.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code as of
the Closing Date (or any amended or successor version described above).

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the United States Federal Reserve System, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided (i) if such day is not a Business Day, the Federal
Funds Effective Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Effective Rate for such day shall be the average rate charged
to the Administrative Agent, in its capacity as a Lender, on such day on such
transactions as determined by the Administrative Agent.

“Fifth Third” shall have the meaning provided in the preamble hereto.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief executive officer, chief financial officer, president, treasurer or other
Authorized Officer of the Borrower (in such capacity and not individually) that
such financial statements fairly present, in all material respects, the
financial condition of the Borrower (on a consolidated basis) as at the dates
indicated and the results of its operations and cash flows (on a consolidated
basis) for the periods indicated, subject to changes resulting from audit and/or
normal period-end adjustments.

“Financial Plan” shall have the meaning provided in Section 9.6(b).

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower ending on December 31 of
each calendar year.

“Former Lender” is defined in Section 9.23(a).

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Pro Rata Share of Letter
of Credit Usage with respect to Letters of Credit issued by the Issuing Banks
other than such Letter of Credit Usage as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof and (b) with respect to Swing
Line Lender, such Defaulting Lender’s Pro Rata Share of outstanding Swing Line
Loans, other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

15



--------------------------------------------------------------------------------



“Gaming License” means every license, franchise or other authorization to own,
lease, operate or otherwise conduct gaming activities of the Credit Parties,
including all such licenses granted under the Nevada Gaming Laws, and other
applicable federal, state, foreign or local laws.

“Goldman Sachs” shall have the meaning provided in the preamble hereto.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency,
regulatory body, central bank or instrumentality or political subdivision
thereof or any entity, officer or examiner exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any
government or any court, in each case whether associated with a state of the
United States, the United States, or a foreign entity or government.

“Hazardous Materials” means (a) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (b) any oil, petroleum, petroleum fraction or
petroleum derived substance; (c) any drilling fluids, produced waters and other
wastes associated with the exploration, development or production of crude oil,
natural gas or geothermal resources; (d) any flammable substances or explosives;
(e) any radioactive materials; (f) any asbestos-containing materials; (g) urea
formaldehyde foam insulation; (h) electrical equipment which contains any oil or
dielectric fluid containing polychlorinated biphenyls; (i) pesticides; and
(j) any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any governmental authority or which may or could pose a
hazard to the health of the owners, occupants or any Persons in the vicinity of
any Facility or to the indoor or outdoor environment.

“Hazardous Materials Activity” means any activity, event or occurrence involving
any Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.

“Hedging Agreement” means any (a) currency exchange or interest rate swap
agreements, currency exchange or interest rate cap agreements and currency
exchange or interest rate collar agreements and (b) other agreements or
arrangements designed to protect against fluctuations in currency exchange,
interest rates or commodities pricing.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Closing Date, (i) the annual
report on Form 10-K for each of the Fiscal Years ended December 31, 2017, and
December 31, 2018, of the Borrower filed

 

16



--------------------------------------------------------------------------------



with the Securities and Exchange Commission, and (ii) the quarterly report on
Form 10-Q for the Fiscal Quarter ended June 30, 2019, of the Borrower filed with
the Securities and Exchange Commission.

“Immaterial Subsidiary” means any Restricted Subsidiary that, taken together
with all other Immaterial Subsidiaries in respect of the following clauses
(i) and (ii), (i) holds no more than 5% of the tangible assets of the Credit
Parties, (ii) generated no more than 5% of the aggregate revenues of the Credit
Parties, measured for the four (4) most recently-ended Fiscal Quarters prior to
the date of such designation, (iii) holds no Gaming License, and (iv) holds no
assets (including other licenses) material to the operations of any material
Facility of the Borrower.

“Increased Amount” of any Indebtedness means any increase in the amount of such
Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.

“Increased Amount Date” shall have the meaning provided in Section 2.20(a)(i).

“Increased-Cost Lender” shall have the meaning provided in Section 2.19.

“Incremental Amount” means, at any time, the greater of:

(i)    the excess (if any) of (a) $1,500,000,000 over (b) the aggregate amount
of all Incremental Revolving Commitments, in each case established after the
Closing Date and prior to such time pursuant to Section 2.20 utilizing this
clause (i) (other than Incremental Revolving Commitments in respect of Extended
Revolving Commitments); plus

(ii)    any additional amounts so long as immediately after giving effect to the
establishment of the commitments in respect thereof (assuming such commitments
are fully drawn) and the use of proceeds of the loans thereunder, the
Consolidated Leverage Ratio, on a pro forma basis, of the Borrower does not
exceed 2.50:1.00; provided that, for purposes of this clause (ii), net cash
proceeds of Incremental Revolving Loans incurred at such time shall not be
netted against the applicable amount of Consolidated Total Debt for purposes of
such calculation of the Consolidated Leverage Ratio.

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and, if applicable, one or more
Incremental Revolving Lenders.

“Incremental Revolving Commitment” means the commitment of any Lender,
established pursuant to Section 2.20(a).

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loan” means Revolving Loans made by one or more Revolving
Lenders to the Borrower pursuant to an Incremental Revolving Commitment.

“Indebtedness” as applied to any Person, means (a) all indebtedness for borrowed
money, (b) that portion of obligations with respect to Capital Leases that is
properly classified as a liability on a balance

 

17



--------------------------------------------------------------------------------



sheet in conformity with GAAP, (c) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money, (d) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under ERISA and trade payables and accruals incurred in the ordinary course of
business), (e) all indebtedness secured by any Lien on any property or asset
owned or held and under contracts by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person, (f) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the indebtedness of another; (g) any obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the indebtedness of another will be paid or discharged, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof; (h) any
liability of such Person for indebtedness of another through any agreement
(contingent or otherwise) (i) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (ii) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclause (i) or (ii) of this
clause (h), the primary purpose or intent thereof is as described in clause
(g) above; and (i) solely for purposes of Section 7.1(b), all obligations of
such Person in respect of any Hedging Agreement. Additionally, Indebtedness
shall not include (i) any amount of the liability in respect of an operating
lease that at the time such lease is entered into would not be a Capital Lease
in accordance with GAAP as in effect on the Closing Date prior to the
effectiveness of ASC 842, (ii) any surety bonds for claims underlying mechanics
liens and any reimbursement obligations with respect thereto so long as such
reimbursement obligations are not then due, or are promptly paid when due or
(iii) any indebtedness that has been either satisfied or discharged or defeased
through covenant defeasance or legal defeasance. For purposes of determining the
“aggregate principal amount” of Indebtedness under any Hedging Agreement under
Section 7.1(b), such amount shall be equal to: (a) in the case of a Hedging
Agreement documented pursuant to a Master Agreement published by the
International Swap and Derivatives Associations, Inc., the amount, if any, that
would be or is payable thereunder by the applicable Credit Party to its
counterparty, as if (i) such Hedging Agreement were being terminated early on
such date of determination due to a “Termination Event”, “Event of Default” or
similar event thereunder, and (ii) the Credit Party party thereto was the sole
“Affected Party” thereunder and (b) in all other cases, the mark-to-market value
of such Hedging Agreement, which will be the unrealized loss on such Hedging
Agreement to the Credit Party to such Hedging Agreement reasonably determined by
the Administrative Agent as the amount, if any, by which (i) the present value
of the future cash flows to be paid by the applicable Credit Party exceeds
(ii) the present value of the future cash flows to be received by such Credit
Party pursuant to such Hedging Agreement.

“Indemnified Taxes” means all Taxes imposed on or with respect to any payment by
or on account of any obligation of the Borrower hereunder or under any other
Credit Document other than (a) Excluded Taxes and (b) Other Taxes.

“Indemnitee” shall have the meaning provided in Section 9.3(a).

“Initial Revolving Commitment” means, with respect to each Lender, the
commitment of such Lender to make Initial Revolving Loans hereunder.

“Initial Revolving Loan” means a Revolving Loan made (i) pursuant to the
Revolving Commitments in effect on the Closing Date or (ii) pursuant to any
Incremental Revolving Commitment on the same terms as the Revolving Loans
referred to in clause (i) of this definition.

 

18



--------------------------------------------------------------------------------



“Interest Payment Date” means (a) with respect to any Loan that is a Base Rate
Loan, each Quarterly Payment Date, and (b) with respect to any Loan that is a
Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Loan; provided, however, that in the case of each Interest Period of longer than
three (3) months, “Interest Payment Date” shall also include each Quarterly
Payment Date.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one (1), two (2), three (3) or six (6) months (and twelve (12) months,
if agreed to by applicable Lenders), as selected by the Borrower in the
applicable Borrowing Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clauses (c) and (d), of this definition, end on the
last Business Day of a calendar month; (c) no Interest Period with respect to
any portion of any Class of Loans shall extend beyond such Class’s applicable
Revolving Facility Maturity Date; and (d) no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the expiration of the
Availability Period. Notwithstanding the foregoing, for any Eurodollar Rate Loan
made on a day that is not the last Business Day of a calendar month, the
Borrower may select an Interest Period that shall commence on the date on which
such Loan is made and expire on the last Business Day of such calendar month and
thereafter revert to the Interest Period selected in compliance with the
foregoing.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, relative to any Person, (a) any direct or indirect purchase
or other acquisition by such Person of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary), (b) any direct or
indirect purchase or other acquisition for value, by such Person from any
Person, of any Equity Interests of any Person, or (c) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by such Person to any other Person,
including all Indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business other than Hedging Agreements not prohibited by this
Agreement. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment less all returns of principal or equity thereon or
repayments thereof. For purposes of the definition of “Excluded Subsidiary” and
Section 6.3, (a) “Investments” shall include the portion (proportionate to the
Borrower’s Equity Interest in such Subsidiary) of the fair market value (as
determined in good faith by the Borrower) of the net assets of a Subsidiary of
the Borrower at the time that such Subsidiary is designated an Excluded
Subsidiary; provided that upon a redesignation of such Subsidiary as a
Restricted Subsidiary, the Borrower shall be deemed to continue to have an
“Investment” in an Excluded Subsidiary in an amount (if positive) equal to
(i) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation, less (ii) the portion (proportionate to the Borrower’s Equity
Interest in such Subsidiary) of the fair market value (as determined in good
faith by the Borrower) of the net assets of such Subsidiary at the time of such
redesignation, and (b) any property transferred to or from an Excluded
Subsidiary shall

 

19



--------------------------------------------------------------------------------



be valued at its fair market value at the time of such transfer, in each case,
as determined in good faith by the Borrower.

“IRS” means the United States Internal Revenue Service

“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
E.

“Issuing Bank” means Scotiabank, together with its permitted successors and
assigns, and such additional Persons that have agreed to act as an issuing bank
and are approved by the Administrative Agent and the Borrower.

“Joint Venture” means a Supplier Joint Venture or any other joint venture,
partnership or other similar arrangement, whether in corporate, partnership,
limited liability company or other legal form; provided that in no event shall
any Subsidiary of any Person be considered to be a Joint Venture of such Person.

“Legal Requirements” means all applicable and binding laws, statutes, orders,
decrees, injunctions, licenses, permits, approvals, agreements and regulations
of any Governmental Authority having jurisdiction over the matter in question.

“Lender Presentation” means the lender presentation dated July 2019 used by the
Arrangers in connection with the Transactions.

“Lender” means each financial institution listed on Schedule 1 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment
Agreement), and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or an Incremental Assumption Agreement, Extension
Agreement.

“Letter of Credit” or “Letters of Credit” means Commercial Letters of Credit and
Standby Letters of Credit issued or to be issued by the Issuing Banks for the
account of the Credit Parties pursuant to Section 2.3.

“Letter of Credit Sublimit” means the lesser of (i) $150,000,000 and (ii) the
aggregate unused amount of Revolving Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(a) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (b) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Banks and not yet reimbursed by the Borrower (including any such reimbursement
out of the proceeds of Revolving Loans pursuant to Section 2.3(d)).

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

“Liquidity” means, at any time the same is to be determined, the sum of (a) the
amount of unrestricted Cash and Cash Equivalents (in the aggregate) maintained
by the Borrower and its Restricted Subsidiaries at such time and (b) the
difference between (i) the aggregate Revolving Commitments of all Lenders and
(ii) the Total Utilization of Revolving Commitments at such time.

 

20



--------------------------------------------------------------------------------



“Liquidity Testing Date” means the last day of each month during the Liquidity
Testing Period.

“Liquidity Testing Period” means the period commencing on October 31, 2020,
through and including December 31, 2021.

“Loan” means a Revolving Loan or a Swing Line Loan, as applicable.

“Loan Facility” means the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
Closing Date there is one (1) Loan Facility (i.e., the Revolving Commitments
established on the Closing Date and the extensions of credit thereunder) and
thereafter, the term “Loan Facility” may include any other Class of Revolving
Commitments and the extensions of credit thereunder.

“LVS LLC” means Las Vegas Sands, LLC, a Nevada limited liability company.

“Macau” means the Macau Special Administrative Region of the People’s Republic
of China.

“Margin Stock” shall have the meaning provided in Regulation U, as in effect
from time to time.

“Material Adverse Effect” means (a) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of the
Credit Parties, taken as a whole (but excluding a material adverse effect upon
the business, operations, properties, assets or condition (financial or
otherwise) of the Excluded Subsidiaries that only has an effect on the Credit
Parties and their business and condition by decreasing the value of their direct
and indirect Equity Interests in the Excluded Subsidiaries), or (b) the material
impairment of the ability of the Borrower to perform its obligations under this
Agreement.

“Material Subsidiary” means any Restricted Subsidiary of the Borrower that is
not an Immaterial Subsidiary.

“Moody’s” means Moody’s Investor Services, Inc., or any successor thereto, and
if such Person shall for any reason no longer perform the function of a
securities rating agency, Moody’s shall be deemed to refer to any other rating
agency designated by the Borrower with the written consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed).

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” shall have the meaning provided in Section 3(37) or 4001(a) (3) of ERISA.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Credit Parties in the form substantially similar to Management’s
Discussion & Analysis included in the Borrower’s Form 10-Q or 10-K, as
applicable, for the applicable Fiscal Quarter or Fiscal Year and for the period
from the beginning of the then current Fiscal Year to the end of such period to
which such financial statements relate.

“Nevada Gaming Authorities” means, collectively, the Nevada Gaming Commission,
the Nevada State Gaming Control Board, and the Clark County Liquor and Gaming
Licensing Board.

“Nevada Gaming Laws” means the Nevada Gaming Control Act, as codified in Chapter
463 of the Nevada Revised Statutes, as amended from time to time, and the
regulations of the Nevada Gaming Commission promulgated thereunder, as amended
from time to time.

 

21



--------------------------------------------------------------------------------



“New Senior Notes” means the senior unsecured notes issued by the Borrower
pursuant to (i) that certain Indenture, dated as of July 31, 2019, by and among
the Borrower, U.S. Bank National Association, as trustee, and the other parties
from time to time party thereto; (ii) that certain First Supplemental Indenture,
dated as of July 31, 2019, by and among the Borrower, U.S. Bank National
Association, as trustee; (iii) that certain Second Supplemental Indenture, dated
as of July 31, 2019, by and among the Borrower, U.S. Bank National Association,
as trustee; and (iv) that certain Third Supplemental Indenture, dated as of
July 31, 2019, by and among the Borrower, U.S. Bank National Association, as
trustee.

“Non-Cash Investment” means any Investment of assets or property by the Borrower
in an Excluded Subsidiary, other than Investments made in the form of Cash
and/or Cash Equivalents, contributions of Equity Interests or loans, notes or
other similar instruments and guarantees or other extensions of credit.

“Non-Consenting Lender” shall have the meaning provided in Section 2.19.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD promulgated under the Securities Exchange Act of 1934, as amended.

“Non-Recourse Financing” means Indebtedness incurred in connection with the
construction, installation, purchase or lease of personal or real property or
equipment (a) as to which the lender upon default may seek recourse or payment
against a Credit Party only through the return or foreclosure or sale of the
property or equipment so constructed, installed, purchased or leased and to any
proceeds of such property and Indebtedness and the related collateral account in
which such proceeds are held and (b) may not otherwise assert a valid claim for
payment on such Indebtedness against a Credit Party or any other property of a
Credit Party, except, in each of the foregoing clauses (a) and (b), (i) in the
case of customary or “market standard” non-recourse exceptions, including fraud
and environmental indemnities and (ii) the assets which were acquired with the
proceeds of such transaction or the project financed with the proceeds of such
transaction (and the proceeds thereof).

“Non-U.S. Lender” means a Lender that is not a “United States Person” as defined
in Section 7701(a)(30) of the Internal Revenue Code.

“Note” means a Revolving Loan Note or a Swing Line Note or another promissory
note evidencing a Loan, as applicable.

“Notice” means a Borrowing Notice, an Issuance Notice, or a
Conversion/Continuation Notice.

“Obligations” means all obligations of every nature of the Borrower from time to
time owed to the Agents and/or the Lenders under the Credit Documents, whether
for principal, interest, premium, if any, reimbursement of amounts drawn under
Letters of Credit, fees, expenses, indemnification or otherwise including
interest and fees accruing on the Loans during the pendency of any proceeding of
the type described in Section 8.1(f) or (g), whether or not allowed in such
proceeding.

“OFAC” shall have the meaning provided in the definition of “Sanctions.”

 

22



--------------------------------------------------------------------------------



“Officer’s Certificate” means, as applied to any corporation or other entity, a
certificate executed on behalf of such corporation or other entity by any
Authorized Officer of such corporation or other entity (which shall be executed
in such Authorized Officer’s capacity as such officer and not in any individual
capacity).

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its certificate or articles of organization, as amended, and its operating
agreement, as amended. In the event any term or condition of this Agreement or
any other Credit Document requires any Organizational Document to be certified
by a secretary of state or similar governmental official, the reference to any
such “Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction imposing such Tax
(other than connections arising from the Administrative Agent and such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document).

“Other Taxes” means any and all present or future stamp, court or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, filing or similar Taxes arising from any payment made hereunder or
under any other Credit Document or from the execution, registration, delivery,
performance or enforcement of, consummation or administration of, from the
receipt or perfection of security interest under, or otherwise with respect to,
the Credit Documents (but excluding any Excluded Taxes).

“Palazzo Facility” means the approximately 3,000 room hotel, casino, retail and
meeting complex (commonly known as The Palazzo Resort Hotel Casino) integrated
with the Venetian Facility and located on the Palazzo Site (including the
Palazzo Condo Tower and the Palazzo Mall, but excluding the SECC).

“Palazzo Condo Tower” means the space within the Palazzo Condo Tower Parcel and
all improvements and personal property located therein.

“Palazzo Condo Tower Parcel” means the airspace parcel purchased pursuant to the
Walgreens’ Sale and Purchase Agreement.

“Palazzo Mall” means the commercial retail mall facility built in connection
with the Palazzo Facility and located within certain airspace within the Palazzo
Facility, which as of the date hereof is owned by Phase II Mall Subsidiary.

“Participant” shall have the meaning provided in Section 9.6(f)(i).

“Participant Register” shall have the meaning provided in Section 9.6(f)(iv).

“Patriot Act” means USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

23



--------------------------------------------------------------------------------



“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 or
Title IV of ERISA.

“Permitted Holders” means Adelson, his Affiliates and the Related Parties.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” shall have the meaning provided in Section 5.2(f).

“Phase II Mall Subsidiary” means The Shoppes at the Palazzo, LLC, a Delaware
limited liability company, formerly known as Phase II Mall Subsidiary, LLC.

“Prime Rate” means the rate of interest publicly announced by the Administrative
Agent from time to time as its prime commercial lending rate in effect in the
United States. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. Agent or any
other Lender may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.

“Principal Office” means, for each of the Administrative Agent, Swing Line
Lender and Issuing Bank, such Person’s “Principal Office” as set forth on
Schedule 9.1, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to the
Borrower, the Administrative Agent and each Lender.

“Principal Property” means the real and tangible property which is owned and
operated by the Borrower or any Subsidiary having a gross book value in excess
of $300,000,000; provided that no such property will constitute a Principal
Property if the Board of Directors of the Borrower has determined in good faith
that such property is not of material importance to the total business conducted
by the Borrower and its Subsidiaries taken as a whole.

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.20(c).

“Projections” means the projections of the Borrower and its Subsidiaries
included in the Lender Presentation and any other projections and
forward-looking statements of such entities furnished to the Lenders or the
Administrative Agent by or on behalf of the Borrower prior to the Closing Date.

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to any Class of Revolving Commitment or Revolving Loans of any
Lender or any Letters of Credit issued or participations purchased therein by
any Lender or any participations in any Swing Line Loans purchased by any
Lender, the percentage obtained by dividing (a) the Revolving Exposure of that
Lender with respect to such Class of Revolving Commitments or Revolving Loans by
(b) the aggregate Revolving Exposure of all Lenders with respect to such
Class of Revolving Commitments or Revolving Loans. For all other purposes with
respect to each Lender, “Pro Rata Share” means the percentage obtained by
dividing (a) an amount equal to the sum of the Revolving Exposure of that
Lender, by (b) an amount equal to the sum of the aggregate Revolving Exposure of
all Lenders.

“Proceedings” shall have the meaning provided in Section 5.2(b).

 

24



--------------------------------------------------------------------------------



“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“Quarterly Date” means March 31, June 30, September 30 and December 31.

“Quarterly Payment Date” means each April 1, July 1, October 1, and January 1.

“Ratings” shall have the meaning provided in the definition of “Applicable
Margin”.

“Refinancing Fees” means with respect to any extension, refinancing, defeasance,
renewal, replacement, substitution, refunding, repurchase, repayment or
redemption of Indebtedness, or any tender for or call of Indebtedness, any
reasonable fees, original issue discount, expenses, premiums, make-whole
payments, and accrued and unpaid interest refinanced or paid or incurred in
connection therewith.

“Refunded Swing Line Loans” as defined in Section 2.2(b)(iv).

“Register” shall have the meaning provided in Section 2.5(b).

“Regulation FD” means Regulation FD as promulgated by the Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

“Regulation U” means Regulation U of the Board of Governors, as from time to
time in effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” means Regulation X of the Board of Governors, as from time to
time in effect and any successor to all or a portion thereof establishing margin
requirements.

“Reimbursement Date” shall have the meaning provided in Section 2.3(d).

“Related Parties” means: (a) Family Members (defined below); (b) directors of
the Borrower or LVS LLC and employees of the Borrower or LVS LLC who are senior
managers or officers of the Borrower, LVS LLC, Sands Expo or any of their
Affiliates; (c) any Person who receives an interest in the Borrower or LVS LLC
from any individual referenced in clause (a) or (b) in a gratuitous transfer,
whether by gift, bequest or otherwise, to the extent of such interest; (d) the
estate of any individual referenced in clause (a), (b) or (c); (e) a trust for
the benefit of one or more of the individuals referenced in clause (a), (b) or
(c); and/or (f) an entity owned or controlled, directly or indirectly, by one or
more of the individuals, estates or trusts referenced in clauses (a), (b), (c),
(d) or (e). For the purpose of this paragraph, a “Family Member” shall include:
(i) Sheldon G. Adelson; (ii) Dr. Miriam Adelson; (ii) any sibling of either of
the individuals referenced in clause (i) or (ii); (iii) any issue of any one or
more of the individuals referenced in the preceding clause (i), (ii) or (iii);
and (iv) the spouse or issue of the spouse of one or more of the individuals
referenced in the preceding clause (i), (ii), (iii) or (iv).

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Replacement Lender” shall have the meaning provided in Section 2.19.

 

25



--------------------------------------------------------------------------------



“Requisite Lenders” means one or more Lenders having or holding Revolving
Exposure and representing more than 50% of the sum of the aggregate Revolving
Exposure of all Lenders; provided that the Loans and Revolving Exposure of any
Defaulting Lender shall be disregarded in determining Requisite Lenders at any
time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Restricted Subsidiary” means Sands Expo (whether or not a Subsidiary of the
Borrower), and any Subsidiary of the Borrower or Sands Expo other than any
Excluded Subsidiary.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans pursuant to
Section 2.1(a), expressed as an amount representing the maximum aggregate
permitted amount of such Revolving Lender’s Revolving Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to
Section 2.10(b), (b) reduced or increased from time to time pursuant to
assignments by or to such Lender under Section 9.6, and (c) increased (or
replaced) as provided under Section 2.20. The initial amount of each Lender’s
Revolving Commitment is set forth on Schedule 1, or in the Assignment Agreement
or Incremental Assumption Agreement pursuant to which such Lender shall have
assumed its Revolving Commitment (or Incremental Revolving Commitment), as
applicable. The initial aggregate amount of the Lenders’ Revolving Commitments
on the Closing Date is $1,500,000,000.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of the Issuing Bank, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit),
(c) the aggregate amount of all participations by that Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit, (d) in
the case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.

“Revolving Facility” means the Revolving Commitments of any Class and the
extensions of credit made hereunder by the Revolving Lenders of such Class.

“Revolving Facility Maturity Date” means, as the context may require, (a) with
respect to the Revolving Commitments in effect on the Closing Date, August 9,
2024 and (b) with respect to any other Classes of Revolving Commitments, the
maturity dates specified therefor in the applicable Extension Agreement.

“Revolving Lender” means a Lender (including an Incremental Revolving Lender)
with a Revolving Commitment or with outstanding Revolving Loans.

“Revolving Loan” means a Loan made by a Revolving Lender pursuant to
Section 2.1(a). Unless the context otherwise requires, the term “Revolving
Loans” shall include Extended Revolving Loans.

“Revolving Loan Note” means a promissory note in the form of Exhibit F-1, as it
may be amended, supplemented or otherwise modified from time to time.

 

26



--------------------------------------------------------------------------------



“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation, or any successor thereto, and if such Person shall for any reason
no longer perform the function of a securities rating agency, S&P shall be
deemed to refer to any other rating agency designated by the Borrower with the
written consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed).

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of comprehensive Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, or by the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom, (b) any Person organized
or resident in a Sanctioned Country or (c) any Person owned 50% or more or
controlled by any such Person or Person described in the foregoing clauses
(a) and (b).

“Sanctions” means any comprehensive economic sanctions or trade embargoes
imposed, administered or enforced by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”) and the U.S. Department of State or (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.

“Sands Expo” means Sands Expo & Convention Center, Inc., a Nevada corporation.

“Sands FinCo” means the Subsidiary of which the Borrower has designated to the
Administrative Agent as “Sands FinCo”, which, as of the Closing Date, is Sands
IP Asset Management B.V.

“Scotiabank” shall have the meaning provided in the preamble hereto.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“SECC” means the exposition, convention and meeting facilities commonly known as
the Sands Expo and Convention Center.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Significant Transaction” means (a) the sale or other transfer by a Credit Party
to any Person of (i) any of the stock of any of such Credit Party’s direct
Subsidiaries, (ii) substantially all of the assets of any division or line of
business of a Credit Party or (b) the acquisition by a Credit Party to any
Person of (i) the Equity Interests of any Person that results in such Person
becoming a Subsidiary of any Credit Party or (b) substantially all of the assets
of any division or line of business of any Person that is not a Subsidiary of a
Credit Party immediately prior to the consummation of such transaction, in each
case, for aggregate consideration in excess of $100,000,000.

 

27



--------------------------------------------------------------------------------



“Solvent” means, with respect to the Credit Parties on a consolidated basis,
that as of the date of determination, both (i) (a) the sum of the Credit
Parties’ debt (including contingent liabilities) does not exceed the present
fair saleable value of the Credit Parties’ present assets; (b) the Credit
Parties’ capital is not unreasonably small in relation to their business as
contemplated on the Closing Date; and (c) the Credit Parties have not incurred
and do not intend to incur, or believe (nor should they reasonably believe) that
they will incur, debts beyond their ability to pay such debts as they become due
(whether at maturity or otherwise); and (ii) the Credit Parties are “solvent”
within the meaning given that term and similar terms under the Bankruptcy Code
and applicable laws relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

“Specified Event of Default” means an Event of Default under clause (a), (b),
(f), (g) or (h) of Section 7.1.

“Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (a) Indebtedness of the Borrower
or a Restricted Subsidiary in respect of industrial revenue or development bonds
or financings, (b) workers’ compensation liabilities of the Borrower or a
Restricted Subsidiary, (c) the obligations of third party insurers of the
Borrower or a Restricted Subsidiary arising by virtue of the laws of any
jurisdiction requiring the third party insurers, (d) performance, payment,
deposit or surety obligations of the Borrower or a Restricted Subsidiary, in any
case, if required by Legal Requirements (including if required by any
Governmental Authority or otherwise necessary in order to obtain any permit) or
in accordance with custom and practice in the industry and (e) general corporate
purposes of the Credit Parties; provided that Standby Letters of Credit may not
be issued for the purpose of supporting any Indebtedness constituting
“antecedent debt” (as that term is used in Section 547 of Bankruptcy Code).

“Subsidiary” means, with respect to any Person, (a) any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof and (b) any partnership or limited liability company of which more than
50% of such entities’ capital accounts, distribution rights, partnership
interests or membership interests are owned or controlled directly or indirectly
by such Person or one of more other Subsidiaries of that Person or a combination
thereof.

“Substitute Lender” is defined in Section 9.23(a).

“SMBC” shall have the meaning provided in the preamble hereto.

“Supplier Joint Venture” means any Person that supplies or provides materials or
services to a Credit Party or any contractor in a related resort Facility and in
which a Credit Party has Investments.

“Swing Line Lender” means Scotiabank, in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.

 

28



--------------------------------------------------------------------------------



“Swing Line Loan” means a Loan made by Swing Line Lender to the Borrower
pursuant to Section 2.2.

“Swing Line Note” means a promissory note in the form of Exhibit F-2, as it may
be amended, supplemented or otherwise modified from time to time.

“Swing Line Sublimit” means the lesser of (i) $100,000,000 and (ii) the
aggregate unused amount of Revolving Commitments then in effect.

“Tax” or “Taxes” means any and all present or future tax, levy, impost, duty,
charge, fee, deduction or withholding (including backup withholding) of any
nature or other similar charges imposed, levied, collected, withheld or assessed
by any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

“Terminated Lender” shall have the meaning provided in Section 2.19.

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (a) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing the Issuing Banks for any amount drawn
under any Letter of Credit, but not yet so applied), (b) the aggregate principal
amount of all outstanding Swing Line Loans, and (c) the Letter of Credit Usage.

“Type of Loan” means (a) with respect to Revolving Loans, a Base Rate Loan or a
Eurodollar Rate Loan, and (b) with respect to Swing Line Loans, a Base Rate
Loan.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“United States” or “U.S.” means the United States, its fifty states and the
District of Columbia.

“Withdrawal Period” shall have the meaning provided in Section 9.23(b).

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

29



--------------------------------------------------------------------------------



“Venetian Facility” means The Venetian Resort Hotel Casino, a Venetian-themed
resort hotel, casino, retail, meeting and entertainment complex located at 3355
Las Vegas Boulevard South, Clark County, Nevada (excluding the SECC).

1.2     Accounting Terms. Except as otherwise provided herein, all accounting
terms not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by the Borrower to Lenders pursuant to Section 5.1(a) and 5.1(b) shall
be prepared in accordance with GAAP as in effect at the time of such
preparation. Subject to the foregoing, calculations in connection with the
definitions, covenants and other provisions hereof shall utilize accounting
principles and policies in conformity with those used to prepare the Historical
Financial Statements, to the extent such principles and policies have not
changed, or such principles and policies remain in effect at the time of
calculation in accordance with the next sentence. Calculations in connection
with the definitions, covenants and other provisions of this Agreement shall
utilize accounting principles and policies in conformity with those used to
prepare the financial statements referred to in Section 4.6. For the purposes of
this Agreement, “consolidated” with respect to any Person shall mean, unless
stated to be otherwise, such Person consolidated with the other Credit Parties
and shall not include any Excluded Subsidiary; provided that the parties
acknowledge such definition of “consolidated” is not in accordance with GAAP to
the extent Excluded Subsidiaries are not consolidated with such Person.
Notwithstanding any changes in GAAP after the Closing Date, any lease of the
Borrower or the Subsidiaries that would be characterized as an operating lease
under GAAP in effect on the Closing Date without giving effect to the adoption
of ASC 842 (whether such lease is entered into before or after the Closing Date)
shall not constitute Indebtedness or a Capital Lease under this Agreement or any
other Credit Document as a result of ASC 842 or any subsequent changes in GAAP.

1.3     Interpretation, etc.

(a)     Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.
References herein to any Section, Schedule or Exhibit shall be to a Section, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically
provided. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. References to any agreement or
document shall include such agreement or document as amended, restated,
supplemented, or otherwise modified from time to time, except where specifically
noted to be solely as of a specific date, and except as amended in violation of
this Agreement. The terms lease and license shall include sub-lease and
sub-license, as applicable. Any reference to a Person party to any document
shall include a successor in interest to such Person and such Person’s assigns,
unless the succession of such Person or the assignment to such Person is not
permitted hereunder.

(b)     For all purposes under the Credit Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (i) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a

 

30



--------------------------------------------------------------------------------



different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (ii) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its equity interests at such time.

1.4    Pro Forma Calculations. With respect to any period of four
(4) consecutive Fiscal Quarters during which the Borrower or any other Credit
Party consummates a Significant Transaction, the Consolidated Leverage Ratio
shall be calculated with respect to such period on a pro forma basis after
giving effect to such Significant Transaction (including, without duplication,
(a) all pro forma adjustments permitted or required by Article 11 of Regulation
S-X under the Securities Act of 1933, as amended, and (b) pro forma adjustments
for cost savings (net of continuing associated expenses) to the extent such cost
savings are factually supportable, are expected to have a continuing impact and
have been realized or are reasonably expected to be realized within eighteen
(18) months following the date such Significant Transaction is consummated;
provided that all such adjustments shall be set forth in a reasonably detailed
Officer’s Certificate of the Borrower), using, for purposes of making such
calculations, the historical consolidated financial statements of the Borrower,
reformulated as if such Significant Transaction and other Significant
Transactions that have been consummated during the period, had been consummated
on the first day of such period.

 

SECTION

2.    LOANS AND LETTERS OF CREDIT

2.1    Revolving Loans.

(a)    Revolving Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans in Dollars to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment under the applicable Class or (ii) the
Revolving Exposure of such Class exceeding the total Revolving Commitments of
such Class. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
All Revolving Loans and all other amounts owed hereunder with respect to the
applicable Revolving Loans and the applicable Revolving Commitments shall be
paid in full no later than the applicable Revolving Facility Maturity Date.

(b)    Borrowing Mechanics for Revolving Loans.

(i)    Except pursuant to Section 2.3(d), Revolving Loans that are Base Rate
Loans shall be made in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount, and Revolving Loans that are
Eurodollar Rate Loans shall be in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount.

(ii)    Whenever Borrower desires that Lenders make Revolving Loans, the
Borrower shall deliver to the Administrative Agent a fully executed and
delivered Borrowing Notice no later than 2:00 p.m. (New York City time) at least
three (3) Business Days in advance of the proposed Credit Date (or such shorter
time as is agreed to by the Administrative Agent hereunder) in the case of a
Eurodollar Rate Loan, and at least one (1) Business Day in advance of the
proposed Credit Date (or such shorter time as is agreed to by the Administrative
Agent hereunder) in the case of a Revolving Loan that is a Base Rate Loan.
Except as otherwise

 

31



--------------------------------------------------------------------------------



provided herein, a Borrowing Notice for a Revolving Loan that is a Eurodollar
Rate Loan shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to make a borrowing in
accordance therewith.

(iii)    Notice of receipt of each Borrowing Notice in respect of Revolving
Loans, together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by facsimile with reasonable
promptness, but (provided the Administrative Agent shall have received such
notice by 10:00 a.m. (New York City time)) not later than 2:00 p.m. (New York
City time) and, in any event, no later than 4:00 p.m. (New York City time) on
the same day as the Administrative Agent’s receipt of such Borrowing Notice from
the Borrower.

(iv)    Each Lender shall make the amount of its Revolving Loan available to the
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by the Administrative Agent. Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, the Administrative Agent shall make the proceeds of such Revolving Loans
available to the Borrower on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all such Revolving Loans
received by the Administrative Agent from Lenders to be credited to the account
of the Borrower (or its designee) at the Principal Office designated by the
Administrative Agent or such other account as may be designated in writing to
the Administrative Agent by the Borrower.

2.2    Swing Line Loans.

(a)    Swing Line Loans Commitments. Prior to the expiration of the Availability
Period, subject to the terms and conditions hereof, Swing Line Lender hereby
agrees to make Swing Line Loans to the Borrower in the aggregate amount up to
but not exceeding the Swing Line Sublimit; provided that after giving effect to
the making of any Swing Line Loan, in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect. Amounts
borrowed pursuant to this Section 2.2 may be repaid and reborrowed prior to the
expiration of the Availability Period. Swing Line Lender’s Revolving Commitment
shall expire upon the expiration of the Availability Period and all Swing Line
Loans and all other amounts owed hereunder with respect to the Swing Line Loans
and the Revolving Commitments shall be paid in full no later than such date.

(b)    Borrowing Mechanics for Swing Line Loans.

(i)    Swing Line Loans shall be made in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount.

(ii)    Whenever the Borrower desires that Swing Line Lender make a Swing Line
Loan, the Borrower shall deliver to the Administrative Agent a Borrowing Notice
no later than 2:00 p.m. (New York City time) on the proposed Credit Date.

(iii)    Swing Line Lender shall make the amount of its Swing Line Loan
available to Administrative Agent not later than 2:00 p.m. (New York City time)
on the applicable Credit Date by wire transfer of same day funds in Dollars, at
the Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to the Borrower on the applicable Credit Date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Swing Line Loans received by
the

 

32



--------------------------------------------------------------------------------



Administrative Agent from Swing Line Lender to be credited to the account of the
Borrower at the Administrative Agent’s Principal Office, or to such other
account as may be designated in writing to Administrative Agent by the Borrower.

(iv)    With respect to any Swing Line Loans which have not been voluntarily
prepaid by the Borrower pursuant to Section 2.10, Swing Line Lender may at any
time in its sole and absolute discretion, deliver to the Administrative Agent
(with a copy to the Borrower), no later than 11:00 a.m. (New York City time) at
least one (1) Business Day in advance of the proposed Credit Date, a notice
(which shall be deemed to be a Borrowing Notice given by the Borrower)
requesting that each Lender holding a Revolving Commitment make Revolving Loans
that are Base Rate Loans to Borrower on such Credit Date in an amount equal to
the amount of such Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date such notice is given which Swing Line Lender requests
Lenders to prepay. Anything contained in this Agreement to the contrary
notwithstanding, (1) the proceeds of such Revolving Loans made by the Lenders
other than Swing Line Lender shall be immediately delivered by the
Administrative Agent to Swing Line Lender (and not to the Borrower) and applied
to repay a corresponding portion of the Refunded Swing Line Loans and (2) on the
day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the
Refunded Swing Line Loans shall be deemed to be paid with the proceeds of a
Revolving Loan made by Swing Line Lender to Borrower, and such portion of the
Swing Line Loans deemed to be so paid shall no longer be outstanding as Swing
Line Loans and shall no longer be due under the Swing Line Note of Swing Line
Lender but shall instead constitute part of Swing Line Lender’s outstanding
Revolving Loans to the Borrower and shall be due under the Revolving Loan Note
issued by the Borrower to Swing Line Lender. Borrower hereby authorizes the
Administrative Agent and Swing Line Lender to charge the Borrower’s accounts
with the Administrative Agent and Swing Line Lender (up to the amount available
in each such account) in order to immediately pay Swing Line Lender the amount
of the Refunded Swing Line Loans to the extent the proceeds of such Revolving
Loans made by Lenders, including the Revolving Loans deemed to be made by Swing
Line Lender, are not sufficient to repay in full the Refunded Swing Line Loans.
If any portion of any such amount paid (or deemed to be paid) to Swing Line
Lender should be recovered by or on behalf of the Borrower from Swing Line
Lender in bankruptcy, by assignment for the benefit of creditors or otherwise,
the loss of the amount so recovered shall be ratably shared among all Lenders in
the manner contemplated by Section 2.13.

(v)    If for any reason Revolving Loans are not made pursuant to
Section 2.2(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon one (1) Business Day’s notice from Swing Line
Lender, each Lender holding a Revolving Commitment shall deliver to Swing Line
Lender an amount equal to its respective participation in the applicable unpaid
amount in same day funds at the Principal Office of Swing Line Lender. In order
to evidence such participation each Lender holding a Revolving Commitment agrees
to enter into a participation agreement at the request of Swing Line Lender in
form and substance reasonably satisfactory to Swing Line Lender. In the event
any Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three Business Days at the rate
customarily used by Swing Line Lender for the correction of errors among banks
and thereafter at the Base Rate, as applicable.

 

33



--------------------------------------------------------------------------------



(vi)    Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to clause (iv) of this Section 2.2 and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that Swing Line Lender believed in good faith that
all conditions under Section 3.2 to the making of the applicable Refunded Swing
Line Loans or other unpaid Swing Line Loans, were satisfied at the time such
Refunded Swing Line Loans or unpaid Swing Line Loans were made, or the
satisfaction of any such condition not satisfied had been waived by the
Requisite Lenders prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not be
obligated to make any Swing Line Loans (A) if it has elected not to do so after
the occurrence and during the continuation of a Default or Event of Default or
(B) at a time when any Fronting Exposure exists unless Swing Line Lender has
entered into arrangements satisfactory to it and Borrower to eliminate Swing
Line Lender’s risk with respect to the Defaulting Lender’s participation in such
Swing Line Loan, including by cash collateralizing such Defaulting Lender’s Pro
Rata Share of the outstanding Swing Line Loans.

2.3    Issuance of Letters of Credit and Purchase of Participations Therein.

(a)    Letters of Credit. Prior to the expiration of the Availability Period,
subject to the terms and conditions hereof, the Issuing Bank agrees to issue
Letters of Credit for the account of the Borrower for the purposes specified in
the definitions of Commercial Letters of Credit and Standby Letters of Credit in
the aggregate amount up to but not exceeding the Letter of Credit Sublimit;
provided (i) each Letter of Credit shall be denominated in Dollars; (ii) the
stated amount of each Letter of Credit shall not be less than $250,000 or such
lesser amount as is acceptable to the Issuing Bank; (iii) after giving effect to
such issuance, in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect; (iv) after giving effect to
such issuance, in no event shall the Letter of Credit Usage exceed the Letter of
Credit Sublimit then in effect; (v) in no event shall any Standby Letter of
Credit have an expiration date later than the earlier of (1) the expiration of
the Availability Period (unless the Borrower agrees to cash collateralize or
provide other credit support for such Standby Letter of Credit, in each case
subject to arrangements that are reasonably acceptable to the Issuing Bank prior
to such date) and (2) the date which is one (1) year from the date of issuance
of such Standby Letter of Credit; and (vi) in no event shall any Commercial
Letter of Credit (x) have an expiration date later than the earlier of (1) the
expiration of the Availability Period (unless the Borrower agrees to cash
collateralize or provide other credit support for such Standby Letter of Credit,
in each case subject to arrangements that are reasonably acceptable to the
Issuing Bank prior to such date) and (2) the date which is one hundred and
eighty (180) days from the date of issuance of such Commercial Letter of Credit
or (y) be issued if such Commercial Letter of Credit is otherwise unacceptable
to the Issuing Bank in its reasonable discretion. The Issuing Bank may agree
that a Standby Letter of Credit will automatically be extended for one or more
successive periods not to exceed one (1) year each, unless the Issuing Bank
elects not to extend for any reason or for no reason for any such additional
period; provided, that, in the event any Fronting Exposure exists, the Issuing
Bank shall not be required to issue any Letter of Credit unless the Issuing Bank
has entered into arrangements satisfactory to it and the Borrower to

 

34



--------------------------------------------------------------------------------



eliminate the Issuing Bank’s risk with respect to the participation in Letters
of Credit of the Defaulting Lender, including by cash collateralizing such
Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage. On the Closing
Date, each Existing Letter of Credit will be deemed a Letter of Credit
hereunder.

(b)    Notice of Issuance. Whenever the Borrower desires the issuance of a
Letter of Credit, the Borrower shall deliver to the Administrative Agent an
Issuance Notice no later than 2:00 p.m. (New York City time) at least three
(3) Business Days (in the case of Standby Letters of Credit) or five
(5) Business Days (in the case of Commercial Letters of Credit), or in each case
such shorter period as may be agreed to by the Issuing Bank in any particular
instance, in advance of the proposed date of issuance. The Issuance Notice shall
specify (i) the proposed date of issuance (which shall be a Business Day), (ii)
whether the Letter of Credit is to be a Standby Letter of Credit or a Commercial
Letter of Credit, (iii) the face amount of the Letter of Credit, (iv) the
expiration date of the Letter of Credit, (v) the name and address of the
beneficiary, and (vi) either the verbatim text of the proposed Letter of Credit
or the proposed terms and conditions thereof, including a precise description of
any documents to be presented by the beneficiary which, if presented by the
beneficiary prior to the expiration date of the Letter of Credit, would require
the Issuing Bank to make payment under the Letter of Credit; provided that the
Issuing Bank, in its reasonable discretion, may require changes in the text of
the proposed Letter of Credit or any such documents; and provided, further, that
no Letter of Credit shall require payment against a conforming draft to be made
thereunder on the same business day (under the laws of the jurisdiction in which
the office of the Issuing Bank to which such draft is required to be presented
is located) that such draft is presented if such presentation is made after
10:00 a.m. (in the time zone of such office of the Issuing Bank) on such
business day. Upon satisfaction or waiver of the conditions set forth in
Section 3.2, the Issuing Bank shall issue the requested Letter of Credit only in
accordance with Issuing Bank’s standard operating procedures. Upon the issuance
of any Letter of Credit or amendment or modification to a Letter of Credit, the
Issuing Bank shall promptly notify each Lender with a Revolving Commitment of
such issuance, which notice shall be accompanied by a copy of such Letter of
Credit or amendment or modification to a Letter of Credit and the amount of such
Lender’s respective participation in such Letter of Credit pursuant to
Section 2.3(e). The Borrower shall notify the applicable Issuing Bank (and the
Administrative Agent, if the Administrative Agent is not such Issuing Bank)
prior to the issuance of any Letter of Credit in the event that any of the
matters to which the Borrower is required to certify in the applicable Issuance
Notice is no longer true and correct as of the proposed date of issuance of such
Letter of Credit, and upon the issuance of any Letter of Credit, the Borrower
shall be deemed to have recertified, as of the date of such issuance, as to the
matters to which the Borrower is required to certify in the applicable Issuance
Notice.

(c)    Responsibility of the Issuing Bank With Respect to Requests for Drawings
and Payments. In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As between the Borrower and
the Issuing Bank, the Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit issued by the Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise,

 

35



--------------------------------------------------------------------------------



whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Bank, including any Governmental Acts; none of the above shall affect or impair,
or prevent the vesting of, any of the Issuing Bank’s rights or powers hereunder.
Without limiting the foregoing and in furtherance thereof, any action taken or
omitted by the Issuing Bank under or in connection with the Letters of Credit or
any documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not give rise to any liability on the part of the Issuing Bank to
the Borrower. Notwithstanding anything to the contrary contained in this
Section 2.3(c), the Borrower shall retain any and all rights it may have against
Issuing Bank for any liability arising solely out of the gross negligence, bad
faith or willful misconduct of the Issuing Bank.

(d)    Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters of
Credit. In the event the Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify the Borrower and the
Administrative Agent, and the Borrower shall reimburse the Issuing Bank on or
before the second (2nd) Business Day immediately following the date on which
such drawing is honored (the “Reimbursement Date”) in an amount in Dollars and
in same day funds equal to the amount of such honored drawing; provided that,
notwithstanding anything herein to the contrary, unless the Borrower shall have
notified the Administrative Agent and the Issuing Bank prior to 10:00 a.m. (New
York City time) on the date such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such honored drawing with funds
other than the proceeds of Revolving Loans, the Borrower shall be deemed to have
given a timely Borrowing Notice to the Administrative Agent requesting Lenders
with Revolving Commitments to make Revolving Loans that are Base Rate Loans on
the Reimbursement Date in an amount in Dollars equal to the amount of such
honored drawing, and Lenders with Revolving Commitments shall, on the
Reimbursement Date, make Revolving Loans that are Base Rate Loans in the amount
of such honored drawing, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for the amount of such
honored drawing; and provided further, if for any reason proceeds of Revolving
Loans are not received by the Issuing Bank on the Reimbursement Date in an
amount equal to the amount of such honored drawing, the Borrower shall reimburse
the Issuing Bank, on demand, in an amount in same day funds equal to the excess
of the amount of such honored drawing over the aggregate amount of such
Revolving Loans, if any, which are so received. Nothing in this Section 2.3(d)
shall be deemed to relieve any Lender with a Revolving Commitment from its
obligation to make Revolving Loans on the terms and conditions set forth herein,
and the Borrower shall retain any and all rights it may have against any such
Lender resulting from the failure of such Lender to make such Revolving Loans
under this Section 2.3(d).

(e)    Lenders’ Purchase of Participations in Letters of Credit. Immediately
upon the issuance of each Letter of Credit, each Lender having a Revolving
Commitment shall be deemed to have purchased, and hereby agrees to irrevocably
purchase, from the Issuing Bank a participation in such Letter of Credit and any
drawings honored thereunder in an amount equal to such Lender’s Pro Rata Share
(with respect to the Revolving Commitments) of the maximum amount which is or at
any time may become available to be drawn thereunder. In the event that the
Borrower shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.3(d), the Issuing Bank shall promptly notify each Lender with a
Revolving Commitment of the unreimbursed amount of such honored drawing and of
such Lender’s respective participation therein based on such Lender’s Pro Rata
Share of the Revolving Commitments. Each Lender with a Revolving Commitment
shall make available to the Issuing Bank an amount equal to its respective
participation, in Dollars and in same day funds, at the office of the Issuing
Bank specified in such notice, not later than 12:00 p.m. (New York City time) on
the first business day (under the laws of the jurisdiction in which such office
of the Issuing Bank is located) after the date notified by the Issuing Bank. In
the event that any Lender with a Revolving Commitment fails to make

 

36



--------------------------------------------------------------------------------



available to the Issuing Bank on such business day the amount of such Lender’s
participation in such Letter of Credit as provided in this Section 2.3(e), the
Issuing Bank shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three (3) Business Days at the rate
customarily used by the Issuing Bank for the correction of errors among banks
and thereafter at the Base Rate. Nothing in this Section 2.3(e) shall be deemed
to prejudice the right of any Lender with a Revolving Commitment to recover from
the Issuing Bank any amounts made available by such Lender to the Issuing Bank
pursuant to this Section in the event that it is determined that the payment
with respect to a Letter of Credit in respect of which payment was made by such
Lender constituted gross negligence, bad faith or willful misconduct on the part
of the Issuing Bank. In the event Issuing Bank shall have been reimbursed by
other Lenders pursuant to this Section 2.3(e) for all or any portion of any
drawing honored by the Issuing Bank under a Letter of Credit, such Issuing Bank
shall distribute to each Lender which has paid all amounts payable by it under
this Section 2.3(e) with respect to such honored drawing such Lender’s Pro Rata
Share of all payments subsequently received by the Issuing Bank from the
Borrower in reimbursement of such honored drawing when such payments are
received. Any such distribution shall be made to a Lender at its primary address
set forth below its name on Schedule 9.1 or at such other address as such Lender
may request.

(f)    Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by the Lenders pursuant to Section 2.3(d) and
the obligations of the Lenders under Section 2.3(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which the Borrower or any Lender may have
at any time against a beneficiary or any transferee of any Letter of Credit (or
any Persons for whom any such transferee may be acting), the Issuing Bank, any
Lender or any other Person or, in the case of a Lender, against the Borrower,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or one of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by the Issuing Bank under any Letter of Credit against presentation of a draft
or other document which does not substantially comply with the terms of such
Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of the
Borrower or any of its Subsidiaries; (vi) any breach hereof or any other Credit
Document by any party thereto; (vii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing; or (viii) the fact
that an Event of Default or Default shall have occurred and be continuing;
provided, in each case, that payment by the Issuing Bank under the applicable
Letter of Credit shall not have constituted gross negligence, bad faith or
willful misconduct of the Issuing Bank under the circumstances in question.

(g)    Indemnification. Without duplication of any obligation of the Borrower
under Section 9.2 or 9.3, in addition to amounts payable as provided herein, the
Borrower hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable and documented fees, expenses
and disbursements of counsel and allocated costs of internal counsel) which the
Issuing Bank may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit by the Issuing Bank, other than as a
result of (1) the gross negligence, bad faith or willful misconduct of the
Issuing Bank or (2) the wrongful dishonor by the Issuing Bank of a proper demand
for payment made under any Letter of Credit issued by it, or (ii) the failure of
the Issuing Bank to honor a drawing under any such Letter of Credit as a result
of any Governmental Act. This paragraph (g) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim, as those are addressed in Section 2.16.

 

37



--------------------------------------------------------------------------------



2.4    Pro Rata Shares; Availability of Funds.

(a)    Pro Rata Shares. Subject to the other provisions of this Agreement,
including Section 9.23, all Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Revolving Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby.

(b)    Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to the Borrower a corresponding amount
on such Credit Date. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to the Administrative Agent, at the customary rate set
by the Administrative Agent for the correction of errors among banks for three
(3) Business Days and thereafter at the Base Rate. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall promptly pay such corresponding amount to the Administrative
Agent together with interest thereon, for each day from such Credit Date until
the date such amount is paid to the Administrative Agent, at the rate payable
hereunder for Base Rate Loans for such Class of Loans. Nothing in this
Section 2.4(b) shall be deemed to relieve any Lender from its obligation to
fulfill its Revolving Commitments hereunder or to prejudice any rights that the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

2.5    Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided that the failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Revolving Commitments or the Borrower’s Obligations in respect of
any applicable Loans; and provided, further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

(b)    Register. The Administrative Agent (or its agent or sub-agent appointed
by it) shall maintain at the Principal Office a register for the recordation of
the names and addresses of Lenders and the Revolving Commitments and Loans of
each Lender from time to time (the “Register”). The Register shall be available
for inspection by the Borrower or any Lender (with respect to any entry relating
to such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice. The Administrative Agent shall record, or shall cause
to be recorded, in the Register the Revolving Commitments and the principal
amounts (and stated interest) of the Loans owing to each Lender in accordance
with the provisions of Section 9.6, and each repayment or prepayment in respect
of the principal amount of the Loans, and any such recordation shall be
conclusive and binding on the Borrower and each Lender, absent manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender

 

38



--------------------------------------------------------------------------------



hereunder for all purposes of this Agreement; provided that failure to make any
such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or the Borrower’s Obligations in respect of any
Loan. The Borrower hereby designates Scotiabank to serve as the Borrower’s agent
solely for purposes of maintaining the Register as provided in this Section 2.5,
and the Borrower hereby agrees that, to the extent Scotiabank serves in such
capacity, Scotiabank and its officers, directors, employees, agents, sub-agents
and affiliates shall constitute “Indemnitees.”

(c)    Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent) at least two (2) Business Days prior
to the Closing Date, or at any time thereafter, the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section 9.6)
on the Closing Date (or, if such notice is delivered after the Closing Date,
promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Revolving Loan or Swing Line Loan, as the case may be.

2.6    Interest on Loans.

(a)      Except as otherwise set forth herein, each Class of Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

(i)      in the case of Revolving Loans, (1) if a Base Rate Loan, at the Base
Rate plus the Applicable Margin; or (2) if a Eurodollar Rate Loan, at the
Adjusted Eurodollar Rate plus the Applicable Margin; and

(ii)      in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin.

(b)      The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as Base Rate Loans
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by the Borrower and notified to the Administrative Agent and Lenders
pursuant to the applicable Borrowing Notice or Conversion/Continuation Notice,
as the case may be. If on any day a Loan is outstanding with respect to which a
Borrowing Notice or Conversion/Continuation Notice has not been delivered to the
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.

(c)    In connection with Eurodollar Rate Loans there shall be no more than
fifteen Interest Periods outstanding at any time. In the event the Borrower
fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in the
applicable Borrowing Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a
Base Rate Loan on the last day of the then-current Interest Period for such Loan
(or if outstanding as a Base Rate Loan will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan). In the event the Borrower fails
to specify an Interest Period for any Eurodollar Rate Loan in the applicable
Borrowing Notice or Conversion/Continuation Notice, the Borrower shall be deemed
to have selected an Interest Period of one (1) month. As soon as practicable
after 10:00 a.m. (New York City time) on each Interest Rate Determination Date,
the Administrative Agent shall determine (which determination shall, absent
manifest error, be final, conclusive and binding upon all parties) the interest
rate that shall apply to the Eurodollar Rate Loans for which an interest rate is
then being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to the Borrower
and each Lender.

 

39



--------------------------------------------------------------------------------



(d)    Interest payable pursuant to Section 2.6(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted from a Eurodollar Rate Loan,
the date of conversion of such Eurodollar Rate Loan to such Base Rate Loan, as
the case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a Eurodollar Rate Loan, the date of
conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the case may
be, shall be excluded; provided that if a Loan is repaid on the same day on
which it is made one (1) day’s interest shall be paid on that Loan.

(e)    Except as otherwise set forth herein, interest on each Loan (i) with
respect to Loans, shall accrue on a daily basis and shall be payable in arrears
on each Interest Payment Date with respect to interest accrued on and to each
such Interest Payment Date; (ii) shall accrue on a daily basis and shall be
payable in arrears upon any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iv) shall
accrue on a daily basis and shall be payable in arrears at maturity of the
Loans, including final maturity of the Loans; provided, however, with respect to
any voluntary prepayment of a Base Rate Loan, accrued interest shall instead be
payable on the applicable Interest Payment Date.

(f)    The Borrower agrees to pay to the Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest on the amount paid by the Issuing
Bank in respect of each such honored drawing from the date such drawing is
honored to but excluding the date such amount is reimbursed by or on behalf of
the Borrower at a rate equal to (i) for the period from the date such drawing is
honored to but excluding the applicable Reimbursement Date, the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans made ratably by the Lenders with Revolving Commitments, and
(ii) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans made ratably by the Revolving Lenders.

(g)    Interest payable pursuant to Section 2.6(f) shall be computed on the
basis of a 365/366-day year for the actual number of days elapsed in the period
during which it accrues, and shall be payable on demand or, if no demand is
made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by the Issuing Bank of any payment of
interest pursuant to Section 2.6(f), the Issuing Bank shall distribute to each
Lender, out of the interest received by the Issuing Bank in respect of the
period from the date such drawing is honored to but excluding the date on which
the Issuing Bank is reimbursed for the amount of such drawing (including any
such reimbursement out of the proceeds of any Revolving Loans), the amount that
such Lender would have been entitled to receive in respect of the letter of
credit fee that would have been payable in respect of such Letter of Credit for
such period if no drawing had been honored under such Letter of Credit. In the
event the Issuing Bank shall have been reimbursed by Lenders for all or any
portion of such honored drawing, the Issuing Bank shall distribute to each
Lender which has paid all amounts payable by it under Section 2.3(e) with
respect to such honored drawing such Lender’s share of any interest received by
the Issuing Bank in respect of that portion of such honored drawing so
reimbursed by Lenders for the period from the date on which the Issuing Bank was
so reimbursed by Lenders to but excluding the date on which such portion of such
honored drawing is reimbursed by the Borrower.

2.7    Conversion/Continuation.

(a)    Subject to Section 2.14, the Borrower shall have the option:

 

40



--------------------------------------------------------------------------------



(i)    to convert at any time all or any part of any Revolving Loan equal to
$5,000,000 and integral multiples of $1,000,000; provided a Eurodollar Rate Loan
may only be converted on the expiration of the Interest Period applicable to
such Eurodollar Rate Loan unless the Borrower shall pay all amounts due under
Section 2.14 in connection with any such conversion; or

(ii)    upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan.

(b)    The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 2:00 p.m. (New York City time) at least one
(1) Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three (3) Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, a Eurodollar Rate Loan). A Conversion/Continuation Notice
shall specify (i) the proposed conversion/continuation date (which shall be a
Business Day), (ii) the amount and Type of Loan to be converted/continued,
(iii) the nature of the proposed conversion/continuation, (iv) in the case of a
conversion to, or a continuation of, a Eurodollar Rate Loan, the requested
Interest Period, and (v) in the case of a conversion to, or a continuation of, a
Eurodollar Rate Loan, if the Requisite Lenders request in writing, that no
Default or Event of Default has occurred and is continuing. Except as otherwise
provided herein, a Conversion/Continuation Notice for conversion to, or
continuation of, any Eurodollar Rate Loans (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to effect a conversion or
continuation in accordance therewith. Neither the Administrative Agent nor any
Lender shall incur any liability to the Borrower in acting upon any telephonic
notice referred to above that the Administrative Agent believes in good faith to
have been given by an Authorized Officer or other Person authorized to act on
behalf of the Borrower or for otherwise acting in good faith under this
Section 2.7(b), and upon conversion or continuation of the applicable basis for
determining the interest rate with respect to any Loans in accordance with this
Agreement pursuant to any such telephonic notice the Borrower shall have
effected a conversion or continuation, as the case may be, hereunder.

2.8    Default Interest. The principal amount of all overdue principal and, to
the extent permitted by applicable law, any interest payments thereon or any
past due fees or other amounts owed hereunder, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand at a rate that is 2% per
annum in excess of the interest rate otherwise payable hereunder with respect to
the applicable Loans (or, in the case of any such fees and other amounts, at a
rate which is 2% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans that are Initial Revolving Loans); provided that,
in the case of Eurodollar Rate Loans, upon the expiration of the Interest Period
in effect at the time any such increase in interest rate is effective such
Eurodollar Rate Loans shall thereupon become Base Rate Loans and shall
thereafter bear interest payable upon demand at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for the applicable Base
Rate Loan. Payment or acceptance of the increased rates of interest provided for
in this Section 2.8 is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of the Administrative Agent or any Lender.

2.9    Fees.

 

41



--------------------------------------------------------------------------------



(a)      The Borrower agrees to pay to the Administrative Agent, for the account
of each Lender (in each case, pro rata according to the respective Commitments
of all such Lenders and, in the case of any Defaulting Lender, subject to the
provisions of Section 2.18(a)(iii)) having Revolving Exposure:

(i)    commitment fees for each day from and including the Closing Date to but
excluding the Revolving Facility Maturity Date equal to (A) the average of the
daily difference between (1) the Revolving Commitments and (2) the aggregate
principal amount of (x) all outstanding Revolving Loans plus (y) the Letter of
Credit Usage, times (B) the Commitment Fee Rate; and

(ii)    for the period from and including the date of issuance of such Letter of
Credit to but excluding the termination date of such Letter of Credit, letter of
credit fees equal to (A) the Applicable Margin for Revolving Loans that are
Eurodollar Rate Loans, times (B) the average aggregate daily maximum amount
available to be drawn under all such Letters of Credit (regardless of whether
any conditions for drawing could then be met and determined as of the close of
business on any date of determination).

(b)      The Borrower agrees to pay directly to the Issuing Bank, for its own
account, the following fees:

(i)    a fronting fee, for the period from and including the date of issuance of
such Letter of Credit to but excluding the termination date of such Letter of
Credit, computed at the rate for each day equal to 0.125% per annum on the
average daily face value of such Letter of Credit; and

(ii)    such customary documentary and processing charges for any issuance,
amendment, transfer or payment of a Letter of Credit as are in accordance with
Issuing Bank’s standard schedule for such charges and as in effect at the time
of such issuance, amendment, transfer or payment, as the case may be.

(c)      All fees referred to in Section 2.9(a) and 2.9(b)(i) shall be payable
calculated on the basis of a 360-day year and the actual number of days elapsed
and shall be payable quarterly in arrears on April 1, July 1, October 1 and
January 1 of each year during the Availability Period, commencing on the first
such date to occur after the Closing Date.

(d)      The Borrower agrees to pay to the Administrative Agent an annual
administrative fee in the amount and at the times set forth in the
Administrative Agent Fee Letter.

2.10    Voluntary Prepayments/Commitment Reductions and Mandatory Prepayments.

(a)      Voluntary Prepayments.

(i)    Any time and from time to time:

(1)    with respect to Base Rate Loans, the Borrower may prepay any such Loans
on any Business Day in whole or in part, in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount;

 

42



--------------------------------------------------------------------------------



(2)    with respect to Eurodollar Rate Loans, the Borrower may prepay any such
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount; and

(3)    with respect to Swing Line Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of $500,000,
and in integral multiples of $100,000 in excess of that amount.

(ii)    All such prepayments shall be made without premium or penalty:

(1)    upon not less than one (1) Business Day’s prior written or telephonic
notice in the case of Base Rate Loans;

(2)    upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of Eurodollar Rate Loans; and

(3)    upon written or telephonic notice on the date of prepayment, in the case
of Swing Line Loans.

in each case, given to the Administrative Agent or Swing Line Lender, as the
case may be, by 2:00 p.m. (New York City time) on the date required and, if
given by telephone, promptly confirmed in writing to the Administrative Agent
(and the Administrative Agent will promptly transmit such telephonic or original
notice by facsimile or other written transmission or telephone to each Lender)
or Swing Line Lender, as the case may be. Upon the giving of any such notice,
the principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein, unless such notice is in
connection with a refinancing of the Loans or other transaction in which case
such notice may be conditioned on consummation of such refinancing or other
transaction. Any such voluntary prepayment shall be applied as specified in
Section 2.11(a).

(b)      Voluntary Commitment Reductions.

(i)    The Borrower may, upon not less than three (3) Business Days’ prior
written or telephonic notice confirmed in writing to the Administrative Agent
(and the Administrative Agent will promptly transmit such written or telephonic
notice by facsimile or other written transmission or telephone to each
applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, the Revolving
Commitments in an amount up to the amount by which the Revolving Commitments
exceed the Total Utilization of Revolving Commitments at the time of such
proposed termination or reduction; provided any such partial reduction of such
Commitments shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount.

(ii)    The Borrower’s notice to the Administrative Agent shall designate the
date (which shall be a Business Day) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in the Borrower’s
notice and shall reduce the Revolving Commitment of each Lender proportionately
to its Pro Rata Share thereof (unless such notice is in connection with a
refinancing of the Loans or other transaction in which case such notice may be
conditioned on consummation of such refinancing or other transaction).
Notwithstanding the foregoing, the Borrower may elect to reduce or terminate any
Class of Revolving Commitments (and prepay Revolving Exposure associated
therewith) without reducing or terminating Revolving Commitments of any other
Class.

 

43



--------------------------------------------------------------------------------



(c)      Mandatory Prepayments of Revolving Loans and Swing Loans. The Borrower
shall from time to time prepay, first, the Swing Line Loans, and, second, the
Revolving Loans to the extent necessary so that the Total Utilization of
Revolving Commitments shall not at any time exceed the Revolving Commitments
then in effect

2.11    Application of Prepayments/Reductions.

(a)      Application of Voluntary Prepayments by Type of Loans. Any prepayment
of any Loan pursuant to Section 2.10(a) shall be applied as specified by the
Borrower in the applicable notice of prepayment.

(b)      Application of Mandatory Prepayments by Type of Loans. Any amount
required to be paid pursuant to Section 2.10(c) shall be applied as follows:

(i)    first, to prepay the Swing Line Loans to the full extent thereof;

(ii)    second, to prepay the Revolving Loans to the full extent thereof;

(iii)    third, to prepay outstanding reimbursement obligations with respect to
Letters of Credit; and

(iv)    fourth, to cash collateralize Letters of Credit.

(c)      Application of Prepayments of Loans to Base Rate Loans and Eurodollar
Rate Loans. Considering each Class of Loans being prepaid separately, any
prepayment thereof shall be applied first to Base Rate Loans to the full extent
thereof before application to Eurodollar Rate Loans, in each case, in a manner
which minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.14(c).

2.12      General Provisions Regarding Payments.

(a)      All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to the
Administrative Agent not later than 2:00 p.m. (New York City time) on the date
due at the Principal Office designated by the Administrative Agent for the
account of Lenders; for purposes of computing interest and fees, funds received
by the Administrative Agent after that time on such due date shall be deemed to
have been paid by the Borrower on the next succeeding Business Day.

(b)      All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

(c)      The Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by the Administrative Agent.

 

44



--------------------------------------------------------------------------------



(d)    Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

(e)    Subject to the provisos set forth in the definition of “Interest Period”
as they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

(f)    The Borrower hereby authorizes the Administrative Agent to charge the
Borrower’s accounts with the Administrative Agent in order to cause timely
payment to be made to the Administrative Agent of all principal, interest, fees
and expenses due hereunder (subject to sufficient funds being available in its
accounts for that purpose); provided that with respect to fees and expenses, the
Administrative Agent has delivered to the Borrower an invoice setting forth the
amounts due in reasonable detail, and the Borrower has not paid such amounts
within three (3) Business Days.

(g)    The Administrative Agent may, in its sole discretion, deem any payment by
or on behalf of the Borrower hereunder that is not made in same day funds prior
to 2:00 p.m. (New York City time) to be a non-conforming payment, in which case,
any such payment shall not be deemed to have been received by the Administrative
Agent until the later of (i) the time such funds become available funds, and
(ii) the applicable next Business Day. The Administrative Agent shall give
prompt telephonic notice to the Borrower and each applicable Lender (confirmed
in writing) if any payment is non-conforming. Any non-conforming payment may
constitute or become a Default or Event of Default in accordance with the terms
of Section 7.1. Interest shall continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the rate determined pursuant to
Section 2.8 from the date such amount was due and payable until the date such
amount is paid in full.

2.13    Ratable Sharing. Lenders hereby agree among themselves that if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify the
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided that, if all or part of such proportionately
greater payment received by

 

45



--------------------------------------------------------------------------------



such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of the Borrower or otherwise, those purchases shall
be rescinded and the purchase prices paid for such participations shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest; provided, further, that the provisions of this Section 2.13
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in any payment or
disbursement made by the Issuing Bank pursuant to a Letter of Credit to any
assignee or participant in any drawing under a Letter of Credit. The Borrower
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
set-off or counterclaim with respect to any and all monies owing by the Borrower
to that holder with respect thereto as fully as if that holder were owed the
amount of the participation held by that holder.

2.14    Making or Maintaining Eurodollar Rate Loans.

(a)    Determining Applicable Interest Rate.

(i)    As soon as practicable after 10:00 a.m. (New York City time) on each
Interest Rate Determination Date, the Administrative Agent shall determine
(which determination shall, absent manifest error, be final, conclusive and
binding upon all parties) the interest rate that shall apply to the Eurodollar
Rate Loans for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to the Borrower and each Lender.

(ii)    In the event that the Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any Eurodollar
Rate Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such Loans on the basis provided for in the definition of Adjusted
Eurodollar Rate, the Administrative Agent shall on such date give notice (by
facsimile or by telephone confirmed in writing) to the Borrower and each Lender
of such determination, whereupon (x) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, and (y) any Borrowing Notice or Conversion/Continuation Notice
given by the Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be a request for the making of,
conversion to, or continuation of the applicable Loans as Base Rate Loans.

(b)    Illegality or Impracticability of Eurodollar Rate Loans. In the event
that on any date any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto but shall be made only
after consultation with the Borrower and the Administrative Agent) that the
making, maintaining or continuation of its Eurodollar Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the Closing Date which materially and adversely affect the
London interbank market or the position of such Lender in that market, then, and
in any such event, such Lender shall be an “Affected Lender” and it shall on
that day

 

46



--------------------------------------------------------------------------------



give notice (by facsimile or by telephone confirmed in writing) to the Borrower
and the Administrative Agent of such determination (which the Administrative
Agent shall promptly transmit such notice to each other Lender). Thereafter
(1) the obligation of the Affected Lender to make Loans as, or to convert Loans
to, Eurodollar Rate Loans shall be suspended until such notice shall be
withdrawn by the Affected Lender, (2) to the extent such determination by the
Affected Lender relates to a Eurodollar Rate Loan then being requested by the
Borrower pursuant to a Borrowing Notice or a Conversion/Continuation Notice, the
Affected Lender shall make such Loan as (or continue such Loan as or convert
such Loan to, as the case may be) a Base Rate Loan, (3) the Affected Lender’s
obligation to maintain its outstanding Eurodollar Rate Loans (the “Affected
Loans”) shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and (4) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a Eurodollar Rate Loan then being requested by the Borrower pursuant to a
Borrowing Notice or a Conversion/Continuation Notice, the Borrower shall have
the option, subject to the provisions of Section 2.14(c), to rescind such
Borrowing Notice or Conversion/Continuation Notice as to all Lenders by giving
notice (by facsimile or by telephone confirmed in writing) to the Administrative
Agent of such rescission on the date on which the Affected Lender gives notice
of its determination as described above (which notice of rescission the
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.14(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.

(c)    Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts and shall
be conclusive and binding absent manifest error), for all reasonable losses,
expenses and liabilities (including any interest paid by such Lender to Lenders
of funds borrowed by it to make or carry its Eurodollar Rate Loans and any loss,
expense or liability sustained by such Lender in connection with the liquidation
or re-employment of such funds but excluding loss of anticipated profits or
margin) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender) a borrowing of any Eurodollar Rate Loan does not occur
on a date specified therefor in a Borrowing Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Eurodollar Rate Loan does
not occur on a date specified therefor in a Conversion/Continuation Notice or a
telephonic request for conversion or continuation; (ii) if any prepayment or
other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by the Borrower.
Notwithstanding the foregoing, the Borrower shall not be required to compensate
a Lender for any amount under this Section 2.14(c) if the event (or change in
law or regulation or other action) giving rise to such loss, expense or
liability occurred more than one hundred and eighty (180) days prior to the date
such Lender submits the statement referred to in the preceding sentence.

(d)    Unavailability of LIBOR. If, at any time, the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in paragraph (a)(ii) of this Section 2.14 have
arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in paragraph (a)(ii) of this Section 2.14 have not
arisen but the supervisor for the administrator of LIBOR or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to LIBOR that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans denominated in dollars in the United
States at such time and the Administrative Agent and the Borrower shall enter
into an amendment to this

 

47



--------------------------------------------------------------------------------



Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as the Administrative Agent may determine to be
appropriate (but such related changes shall not include a reduction of the
Applicable Margin). Notwithstanding anything to the contrary in Section 9.5,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five (5) Business Days following the date on which a copy
of such amendment shall have been provided to the Lenders, a written notice from
the Requisite Lenders stating that such Lenders object to such amendment.
Further, notwithstanding the foregoing, if any alternate reference rate
established pursuant to this paragraph (d) (without giving effect to the
Applicable Margin or any alternative spread that may have been agreed upon over
the applicable Lenders’ deemed cost of funds) would otherwise be less than zero,
then such rate shall be deemed to be zero for all purposes of this Agreement.

(e)    Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(f)    Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of
all amounts payable to a Lender under this Section 2.14 and under Section 2.15
shall be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.14 and under
Section 2.15.

2.15    Increased Costs; Capital Adequacy.

(a)    Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.16 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (which term shall include the Issuing
Bank for purposes of this Section 2.15(a)) shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that (a) the adoption or taking effect of any law, treaty or
governmental rule, regulation or order after the Closing Date, (b) any change
therein or in the interpretation, administration or application thereof
(including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Governmental Authority,
in each case, that becomes effective after the Closing Date, or (c) compliance
by such Lender with any guideline, request or directive issued or made after the
Closing Date by any central bank or other Governmental Authority or
quasi-governmental authority (whether or not having the force of law): (i)
subjects such Lender (or its applicable lending office) or the Administrative
Agent to any additional Tax (other than (A) Indemnified Taxes and Other Taxes
that are indemnified under Section 2.16, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) with respect to this Agreement or any of the other Credit Documents or
any of its obligations hereunder or thereunder or any payments to such Lender
(or its applicable lending office) of principal, interest, fees or any other
amount payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender (other than any such reserve or other
requirements with respect to Eurodollar Rate Loans that are reflected in the
definition of Adjusted Eurodollar Rate); or (iii) imposes any other condition,
cost or expense (other

 

48



--------------------------------------------------------------------------------



than Taxes) on or affecting such Lender (or its applicable lending office) or
its obligations hereunder or the London interbank market; and the result of any
of the foregoing is to increase the cost to such Lender of agreeing to make,
making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, the Borrower shall promptly pay to such Lender
or the Administrative Agent, upon receipt of the statement referred to in the
next sentence, such additional amount or amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine in good faith) as may be necessary
to compensate such Lender or the Administrative Agent, as applicable, for any
such increased cost or reduction in amounts received or receivable hereunder.
Such Lender shall deliver to the Borrower (with a copy to the Administrative
Agent) a written statement setting forth in reasonable detail, and determined in
good faith, the basis for calculating the additional amounts owed to such Lender
under this Section 0, which statement shall be conclusive and binding upon all
parties hereto absent manifest error. Notwithstanding the foregoing, the
Borrower shall not be required to compensate a Lender for any amount under this
clause (a) of Section 2.15 if the Change in Law giving rise to such amount
occurred more than one hundred and eighty (180) days prior to the date such
Lender submits the statement referred to in the preceding sentence.

(b)    Capital Adequacy Adjustment. If, after the Closing Date, any Change in
Law, has or would have the effect of reducing the rate of return on such
Lender’s (which for the purposes of this Section 2.15(b) shall include any
Issuing Bank) or its holding company’s capital or assets as a consequence of
such Lender’s Loans or Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit to a level below that which such Lender or its holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or its holding company’s policies with respect to
capital adequacy or liquidity), then from time to time, promptly after written
demand by such Lender (with a copy to the Administrative Agent), the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or its holding company for such reduction. Each Lender, upon
determining in good faith that any additional amounts will be payable pursuant
to this Section 2.15(b), will give prompt written notice thereof to the Borrower
which notice shall set forth in reasonable detail the basis of the calculation
of such additional amounts. Notwithstanding the foregoing, the Borrower shall
not be required to compensate a Lender for any amount under this Section 2.15(b)
if the Change in Law giving rise to such change in rate of return occurred more
than one hundred and eighty (180) days prior to the date such Lender submits the
statement referred to in the preceding sentence. This Section 2.15(b) shall not
apply to reductions attributable to Taxes.

2.16    Taxes; Withholding, etc.

(a)    Payments to Be Free and Clear. Any and all payments by or on account of
any obligation of the Borrower hereunder and under the other Credit Documents
shall be made without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by applicable Credit Party shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 2.16(a)) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

49



--------------------------------------------------------------------------------



(b)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.16, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of the receipt or other evidence satisfactory to the other affected parties
of such deduction, withholding or payment and of the remittance thereof to the
relevant taxing or other authority.

(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with the applicable law any
Other Taxes.

(d)    Indemnification by the Borrower. The Borrower shall indemnify and hold
harmless the Administrative Agent and each Lender within ten (10) Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes imposed on the Administrative Agent or such Lender, as the case may
be (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.16), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or the Administrative Agent (as
applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.

(e)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Each Lender shall,
whenever a lapse of time or change in circumstances renders such documentation
(including any specific documents required below in clause (e)(ii) of this
Section 2.16) obsolete, expired or inaccurate in any material respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so. Notwithstanding
anything to the contrary in the preceding three sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(e)(ii)(1), (e)(ii)(2) and (e)(ii)(4) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Notwithstanding any other provision of this clause (e), a Lender shall
not be required to deliver any form that such Lender is not legally eligible to
deliver.

(ii)    Without limiting the generality of the foregoing,

(1)    each Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the

 

50



--------------------------------------------------------------------------------



Borrower or the Administrative Agent) executed copies of the IRS Form W-9,
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(2)    each Non-U.S. Lender shall deliver to the Borrower or the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Non-U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

A.    executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E claiming the
benefits of an income tax treaty to which the United States is a party;

B.    executed copies of IRS Form W-8ECI;

C.    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit G-1, Exhibit G-2, Exhibit G-3
or Exhibit G-4, as appropriate, to the effect that such Non-U.S. Lender is not a
“bank” within the meaning of Section 881(e)(3)(A) of the Internal Revenue Code,
a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign
corporation” related to the Borrower described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

D.    to the extent a Non-U.S. Lender is a partnership or is not the beneficial
owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-2 or Exhibit G-4, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Non-U.S. Lender is a partnership and one or more direct or indirect
partners of such Non-U.S. Lender are claiming the portfolio interest exemption,
such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-4 on behalf of each such direct and indirect partner;

(3)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon reasonable request of the Borrower or the Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(4)    If a payment made to any Lender under this Agreement or any other Credit
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the

 

51



--------------------------------------------------------------------------------



Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has or has not complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this Section 2.16(e)(ii)(4), “FATCA” shall
include any amendments made to FATCA after the Closing Date.

(f)    Treatment of Certain Refunds. If a Lender or the Administrative Agent
receives a refund that it determines, in its sole discretion exercised in good
faith, is in respect of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to Section 2.16(a) it shall within thirty (30) days from the date of
such receipt pay over the amount of such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.16 with respect to Taxes giving rise to such refund) net of
all reasonable out-of-pocket expenses (including Taxes) of such Lender or the
Administrative Agent and without interest (other than interest paid by the
relevant taxation authority with respect to such refund); provided that the
Borrower, upon request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalty, interest or other
charges imposed by the relevant taxing authority) to the Administrative Agent or
any Lender in the event the Administrative Agent or such Lender is required to
repay such refund. This Section 2.16(f) shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or other
information relating to its Taxes which it deems confidential) to the Borrower
or any other Person.

(g)    Survival. Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the this
Agreement and the repayment, satisfaction or discharge of all obligations under
any Credit Document.

(h)    Issuing Banks and Swing Line Lenders. The term “Lender” for purposes of
this Section 2.16, shall include the Issuing Bank and Swing Line Lender.

2.17    Obligation to Mitigate. Each Lender (which term shall include Issuing
Bank for purposes of this Section 2.17) agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans or
Letters of Credit, as the case may be, becomes aware of the occurrence of an
event or the existence of a condition that would cause such Lender to become an
Affected Lender or that would entitle such Lender to receive payments under
Section 2.14, 2.15 or 2.16, it will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.14, 2.15
or 2.16 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Revolving
Commitments, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such

 

52



--------------------------------------------------------------------------------



Revolving Commitments, Loans or Letters of Credit or the interests of such
Lender; provided such Lender will not be obligated to utilize such other office
pursuant to this Section 2.17 unless the Borrower agrees to pay all incremental
expenses incurred by such Lender as a direct result of utilizing such other
office as described above. A certificate as to the amount of any such expenses
payable by the Borrower pursuant to this Section 2.17 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to the Borrower (with a copy to the Administrative Agent) shall be conclusive
absent manifest error. Each Lender and the Issuing Bank agree that it will not
request compensation under Sections 2.14, 2.15 or 2.16 unless such Lender or
Issuing Bank requests compensation from borrowers under other lending
arrangements with such Lender or Issuing Bank who are similarly situated.

2.18    Defaulting Lenders.

(a)      Defaulting Lender Adjustments. Notwithstanding anything herein to the
contrary, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Requisite Lenders.”

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent hereunder for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, following
an Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.4 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or Swing Line Lender hereunder,
third, if so determined by the Administrative Agent or requested by the Issuing
Bank, to be held as cash collateral for future funding obligations of that
Defaulting Lender to the Issuing Bank hereunder, fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent, fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement, sixth, to the payment of any amounts
owing to the Lenders, the Issuing Bank or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement,
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this Section 2.18
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 

53



--------------------------------------------------------------------------------



(iii)    Certain Fees.

(1)    No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.9(a)(i) for any period during which that Lender is a
Defaulting Lender.

(2)    Each Defaulting Lender shall be entitled to receive letter of credit fees
pursuant to Section 2.9(a)(ii) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its pro rata share of the
stated amount of Letters of Credit for which it has provided cash collateral.

(3)    With respect to any such commitment fee or letter of credit fee not
required to be paid to any Defaulting Lender pursuant to clause (1) or (2)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letters of Credit or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the Issuing Bank and Swing Line Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to the Issuing Bank’s or Swing Line Lender’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective pro rata Commitments (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. Subject to
Section 9.25, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v)    Cash Collateral; Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, within three (3) Business Days following the written
request of the (i) Administrative Agent or (ii) Swing Line Lender or the Issuing
Bank, as applicable (with a copy to the Administrative Agent), (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lender’s Fronting Exposure
and (y) second, cash collateralize the Issuing Bank’s Fronting Exposure.

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held pro rata by the Lenders in accordance with their
Revolving Commitments (without giving effect to Section 2.18(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued

 

54



--------------------------------------------------------------------------------



or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; provided, further, that except to the extent otherwise agreed
by the affected parties, no change hereunder from Defaulting Lender to Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

(c)    New Swing Line Loans / Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) Swing Line Lender shall not be required to fund any Swing
Line Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Line Loan, and (ii) the Issuing Bank shall not be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

2.19    Removal or Replacement of a Lender. Notwithstanding anything contained
herein to the contrary, in the event that: (a) any Lender (an “Increased-Cost
Lender”) shall give notice to the Borrower that such Lender is an Affected
Lender or that such Lender is entitled to receive payments under Section 2.14,
2.15 or 2.16; (b) any Lender shall become a Defaulting Lender; or (c) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by
Section 9.5(b), the consent of the Requisite Lenders or a majority of the
applicable class of Lenders or affected Lenders, as the case may be, shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender ”), the Borrower may, by giving
written notice to the Administrative Agent and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans and its
Revolving Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 9.6 and the
Borrower shall pay the fees, if any, payable thereunder in connection with any
such assignment from an Increased-Cost Lender or a Non-Consenting Lender and the
Defaulting Lender shall pay the fees, if any, payable thereunder in connection
with any such assignment from such Defaulting Lender; provided (1) on the date
of such assignment, the Replacement Lender shall pay to the Terminated Lender an
amount equal to the sum of (a) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Terminated Lender, (b) an
amount equal to all unreimbursed drawings that have been funded by such
Terminated Lender, together with all then unpaid interest with respect thereto
at such time and (c) an amount equal to all accrued, but theretofore unpaid fees
owing to such Terminated Lender pursuant to Section 2.9; (2) on the date of such
assignment, the Borrower shall pay any amounts payable to such Terminated Lender
pursuant to Section 2.14(c), 2.15 or 2.16; or otherwise as if it were a
prepayment and (3) in the event such Terminated Lender is a Non-Consenting
Lender, each Replacement Lender shall consent, at the time of such assignment,
to each matter in respect of which such Terminated Lender was a Non-Consenting
Lender and such assignment (together with any other assignments pursuant to this
Section 2.19 or otherwise) will result in the applicable amendment,
modification, termination, waiver or consent being approved; provided that the
Borrower may not make such election with respect to any Terminated Lender that
is also an Issuing Bank unless, prior to the effectiveness of such election, the
Borrower shall have caused each outstanding Letter of Credit issued thereby to
be cancelled or cash collateralized

 

55



--------------------------------------------------------------------------------



on terms reasonably satisfactory to the applicable Issuing Bank. Upon the
prepayment of all amounts owing to any Terminated Lender and the termination of
such Terminated Lender’s Revolving Commitments, if any, such Terminated Lender
shall no longer constitute a “Lender” for purposes hereof; provided any rights
of such Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.

2.20    Incremental Revolving Commitments; Commitment Extensions.

(a)    The Borrower may, by written notice to the Administrative Agent from time
to time, request Incremental Revolving Commitments (in the form of an increase
in the aggregate principal amount of Initial Revolving Commitments) in an amount
not to exceed the Incremental Amount at the time such Incremental Revolving
Commitments are established from one or more Incremental Revolving Lenders
(which may include any existing Lender) willing to provide such Incremental
Revolving Commitments in their own discretion; provided that each Incremental
Revolving Lender providing a commitment to make revolving loans shall, to the
extent the same would be required for an assignment under Section 9.6, be
subject to the approval of the Administrative Agent, the Issuing Bank and/or
Swing Line Lender (which approvals shall not be unreasonably withheld or
delayed) unless such Incremental Revolving Lender is a Lender or an Affiliate of
a Lender; provided, further, that:

(i)    Each such notice shall set forth (i) the amount of the Incremental
Revolving Commitments being requested (which shall be in minimum increments of
$5,000,000 and a minimum amount of $100,000,000, or equal to the remaining
Incremental Amount or, in each case, such lesser amount approved by the
Administrative Agent) and (ii) the date on which such Incremental Revolving
Commitments are requested to become effective (each such date, an “Increased
Amount Date”);

(ii)    The Borrower and each Incremental Revolving Lender shall execute and
deliver to the Administrative Agent an Incremental Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Revolving Commitment of such Incremental Revolving
Lender. Each Incremental Assumption Agreement shall specify the terms of the
applicable Incremental Revolving Commitments; provided that the terms of each
Incremental Revolving Commitment shall be the same as the Initial Revolving
Commitments;

(iii)    there shall be no obligor in respect of any Incremental Revolving
Commitments that is not the Borrower (unless such obligor becomes an obligor
with respect to the Obligations substantially concurrently with the incurrence
of the applicable Incremental Revolving Commitments);

(iv)    before and after giving effect to such Incremental Revolving
Commitments, no Default or Event of Default shall have occurred and be
continuing on such Increased Amount Date;

(v)    before and after giving effect to such Incremental Revolving Commitments,
all representations and warranties made by the Borrower in this Agreement shall
be true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of such Increased Amount
Date (except where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of said

 

56



--------------------------------------------------------------------------------



earlier date); provided that any such representations and warranties that are
qualified by “materiality” or “Material Adverse Effect” shall be true and
correct in all respects; and

(vi)    the Administrative Agent shall have received customary legal opinions,
resolutions and other customary closing certificates and documentation in form
and substance reasonably satisfactory to the Administrative Agent in connection
with such Incremental Revolving Commitments.

(b)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be reasonably necessary to ensure that all
Revolving Loans in respect of Incremental Revolving Commitments, when originally
made, are included in each Borrowing of the applicable Class of outstanding
Revolving Loans on a pro rata basis. The Borrower agrees that Section 2.14(c)
shall apply to any conversion of Eurodollar Rate Loans to Base Rate Loans
reasonably required by the Administrative Agent to effect the foregoing.

(c)    Notwithstanding anything herein to the contrary, including Section 2.13
(which provisions shall not be applicable to clauses (c) through (e) of this
Section 2.20), pursuant to offers made on up to two (2) occasions by the
Borrower to all Lenders of any Class of Revolving Commitments, on a pro rata
basis (based on the aggregate outstanding Revolving Commitments under such
Revolving Facility) and on the same terms (“Pro Rata Extension Offers”), the
Borrower is hereby permitted to consummate transactions with individual Lenders
from time to time to extend the maturity date of such Lender’s Loans and/or
Commitments of such Class to a date that is three hundred sixty four (364) days
after the Revolving Facility Maturity Date then in effect and to otherwise
modify the terms of such Lender’s Loans and/or Commitments of such
Class pursuant to the terms of the relevant Pro Rata Extension Offer (including,
without limitation, increasing the interest rate or fees payable in respect of
such Lender’s Loans and/or Commitments and/or modifying the amortization
schedule in respect of such Lender’s Loans). The reference to “on the same
terms” in the preceding sentence shall mean that all of the Revolving
Commitments of such Revolving Facility are offered to be extended for the same
amount of time and that the interest rate changes and fees payable with respect
to such extension are the same. Any such extension (an “Extension”) agreed to
between the Borrower and any such Lender (an “Extending Lender”) will be
established under this Agreement by an agreement extending an existing Revolving
Commitment (such extended Revolving Commitment, an “Extended Revolving
Commitment” and the revolving loans thereunder, “Extended Revolving Loans”) (an
“Extension Agreement”).

(d)    The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an Extension Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Extended Revolving
Commitments of such Extending Lender. Each Extension Agreement shall specify the
terms of the applicable Extended Revolving Commitments; provided that (i) the
total of the Commitments and Loans of the Lenders of such Class that have agreed
to so extend their Maturity Date shall be more than 50.0% of the aggregate
amount of the Commitments in effect and Loans outstanding of such
Class immediately prior to the Revolving Facility Maturity Date then in effect,
(ii) no Default or Event of Default shall have occurred and be continuing at the
time of such Extension, (iii) except as to interest rates, fees, any other
pricing terms, participation in mandatory prepayments and commitment reductions
and final maturity (which shall be determined by the Borrower and set forth in
the Pro Rata Extension Offer), any Extended Revolving Commitment shall have
(x) the same terms as an existing Class of Revolving Commitments or (y) have
such other terms as shall be reasonably satisfactory to the Administrative
Agent, (iv) the final maturity date of any Extended Revolving Loans shall be no
earlier than the latest Revolving Facility Maturity Date in effect on the date
of incurrence and (v) any Extended Revolving Commitments may participate on a
pro rata basis or a less than pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments hereunder. If
provided in any Extension Agreement with respect to any Extended Revolving

 

57



--------------------------------------------------------------------------------



Commitments, and with the consent of the Issuing Bank and Swing Line Lender (in
each case, not to be unreasonably withheld or delayed), participations in
Letters of Credit and Swing Line Loans shall be reallocated to lenders holding
such Extended Revolving Commitments in the manner specified in such Extension
Agreement, including upon effectiveness of such Extended Revolving Commitment or
upon or prior to the maturity date for any Class of Revolving Commitments.

(e)    Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Revolving Commitment will be automatically designated an Extended
Revolving Commitment and, this Agreement shall be amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the Extended
Revolving Commitments evidenced thereby as provided for in Section 9.5(e). Any
such deemed amendment may be memorialized in writing by the Administrative Agent
with the Borrower without the consent of any other party hereto and furnished to
the other parties hereto.

(f)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Credit Document (including without limitation this Section 2.20), (i)
the aggregate amount of Extended Revolving Commitments will not be included in
the calculation of the Incremental Amount, (ii) the Extended Revolving
Commitments being requested shall be in minimum increments of $5,000,000 and a
minimum amount of $100,000,000, or, in each case, such lesser amount approved by
the Administrative Agent, (iii) any Extending Lender may extend all or any
portion of its Revolving Commitment pursuant to one or more Pro Rata Extension
Offers (subject to applicable proration in the case of over participation)
(including the extension of any Extended Revolving Commitment), (iv) there shall
be no condition to any Extension of any Loan or Commitment at any time or from
time to time other than as specified in clause (d)(x) above and notice to the
Administrative Agent of such Extension and the terms of the Extended Revolving
Commitment implemented thereby, (v) all Extended Revolving Commitments and all
obligations in respect thereof shall be Obligations of the Borrower under this
Agreement and the other Credit Documents, (vi) neither the Issuing Bank nor the
Swing Line Lender shall be obligated to issue Letters of Credit or provide Swing
Line Loans, as applicable, under such Extended Revolving Commitments unless it
shall have consented thereto, and (vii) there shall be no obligor in respect of
any such Extended Revolving Commitments other than the Borrower (unless such
Person becomes an obligor with respect to the Obligations substantially
concurrently therewith).

(g)    Each Extension shall be consummated pursuant to procedures set forth in
the associated Pro Rata Extension Offer; provided that the Borrower shall
cooperate with the Administrative Agent prior to making any Pro Rata Extension
Offer to establish reasonable procedures with respect to mechanical provisions
relating to such Extension, including, without limitation, timing, rounding and
other adjustments.

(h)    Notwithstanding anything in the foregoing to the contrary, (i) for the
purpose of determining the number of Interest Periods with respect to Eurodollar
Rate Loans upon the incurrence of any Incremental Revolving Loans, to the extent
the last date of Interest Periods for multiple Eurodollar Rate Borrowings under
the Revolving Facilities fall on the same day, such Eurodollar Rate Borrowings
shall be considered a single Eurodollar Rate Borrowing and (ii) the initial
Interest Period with respect to any Eurodollar Rate Borrowing of Incremental
Revolving Loans may, at the Borrower’s option, be of a duration of a number of
Business Days that is less than one (1) month, and the Adjusted Eurodollar Rate
with respect to such initial Interest Period shall be the same as the Adjusted
Eurodollar Rate applicable to any then-outstanding Eurodollar Rate Borrowing as
the Borrower may direct, so long as the last day of such initial Interest Period
is the same as the last day of the Interest Period with respect to such
outstanding Eurodollar Rate Borrowing.

 

58



--------------------------------------------------------------------------------



SECTION

3.     CONDITIONS PRECEDENT

3.1      Conditions to Effectiveness. The occurrence of the Closing Date and any
initial Credit Extension to occur at such time is subject to the satisfaction
(or waiver) of the following conditions precedent. The Administrative Agent
shall, upon such conditions precedent being satisfied (or waived as the case may
be), promptly confirm such satisfaction (or waiver) in writing to the Lenders
and the Borrower:

(a)      Executed Agreement. The Administrative Agent (or its counsel) shall
have received a counterpart of this Agreement, executed and delivered by a duly
authorized signatory of the Borrower and each Lender.

(b)      Legal Opinions. The Administrative Agent (or its counsel) shall have
received the executed legal opinions of (i) special New York counsel to the
Borrower and (ii) Lon Jacobs, General Counsel of the Borrower, in each case, in
form and substance reasonably satisfactory to the Administrative Agent.

(c)      Closing Certificates. The Administrative Agent (or its counsel) shall
have received (i) a certificate of the Borrower, dated the Closing Date,
executed by the secretary or an assistant secretary of the Borrower, attaching
the documents referred to in Sections 3.1(d) and (e) below and (ii) a
certificate of the Borrower, dated the Closing Date, executed by an Authorized
Officer of the Borrower, certifying as to the conditions referred to in Sections
3.1(e) and (g) below.

(d)      Corporate Proceedings of the Borrower. The Administrative Agent (or its
counsel) shall have received a copy of the resolutions of the Board of Directors
of the Borrower (or a duly authorized committee thereof) authorizing (i) the
execution, delivery and performance of this Agreement (and any agreements
relating thereto) and (ii) the extensions of credit contemplated hereunder.

(e)      Corporate Documents. The Administrative Agent (or its counsel) shall
have received true and complete copies of the certificate of incorporation and
by-laws (or equivalent organizational documents) of the Borrower.

(f)      Representations and Warranties. On the Closing Date, all
representations and warranties made by the Borrower contained herein or in the
other Credit Documents shall be true and correct in all material respects;
provided such that any such representations and warranties that are qualified by
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects.

(g)      No Default. No Default or Event of Default shall have occurred and be
continuing.

(h)      Fees. All fees required to be paid on the Closing Date pursuant to the
Administrative Agent Fee Letter or otherwise and the reasonable and documented
out-of-pocket expenses required to be paid on the Closing Date pursuant to this
Agreement, to the extent invoiced at least three (3) Business Days prior to the
Closing Date (except as otherwise agreed by the Borrower), shall, upon the
initial borrowings of the Loans, have been, or will be substantially
simultaneously, paid (which amounts may, at the Borrower’s option, be offset
against the proceeds of the Loans).

(i)      PATRIOT Act; Beneficial Ownership Regulation. The Administrative Agent
shall have received, at least three (3) Business Days prior to the Closing Date,
all documentation and other information about the Borrower as shall have been
reasonably requested in writing by the

 

59



--------------------------------------------------------------------------------



Administrative Agent at least five (5) Business Days prior to the Closing Date
and as mutually agreed to be required by U.S. regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act and the Beneficial Ownership
Regulation.

(j)      Refinancing. The commitments of the lenders under the Existing Credit
Agreement and the security interests, liens, mortgages and other encumbrances of
any nature and guarantees related thereto shall have been, or shall be on the
Closing Date, terminated and/or released (or arrangements reasonably
satisfactory to the Administrative Agent to effect the same shall be made) and
all the obligations (other than contingent obligations not then due and payable)
under the Existing Credit Agreement shall have been, or shall be on the Closing
Date, repaid or prepaid, and the Administrative Agent shall have received
evidence satisfactory to it thereof.

(k)      Borrowing Notice. With respect to any Loans to be made or Letters of
Credit to be issued on the Closing Date, the Administrative Agent shall have
received an executed Borrowing Notice or Issuance Notice, as the case may be, in
each case signed by an Authorized Officer of the Borrower.

3.2      Conditions to the Making of Loans. The obligation of each Lender to
make any Loan and the Issuing Bank to issue a Letter of Credit on any Credit
Date following the Closing Date is subject to the satisfaction, or waiver in
accordance with Section 9.5, of the following conditions precedent:

(a)      the Administrative Agent shall have received an executed Borrowing
Notice or Issuance Notice, as the case may be, in each case signed by an
Authorized Officer of the Borrower; and

(b)      as of such Credit Date:

(i)    the representations and warranties of the Borrower contained herein
(other than Section 4.6, Section 4.8 and Section 4.15) shall be true and correct
in all material respects on and as of such Credit Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true, correct and complete in all
material respects on and as of such earlier date; provided that any such
representations and warranties that are qualified by “materiality” or “Material
Adverse Effect” shall be true and correct in all respects; and

(ii)    no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the borrowing contemplated by such
Borrowing Notice or Issuance Notice, as applicable.

3.3      Notices. Any Notice shall be executed by an Authorized Officer in a
writing delivered to Administrative Agent. Notwithstanding anything to the
contrary in Section 3.1 or Section 3.2, in lieu of delivering a Notice, Borrower
may give Administrative Agent telephonic notice by the required time of any
proposed borrowing, conversion/continuation or issuance of a Letter of Credit,
as the case may be; provided each such notice shall be promptly confirmed in
writing by delivery of the applicable Notice to Administrative Agent on or
before the applicable date of borrowing, continuation/conversion or issuance.
Neither Administrative Agent nor any Lender shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent

 

60



--------------------------------------------------------------------------------



believes in good faith to have been given by a duly Authorized Officer or other
person authorized on behalf of Borrower or for otherwise acting in good faith.

 

SECTION

4.    REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, the Borrower represents
and warrants to each Lender and the Issuing Bank, on the Closing Date and on
each Credit Date, that the following statements are true and correct:

4.1      Organization; Corporate Power; Qualification. The Borrower (a) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (b) has the power and authority to execute,
deliver and perform its obligations under each of the Credit Documents to which
it is a party and to borrow and otherwise obtain credit hereunder and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have a
Material Adverse Effect.

4.2      Due Authorization. The execution and delivery of the Credit Documents
and the performance of the obligations thereunder have been duly authorized by
all necessary action on the part of the Borrower.

4.3      No Conflicts. The execution, delivery and performance by the Borrower
of the Credit Documents and the consummation of the transactions contemplated by
the Credit Documents do not and will not (a) violate (i) any provision of any
law or any governmental rule or regulation applicable to the Borrower, (ii) any
Organizational Documents of the Borrower, or (iii) any order, judgment or decree
of any court or other agency of government binding on the Borrower, (b) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation or (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of the
Borrower, except for any such violations, conflicts, breaches, defaults,
approvals or consents the failure of which to obtain will not have a Material
Adverse Effect.

4.4      Governmental Approvals. Execution, delivery and performance by the
Borrower of the Credit Documents and the consummation of the transactions
contemplated by the Credit Documents do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority, in each case, except (a) as set forth on
Schedule 4.4 and (b) for any such registration, consent, approval, notice or
other action approvals, consents, exemptions, authorizations or other actions,
the failure of which to obtain or make would not reasonably be expected to have
a Material Adverse Effect.

4.5      Enforceability. Each Credit Document has been duly executed and
delivered by the Borrower and is the legally valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,

 

61



--------------------------------------------------------------------------------



moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

4.6      Financial Statements. The Historical Financial Statements were prepared
in conformity with GAAP (except as noted therein) and fairly present, in all
material respects, (i) the consolidated financial position of the Borrower as of
the respective date thereof and (ii) the consolidated results of operations and
cash flows of the Borrower for the periods covered thereby, subject, in the case
of any such unaudited financial statements, to changes resulting from audit and
normal year-end adjustments.

4.7      No Material Adverse Change. As of the Closing Date, since December 31,
2018, no event, circumstance or change has occurred that has had or would
reasonably be expected to have a Material Adverse Effect.

4.8      Litigation. Except as disclosed on Schedule 4.8, there are no actions,
suits, proceedings, hearings (whether administrative, judicial or otherwise) or
governmental investigations, at law, in equity or before or by any Governmental
Authority, whether pending or, to the knowledge of the Borrower, threatened in
writing against or affecting the Borrower or any of its Restricted Subsidiaries
or any property of the Borrower or any of its Restricted Subsidiaries, that,
individually or in the aggregate, have had, or would reasonably be expected to
have, a Material Adverse Effect

4.9      Payment of Taxes. Except as otherwise permitted under Section 5.4, all
material tax returns and reports of the Borrower required to be filed by it have
been timely filed, and all material Taxes due and payable have been paid when
due and payable, except any Taxes (x) the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided on
the books of the Borrower. The Borrower has not received written notification of
any proposed material tax assessment against the Borrower or any of its
properties, except any assessment that is being actively contested in good faith
by appropriate proceedings and/or for which adequate reserves have been
established in accordance with GAAP in the Borrower’s books and records.

4.10      Environmental Compliance. Neither the Borrower nor any of its
Restricted Subsidiaries nor any of their respective Facilities or operations is
subject to any outstanding written order, consent decree or settlement agreement
with any Person relating to any Environmental Law, any Environmental Claim, or
any Hazardous Materials Activity that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. To the Borrower’s
knowledge, there are and have been, no conditions, occurrences, or Hazardous
Materials Activities which would reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any of the Material Subsidiaries
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

4.11      Investment Company Act. Neither the Borrower nor any of its Restricted
Subsidiaries is an “investment company” as defined in the Investment Company Act
of 1940.

 

62



--------------------------------------------------------------------------------



4.12      Margin Stock. Neither the Borrower nor any of its Restricted
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of the Loans will be used, directly or
indirectly, for any purpose that violates the provisions of Regulation U or
Regulation X.

4.13      ERISA. Except as would not reasonably be expected to have a Material
Adverse Effect, no liability to the PBGC (other than required premium payments),
the IRS, any plan participant, or any Employee Benefit Plan or any trust
established under Title IV of ERISA (other than with respect to contributions in
the ordinary course and the payment of benefits thereunder) has been or is
reasonably expected to be incurred by the Borrower, any of its Subsidiaries or
any of their ERISA Affiliates. No ERISA Event has occurred or is reasonably
expected to occur that would reasonably be expected to have a Material Adverse
Effect. As of the Closing Date, other than an amount that would not reasonably
be expected to have a Material Adverse Effect, the present value of the
aggregate benefit liabilities under each Pension Plan sponsored, maintained or
contributed to by the Borrower, any of its Subsidiaries or any of their ERISA
Affiliates (determined as of the end of the most recent plan year on the basis
of the actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan. As of the most recent valuation date
for each Multiemployer Plan for which the actuarial report is available, the
potential liability of the Borrower, its Subsidiaries and their respective ERISA
Affiliates for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 of ERISA), when aggregated with such potential liability
for a complete withdrawal from all Multiemployer Plans, based on information
available pursuant to Section 4221(e) of ERISA is not greater than an amount
that would not reasonably be expected to have a Material Adverse Effect. The
Borrower, each of its Subsidiaries and each of their ERISA Affiliates have
complied materially with the requirements of Section 515 of ERISA with respect
to each Multiemployer Plan and are not in material “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.

4.14      Solvency. As of the Closing Date, the Credit Parties are, after giving
effect to the transactions contemplated hereby to occur on the Closing Date,
Solvent

4.15      Disclosure. As of the Closing Date, all of the factual written
information (other than Projections and pro forma financial information, forward
looking information, information of a general economic or industry-specific
nature, as to which no representation is made under this subsection) (the
“Disclosures”), taken as a whole, furnished by or on behalf of the Borrower in
writing to the Administrative Agent, the Issuing Bank or any Lender in
connection with the transactions contemplated hereby (as such Disclosures may
have been supplemented or otherwise updated) delivered to the Lenders does not
contain any untrue statement of a material fact or omitted to state any material
fact necessary to make such statement or statements, taken as a whole, not
materially misleading in light of the circumstances under which statement or
statements were made. The Projections that have been furnished by the Borrower
to any Lenders or the Administrative Agent have been prepared in good faith
based upon assumptions

 

63



--------------------------------------------------------------------------------



believed by the Borrower to be reasonable as of the date when made (it being
understood that (i) the Projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, (ii) the
Projections, by their nature, are inherently uncertain and no assurances are
being given that the results reflected in the projections will be achieved and
(iii) actual results may differ from the Projections and such differences may be
material).

4.16      Compliance With Laws.

(a)      Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower, any director, officer, employee or agent thereof, is
an individual or entity that is, a Sanctioned Person.

(b)      The Borrower and each of its Subsidiaries and, to the knowledge of the
Borrower, their respective directors, officers, employees and agents are in
compliance in all material respects with applicable Anti-Corruption Laws and
Sanctions, and the Borrower and each of its Subsidiaries has instituted and
maintained (or has a parent company that institutes or maintains on its behalf)
policies and procedures reasonably designed to promote and achieve compliance
with such laws and Sanctions in all material respects.

4.17      Intellectual Property. The Borrower and its Restricted Subsidiaries
own, license or possess the right to use, all of the trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights that are reasonably necessary for the operation of
their respective businesses as currently conducted, without conflict with the
rights of any other person, except to the extent such conflicts, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Restricted Subsidiary infringes upon any rights held by any other person, except
to the extent such infringements, either individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

 

SECTION

5.     AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that, so long as any Commitment is in effect
and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has yet been made) and
cancellation, expiration, or cash collateralization (in accordance with the
terms hereof) of all Letters of Credit, the Borrower shall perform, and, where
applicable, shall cause each of its Restricted Subsidiaries to perform, all
covenants in this Section 5.

5.1      Financial Statements. The Borrower will deliver to the Administrative
Agent (who will promptly deliver to the Lenders):

(a)      Quarterly Financial Statements. Within fifty (50) days after the end of
each Fiscal Quarter (other than the fourth Fiscal Quarter) of each Fiscal Year,
commencing with the Fiscal Quarter in which the Closing Date occurs:

(i)    the quarterly report on Form 10-Q for such Fiscal Quarter of the Borrower
filed with the SEC together with a Financial Officer Certification with respect
thereto, and the

 

64



--------------------------------------------------------------------------------



delivery requirement of this clause (i) shall be deemed satisfied when such
report is filed with the SEC; or

(ii)    if such quarterly reports are no longer filed with the SEC, the
consolidated balance sheet of the Borrower as at the end of such Fiscal Quarter
and the related consolidated statements of operations and cash flows of the
Borrower for such Fiscal Quarter and for the period from the beginning of the
then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail, together with a
Financial Officer Certification and a Narrative Report with respect thereto; and

(iii)    in the case of clauses (i) or (ii), the Borrower shall also provide
accompanying consolidating information providing the consolidating balance
sheet, statement of operations, statement of comprehensive income, and statement
of cash flows with respect to the Credit Parties for such period together with a
Financial Officer Certification with respect thereto.

(b)      Annual Financial Statements. Within ninety (90) days after the end of
each Fiscal Year, commencing with the Fiscal Year ending December 31, 2019:

(i)    the annual report on Form 10-K for such Fiscal Year of the Borrower filed
with the SEC together with a Financial Officer Certification with respect
thereto and the delivery requirement of this clause (i) shall be deemed
satisfied when such report is filed with the SEC; or

(ii)    if such annual reports are no longer filed with the SEC, at the
Borrower’s option: (A) the consolidated balance sheets of the Borrower as at the
end of such Fiscal Year and the related consolidated statements of operations
and stockholders’ equity and cash flows of the Borrower for such Fiscal Year,
setting forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, all in reasonable detail, or (B) the financial statements
of the Borrower and its Subsidiaries provided to the Nevada Gaming Authorities
for such Fiscal Year, in each case, together with a Financial Officer
Certification and a Narrative Report with respect thereto; and

(iii)    with respect to such financial statements specified in clause (i) or
(ii) above, the Borrower shall also provide (A) accompanying consolidating
information providing the consolidating balance sheet, statement of operations,
statement of comprehensive income, and statement of cash flows with respect to
the Credit Parties for such period together with a Financial Officer
Certification with respect thereto and (B) a report thereof of Deloitte and
Touche LLP or other independent public accounting firm of recognized national
standing selected by the Borrower (which report shall be unqualified as to scope
of audit and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception) and which shall be prepared in
accordance with generally accepted auditing standards.

(c)      Compliance Certificate. Together with the delivery of the financial
statements pursuant to Sections 5.1(a) and 5.1(b), (i) a duly executed and
completed Officer’s Certificate of the Borrower stating that the signer, on
behalf of Borrower, reviewed the terms of this Agreement and made, or caused to
be made under his or her supervision, a review in reasonable detail of the
transactions and condition of the Credit Parties during the accounting period
covered by such financial statements and that the signer does not have knowledge
of the existence as at the date of such Officer’s Certificate, of any Default or
Event of Default, or, if any Default or Event of Default exists, specifying the
nature and period of existence thereof and what action, if any, the Borrower has
taken, is taking and proposes to take with

 

65



--------------------------------------------------------------------------------



respect thereto; and (ii) a duly executed and completed Compliance Certificate
demonstrating in reasonable detail the Consolidated Leverage Ratio.

(d)       Liquidity Certificate. Within seven (7) Business Days of each
Liquidity Testing Date, the Borrower shall be required to deliver an officer’s
certificate in form and substance reasonably satisfactory to the Administrative
Agent demonstrating compliance with Section 6.4(b) as of such Liquidity Testing
Date.

Documents required to be delivered pursuant to this Section 5.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (a) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the internet; or (b) on which such
documents are posted on the Borrower’s behalf on an internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender that
requests the Borrower to deliver such paper copies, and (ii) the Borrower shall
notify the Administrative Agent for further notification to each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

5.2      Notices.

(a)      Notice of Default. Promptly upon any officer of the Borrower obtaining
knowledge thereof, the Borrower shall notify the Administrative Agent of the
occurrence of (i) any Default or Event of Default or (ii) any event or change
that has caused or would reasonably be expected to cause, either individually or
in the aggregate, a Material Adverse Effect, and, in each case, such notice
shall be accompanied by an Officer’s Certificate specifying the material details
of such occurrence and stating what action, if any, the Borrower has taken, is
taking and proposes to take with respect thereto;

(b)      Notice of Litigation. Promptly upon any officer of the Borrower
obtaining knowledge thereof, the Borrower shall notify the Administrative Agent
of the occurrence of (i) the non-frivolous institution of, or threat of, any
action, suit, proceeding (whether administrative, judicial or otherwise),
governmental investigation or arbitration against or affecting the Borrower, or
any property of the Borrower (collectively, “Proceedings”) not previously
disclosed in writing by the Borrower to the Administrative Agent or the Lenders
or (ii) any material development in any Proceeding that, in any case which has
resulted or would reasonably be expected to result in a Material Adverse Effect;

(c)      ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event that would reasonably be expected to
have a Material Adverse Effect, a written notice specifying the nature thereof,
what action the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates has taken, is taking or proposes to take with respect thereto
and, when known, any action taken or threatened by the IRS, the Department of
Labor or the PBGC with respect thereto; and (ii) with reasonable promptness,
copies of (1) after a written request from the Administrative Agent, each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates with the IRS with respect to each Pension Plan; (2) all notices
received by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event
that would reasonably be expected to have a Material Adverse Effect; and
(3) copies of such other documents or

 

66



--------------------------------------------------------------------------------



governmental reports or filings relating to any Employee Benefit Plan as the
Administrative Agent shall reasonably request;

(d)      Financial Plan. As soon as practicable and in any event no later than
sixty (60) days after the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year (a “Financial Plan”), including a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of the Credit Parties for such Fiscal Year, together with
assumptions on which such forecasts are based;

(e)      Certain Notices. Promptly upon receipt, copies of all material notices
provided to the Borrower by the Nevada Gaming Authorities and the equivalent
authorities in Macau or Singapore;

(f)      Other Information. With reasonable promptness, such other information
and data with respect to Borrower or any of its Subsidiaries as from time to
time may be reasonably requested by any Lender; provided that any such request
shall not entitle the Administrative Agent or any Lender to receive information
(x) that would reasonably be expected to result in a loss of attorney-client
privilege or consists of attorney work product, (y) that would reasonably be
expected to result in disclosure of any information related to the equityholders
of the Borrower or the arrangements among such equityholders or other sensitive
or proprietary information related to the business of the Borrower or (z) to the
extent the disclosure thereof would or would reasonably be expected to violate
any confidentiality obligation binding on the Borrower, its Subsidiaries or
their respective Affiliates.

(g)      Public Information. The Borrower and each Lender acknowledge that
certain of the Lenders may be “public-side” Lenders (Lenders that do not wish to
receive material Non-Public Information with respect to the Borrower, its
Subsidiaries or its securities) and, if documents or notices required to be
delivered pursuant to this Section 5.2 or otherwise are being distributed
through Intra-Links/IntraAgency or another substantially equivalent website (the
“Platform”), any document or notice that the Borrower has indicated contains
material Non-Public Information shall not be posted on that portion of the
Platform designated for such public-side Lenders; provided that the Borrower
shall have no obligation to mark any such materials as having Non-Public
Information. If the Borrower has not indicated whether a document or notice
delivered pursuant to this Section 5.2 contains material Non-Public Information,
the Administrative Agent shall post such document or notice solely on that
portion of the Platform designated for Lenders who wish to receive material
Non-Public Information with respect to the Borrower, its Subsidiaries or its
securities.

Notwithstanding the foregoing, the obligations in this Section 5.2 may be
satisfied by furnishing the Borrower’s Form 10-K, 10-Q or 8-K, as applicable,
filed with the SEC.

5.3      Existence. Except as otherwise permitted under Section 6.5, the
Borrower will, and will cause each of its Restricted Subsidiaries to, at all
times:

(a)      preserve and maintain in full force and effect its legal existence and
good standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, except (other than with respect to the Borrower) to
the extent the failure to do so would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and

(b)      take all reasonable action to maintain all rights, franchises, licenses
and permits material to its business necessary in the normal conduct of its
business, except (other than with respect to the Borrower) to the extent the
failure to do so would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

67



--------------------------------------------------------------------------------



5.4      Payment of Taxes and Claims. Each Credit Party will, pay all material
Taxes, assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all material claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that no such Tax or claim need be paid
if (i) it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as adequate reserve as shall be
required in conformity with GAAP shall have been made therefor or (ii) the
failure to pay or discharge the same would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.5      Books and Records; Inspections. The Borrower will, and will cause each
of its Restricted Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries shall be made of all material dealings and
material transactions in relation to its business and activities. Each Credit
Party will permit authorized representatives designated by the Administrative
Agent to visit and inspect any of the properties of any Credit Party once per
calendar year (unless an Event of Default has occurred and is continuing, in
which case such authorized representative of any Lender shall have the right to
such visitation and inspection as often as may reasonably be requested, as
coordinated by the Administrative Agent in a manner intended to not unreasonably
disrupt normal business operations), to inspect, copy and take extracts from its
and their financial and accounting records (to be used subject to customary
confidentiality restrictions and to the extent permitted by law), and to discuss
its and their affairs, finances and accounts with its and their officers and
independent public accountants, if reasonably requested by the Administrative
Agent (provided that any designated representatives of Borrower may, if they so
choose, be present at or participate in such discussion), all upon reasonable
notice and at such reasonable times during normal business hours; provided that
any such inspection and examination and extracts shall not entitle the
Administrative Agent or any Lender to receive information (i) that would
reasonably be expected to result in a loss of attorney-client privilege or
consists of attorney work product, (ii) to the extent the disclosure thereof
would or would reasonably be expected to violate any confidentiality obligation
binding on the Borrower, its Subsidiaries or their respective Affiliates or
(iii) not permitted by any applicable law, rule or regulation.

5.6      Compliance with Laws.

(a)      The Borrower will, and will cause each of its Restricted Subsidiaries
to, comply in all respects with all applicable laws, rules, regulations and
orders of any Governmental Authority (including all Environmental Laws)
applicable to it or to its business or property, including all applicable
Anti-Corruption Laws and applicable Sanctions, in each case, noncompliance with
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b)      The Borrower shall promptly take, and shall cause each of its
Restricted Subsidiaries promptly to take, any and all actions necessary to
(i) cure any violation of applicable Environmental Laws by the Borrower or its
Restricted Subsidiaries that would reasonably be expected to

 

68



--------------------------------------------------------------------------------



have, individually or in the aggregate, a Material Adverse Effect, and (ii) make
an appropriate response to any Environmental Claim against the Borrower or any
of its Restricted Subsidiaries and discharge any obligations it may have to any
Person thereunder where failure to do so would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

5.7      Use of Proceeds. The proceeds of the Revolving Loans, Swing Line Loans
and Letters of Credit shall be applied by the Borrower (a) for working capital
and general corporate purposes of the Borrower and its Affiliates (including,
replace or refinancing of any then existing Indebtedness), (b) to finance fees
and expenses incurred in connection with this Agreement and the other Credit
Documents and (c) for any other purposes not prohibited by the Credit Documents.
No portion of the proceeds of any Credit Extension shall be used directly or, to
the knowledge of the Borrower, indirectly, in any manner that would constitute a
violation of Regulation U or Regulation X.

 

SECTION

6.    NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as any Commitment is in effect
and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has yet been made) and
cancellation, expiration, or cash collateralization (in accordance with the
terms of this Agreement) of all Letters of Credit, the Borrower shall perform
all covenants in this Section 6.

6.1      Limitation on Indebtedness of Restricted Subsidiaries. The Borrower
shall not permit any Restricted Subsidiary from creating, incurring, assuming or
guaranteeing, or otherwise becoming or remaining directly or indirectly liable
with respect to any Indebtedness, except:

(a)      (i) Indebtedness existing on the Closing Date in an aggregate principal
amount for all such Indebtedness of less than $25,000,000 and (ii) other
Indebtedness existing on the Closing Date and set forth on Schedule 6.1 and, in
each case, refinancing of such Indebtedness in a principal amount not in excess
of that which is outstanding on the Closing Date (as such principal amount has
been permanently reduced following the Closing Date) (plus Refinancing Fees);

(b)      Indebtedness of any Restricted Subsidiary owing to the Borrower or to
any other Restricted Subsidiary;

(c)      to the extent that such incurrence does not result in the incurrence by
any Restricted Subsidiary of any obligation for the payment of borrowed money of
others, Indebtedness of any Restricted Subsidiary incurred solely in respect of
performance bonds, completion guarantees, standby letters of credit or bankers’
acceptances, letters of credit in order to provide security for workers’
compensation claims, payment obligations in connection with self-insurance or
similar requirements, surety and similar bonds, statutory claims of lessors,
licensees, contractors, franchisees or customers, bonds securing the performance
of judgments or a stay of process in proceedings to enforce a contested
liability or in connection with any order or decree in any legal proceeding;
provided that such Indebtedness was incurred in the ordinary course of business
of such Restricted Subsidiary;

(d)      so long as no Default or Event of Default has occurred and is
continuing or would result therefrom (other than any Default or Event of Default
that would be cured by the incurrence thereof) on the date of incurrence
thereof, any Restricted Subsidiary may become and remain liable with respect to
Indebtedness; provided that, at the time of incurrence, the aggregate principal
amount of Indebtedness permitted under this clause (d) shall not exceed
$250,000,000 at any one time outstanding;

 

69



--------------------------------------------------------------------------------



(e)      Indebtedness incurred in the ordinary course of business arising from
any agreement entered into by any Restricted Subsidiary providing for
indemnification, purchase price adjustment or similar obligations, in each case,
incurred or assumed in connection with an asset sale;

(f)       to the extent they constitute Indebtedness, obligations under Hedging
Agreements that are incurred (i) with respect to any Indebtedness that is
permitted by the terms of this Agreement to be outstanding, (ii) for the purpose
of fixing or hedging currency exchange rate risk with respect to any currency
exchanges, or (iii) for the purpose of fixing or hedging commodities risk in
connection with commodities to which a Restricted Subsidiary has actual exposure
and not for speculative purposes; and

(g)      Indebtedness incurred in connection with a transaction permitted by
Section 6.6.

6.2    Limitation on Liens. The Borrower shall not, and shall not permit any
other Credit Party to, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of such Credit Party,
whether now owned or hereafter acquired or licensed, or any income, profits or
royalties therefrom, except:

(a)      Liens for Taxes, assessments or governmental claims if obligations with
respect thereto are not yet due or payable or are being contested in good faith
by appropriate proceedings promptly instituted and diligently conducted;

(b)      statutory Liens of landlords, statutory Liens of banks and rights of
set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case, incurred
in the ordinary course of business or in connection with the development,
construction or operation of any Facility (i) for amounts not yet overdue,
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five (5) days) are being contested in good
faith by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts, or (iii) with respect to Liens of mechanics, repairmen,
workmen and materialmen, with respect to which the Borrower has obtained a title
insurance endorsement insuring against losses arising therewith or the Borrower
has bonded such Lien within a reasonable time after becoming aware of the
existence thereof;

(c)      Liens incurred or pledges or deposits made (A) in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other types of social security laws or regulations or other public statutory
obligations, (B) in respect of bank guarantees or similar instruments issued for
the account of the Borrower or any Restricted Subsidiary in the ordinary course
of business, or (C) to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money), incurred in the ordinary
course of business or in connection with the development, construction or
operation of any Facility (i) for amounts not yet overdue, (ii) for amounts that
are overdue and that (in the case of any such amounts overdue for a period in
excess of five (5) days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts, or (iii) with respect to Liens of mechanics, repairmen, workmen and
materialmen, with respect to which the Borrower has obtained a title insurance
endorsement insuring against losses arising therewith or the Borrower has bonded
such Lien within a reasonable time after becoming aware of the existence
thereof;

 

70



--------------------------------------------------------------------------------



(d)      easements, rights-of-way, navigational servitudes, restrictions,
encroachments, and other defects or irregularities in title, which do not and
will not interfere in any material respect with the ordinary conduct of the
business of the Credit Parties;

(e)      leases or subleases granted to third parties in accordance with any
applicable terms of this Agreement and not interfering in any material respect
with the ordinary conduct of the business of the Credit Parties and any
leasehold mortgage in favor of a party financing the lessee under any such
lease; provided that no Credit Party is liable for the payment of any principal
of, or interest, premiums or fees on, such financing (except to the extent
permitted under Section 6.1);

(f)      any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g)      Liens solely on any cash earnest money deposits made by any Credit
Party in connection with any letter of intent or purchase agreement permitted
hereunder;

(h)      purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i)      Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

(j)      any zoning or other law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

(k)      licenses of patents, copyrights, trademarks and other intellectual
property rights granted by Credit Parties in the ordinary course of business and
not interfering in any respect with the ordinary conduct of or materially
detracting from the value of the business of such Credit Party;

(l)      Liens in effect on the Closing Date described in Schedule 6.2;

(m)      (i) Liens to secure a stay of process in proceedings to enforce a
contested liability, or required in connection with the institution of legal
proceedings or in connection with any other order or decree in any such
proceeding or in connection with any contest of any Tax or other governmental
charge, or deposits with a Governmental Authority entitling any Credit Party to
maintain self-insurance or to participate in other specified insurance
arrangements, or (ii) any attachment or judgment Lien not constituting an Event
of Default under Section 7.1(h);

(n)      Liens on property of a Person existing at the time such Person became a
Credit Party, is merged into or consolidated with or into, or wound up into, the
Borrower or any other Credit Party; provided that such Liens were in existence
prior to the consummation of, and were not entered into in contemplation of,
such acquisition, merger or consolidation or winding up and do not extend to any
other assets other than those of the Person acquired by, merged into or
consolidated with the Borrower or such other Credit Party;

(o)      Liens on property existing at the time of acquisition thereof by the
Borrower or any other Credit Party; provided that such Liens were in existence
prior to the consummation of, and were not entered into in contemplation of,
such acquisition and do not extend to any other assets other than those so
acquired;

 

71



--------------------------------------------------------------------------------



(p)      Liens incurred in connection with the construction of pedestrian
bridges over or adjacent to any real property or Facility of any of the Credit
Parties; provided that such Liens will not materially interfere with, impair or
detract from the operation of the business of the Credit Parties;

(q)      Liens incurred on cash deposits and Cash Equivalents in connection with
Hedging Agreements;

(r)      Liens (i) incurred in connection with the exchange of property with a
governmental agency or adjoining property owner, or any other similar
transaction with respect to any Facility, (ii) created by or contemplated under
the documents governing the use, management and operation of residential
condominium units (or “condo-hotel” or “timeshare” units) that are at or a part
of any Facility (including condominium declarations and by-laws and CC&R’s) and
(iii) easements, restrictions, rights-of-way, encroachments and other minor
defects or irregularities in title, incurred in connection with any traffic
study relating to increased traffic or changes in traffic flow on roadways
adjacent to or connecting to any Facility;

(s)      Liens that are contractual rights of set-off;

(t)      Liens in connection with any defeasance of the New Senior Notes, Liens
in favor of a trustee on behalf of holders of New Senior Notes on any amounts
held in a defeasance account pursuant to a defeasance trust agreement and any
proceeds held in such account for the benefit of the holders of such New Senior
Notes;

(u)      Liens created in the ordinary course of business in favor of any bank
or other financial institution over the credit balance of any bank account of
any Credit Party held at such bank or financial institution, as the case may be;

(v)      Liens incurred in connection with a transaction entered into in
accordance with Section 6.6; and

(w)      other Liens securing Indebtedness and other obligations in an aggregate
principal outstanding amount (when taken together, without duplication, with the
aggregate principal outstanding amount of all Attributable Debt in respect of
any sale and leaseback arrangement entered into pursuant to Section 6.6(c)) not
to exceed an amount equal to (x) the greater of (i) 15% of Consolidated Total
Assets and (ii) $1,000,000,000 minus (y) the aggregate principal outstanding
amount of Indebtedness of all Restricted Subsidiaries incurred or issued
pursuant to Section 6.1(d).

For purposes of determining compliance with this Section 6.2, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in clauses (a) through (w) of this
Section 6.2 but may be permitted in part under any combination thereof and
(B) in the event that a Lien securing an item of Indebtedness (or any portion
thereof) meets the criteria of one or more of the categories of permitted Liens
described in clauses (a) through (w) of this Section 6.2, the Borrower shall, in
its sole discretion, classify or reclassify, or later divide, classify or
reclassify, such Lien securing such item of Indebtedness (or any portion
thereof) in any manner that complies with this covenant and will only be
required to include the amount and type of such Lien or such item of
Indebtedness secured by such Lien in one of the above clauses and such Lien
securing such item of Indebtedness will be treated as being incurred or existing
pursuant to only one of such clauses; provided that all Liens granted on the
Closing Date in respect of clause (a) hereof shall at all times be deemed to
have been incurred pursuant to clause (a) hereof In addition, with respect to
any Lien securing Indebtedness that was permitted to secure such Indebtedness at
the time of the incurrence of such Indebtedness, such Lien shall also be
permitted to secure any Increased Amount of such Indebtedness.

 

72



--------------------------------------------------------------------------------



6.3      Dispositions of Core Facilities. The Borrower shall not, and shall not
permit any Credit Party to, directly or indirectly, convey, sell, lease or
sub-lease (as lessor or sublessor), transfer or otherwise dispose of, in one
transaction or a series of transactions, any Core Facility to any Person other
than any Credit Party.

6.4      Financial CovenantCovenants .

(a)      Consolidated Leverage Ratio. The Borrower shall not permit its
Consolidated Leverage Ratio to be greater than 4.00:1.00 as of the last day of
any Fiscal Quarter other than any Fiscal Quarter ending during the Liquidity
Testing Period.

(b)       Minimum Liquidity. The Borrower shall not permit Liquidity as of any
Liquidity Testing Date to be less than $350,000,000.

6.5      Fundamental Changes. The Borrower shall not enter into any transaction
of merger or consolidation, or liquidate, wind-up or dissolve itself (or suffer
any liquidation or dissolution), or convey, sell, lease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its assets, whether now owned or hereafter acquired, to any Person
except:

(a)      any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving Person; and

(b)      if (x) the resulting, surviving or transferee Person expressly assumes
in writing all the Borrower’s Obligations, pursuant to documentation reasonably
satisfactory to the Administrative Agent, and provides to the Administrative
Agent all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act and the Beneficial
Ownership Regulation, reasonably requested by the Administrative Agent (or any
Lender, through the Administrative Agent) and (y) immediately after giving
effect to such transaction, no Default or Event of Default exists or would
result therefrom.

6.6      Limitation on Sale and Leaseback Arrangements. The Borrower shall not,
and shall not permit any other Credit Party to, enter into any arrangement with
any Person to lease a Principal Property (except for any arrangements that exist
on the Closing Date or that exist at the time any Person that owns a Principal
Property becomes a Subsidiary) which has been or is to be sold by the Borrower
or any Subsidiary to such Person, except:

(a)      sale and leaseback arrangements involving a lease for a term of not
more than three (3) years;

(b)      sale and leaseback arrangements entered into between or among the
Borrower and its Subsidiaries;

(c)      any sale and leaseback arrangements; provided that, the aggregate
principal outstanding amount of Attributable Debt in respect of any sale and
leaseback arrangements entered into pursuant to this Section 6.6(c) (when taken
together, without duplication, with the principal outstanding amount of
Indebtedness and other obligations of all Credit Parties secured by Liens
pursuant to Section 6.2(w)) shall not exceed an amount equal to (x) the greater
of (i) 15% of Consolidated Total Assets and

 

73



--------------------------------------------------------------------------------



(ii) $1,000,000,000 minus (y) the aggregate principal outstanding amount of
Indebtedness of all Restricted Subsidiaries incurred or issued pursuant to
Section 6.1(d);

(d)      any sale and leaseback arrangements where the lease payment is created
in connection with a project financed with, and such obligation constitutes, a
Non-Recourse Financing;

(e)      sale and leaseback arrangements where the proceeds of such sale and
leaseback arrangement are at least equal to the fair market value (as determined
by an Authorized Officer of the Borrower or the Borrower’s Board of Directors in
good faith) of the Principal Property and the Borrower applies, within one
hundred eighty (180) days after such sale, an amount equal to the greater of the
net proceeds of such sale or the Attributable Debt associated with the Principal
Property to (i) the retirement of long-term Indebtedness that is not
subordinated to this Agreement and that is Indebtedness of the Borrower or a
Restricted Subsidiary, or (ii) the purchase, construction, improvement,
expansion or development of other comparable property; and

(f)      sale and leaseback arrangements entered into within one hundred eighty
(180) days after the initial acquisition of the Principal Property subject to
such sale and leaseback arrangement.

For the avoidance of doubt, the Borrower shall not, and shall not permit any
other Credit Party to, directly or indirectly, enter into any arrangement with
any Person to lease a Core Facility pursuant to this Section 6.6.

6.7      Use of Proceeds. The Borrower will not request any Loan or Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries
and its and their respective directors, officers, employees and agents shall not
use, the proceeds of any Loan or Letter of Credits (A) in furtherance of an
offer, payments, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country in violation of applicable Sanctions, or (C) in any other
manner that would result in the violation of any Sanctions applicable to any
party hereto.

6.8       Dividends. Solely during the Amendment Period, the Borrower shall not
declare, pay or otherwise make any dividend or other distribution with respect
to its capital stock or other equity interests unless Liquidity is greater than
$1,000,000,000 on a pro forma basis after giving effect thereto.

 

SECTION

7.      EVENTS OF DEFAULT

7.1      Events of Default. Any one of the following conditions or events shall
constitute an Event of Default (an “Event of Default”):

(a)      Failure to Make Payments When Due. Failure by the Borrower to pay
(i) when due, any installment of principal of any Loan, whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise; (ii) when due,
any amount payable to the Issuing Bank in reimbursement of any drawing under a
Letter of Credit; or (iii) any interest on any Loan or any fee or any other
amount due hereunder when due and payable and such default continues for five
(5) Business Days; or

 

74



--------------------------------------------------------------------------------



(b)      Default in Other Agreements. (i) Failure of the Borrower or any other
Credit Party (other than an Immaterial Subsidiary) to pay when due any principal
of or interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 7.1), with an
aggregate outstanding principal amount of $250,000,000 or more in each case,
beyond the grace period, if any, provided therefor; or (ii) default by the
Borrower or any other Credit Party (other than an Immaterial Subsidiary)with
respect to any other material term of one or more items of Indebtedness (other
than Indebtedness referred to in Section 7.1) beyond the grace period, if any,
provided therefor, if the effect of such default is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee on behalf of such holder or
holders), to cause, that Indebtedness to become or be declared due and payable
(or mandatorily redeemable) prior to its stated maturity, in each case, with an
aggregate principal amount of $250,000,000 or more; or

(c)      Breach of Certain Covenants. Failure of the Borrower to comply with any
covenant, term or condition contained in Section 5.2(a), Section 5.3 (with
respect to the Borrower’s existence) or Section 6; or

(d)      Breach of Representations, etc. Any representation or warranty made or
deemed made by the Borrower in any Credit Document or in any statement or
certificate at any time given by the Borrower in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed made; or

(e)      Other Defaults Under Credit Documents. The Borrower shall fail to
perform or comply with any other agreements contained herein or in any of the
other Credit Documents (other than as specified in clause (a), (c) or (d) of
this Section 7), and such default shall not have been remedied or waived within
thirty (30) days after receipt by the Borrower of written notice from the
Administrative Agent of such default; or

(f)      Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower or any other Credit Party (other than an Immaterial Subsidiary) in
an involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against the Borrower or any other Credit Party (other than an Immaterial
Subsidiary) under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over the Borrower or any other Credit Party (other than an Immaterial
Subsidiary), or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of the Borrower or any other Credit Party
(other than an Immaterial Subsidiary) for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of the Borrower or any
other Credit Party (other than an Immaterial Subsidiary), and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or

(g)      Voluntary Bankruptcy; Appointment of Receiver, etc. The Borrower or any
other Credit Party (other than an Immaterial Subsidiary) shall have an order for
relief entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all

 

75



--------------------------------------------------------------------------------



or a substantial part of its property; or the Borrower or any other Credit Party
(other than an Immaterial Subsidiary) shall make any assignment for the benefit
of creditors; or

(h)      Inability to Pay Debts. The Borrower or any other Credit Party (other
than an Immaterial Subsidiary) shall be unable, or shall fail generally, or
shall admit in writing its inability, to pay its debts as such debts become due;
or

(i)      Judgments. Failure by the Borrower or any other Credit Party (other
than an Immaterial Subsidiary) to pay final judgements, in an aggregate amount
in excess of $250,000,000 (exclusive of any amounts that any applicable
insurance company has not denied liability for), which judgments remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days
after the judgment becomes final; or

(j)      Dissolution. Any order, judgment or decree shall be entered against any
Credit Party (other than an Immaterial Subsidiary) decreeing the dissolution or
split of such Credit Party and such order shall remain undischarged or unstayed
for a period in excess of sixty (60) days; or

(k)      Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or would reasonably be
expected to result in a Material Adverse Effect; or (ii) a Lien or security
interest under Section 430(k) of the Internal Revenue Code or under ERISA shall
be imposed on the assets of the Borrower or any of its ERISA Affiliates which
Lien or security interest would reasonably be expected to have a Material
Adverse Effect; or

(l)      Change of Control. A Change of Control shall occur;

then, (1) upon the occurrence of any Event of Default described in clause (f),
(g) or (j), automatically, and (2) if any other Event of Default shall then be
continuing, the Administrative Agent shall, at the written request of (or with
the consent of) the Requisite Lenders, and upon written notice to the Borrower,
take any or all of the following actions: (A) declare the Revolving Commitments
terminated, whereupon the Revolving Commitments, if any, of each Lender and the
obligation of the Issuing Bank to issue any Letter of Credit shall immediately
terminate; and (B) each of the following shall immediately become due and
payable, in each case, without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by the
Borrower: (i) the unpaid principal amount of and accrued interest on the Loans,
(ii) an amount equal to the maximum amount that may at any time be drawn under
all Letters of Credit then outstanding (regardless of whether any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letters of Credit), and (iii) all other Obligations; provided
the foregoing shall not affect in any way the obligations of Lenders under
Section 2.3(e). Any amounts in respect of obligations described in clause (A) of
the Issuing Bank to issue any Letter of Credit, when received by the
Administrative Agent, shall be held by the Administrative Agent pursuant to a
cash collateral arrangement reasonably satisfactory to the Administrative Agent.

Notwithstanding anything contained in the preceding paragraph, if at any time
within sixty (60) days after an acceleration of the Loans pursuant to clause
(B) of such paragraph, the Borrower shall pay all arrears of interest and all
payments on account of principal which shall have become due otherwise than as a
result of such acceleration (with interest on principal and, to the extent
permitted by law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Default (other than non-payment of the principal
of and accrued interest on the Loans, in each case, which is due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
Section 9.5, then Requisite Lenders, by written notice to the Borrower, may at
their option rescind and annul such acceleration and its consequences; but such
action shall not affect any subsequent Event of Default or Default or impair any

 

76



--------------------------------------------------------------------------------



right consequent thereon. The provisions of this paragraph are intended merely
to bind Lenders to a decision that may be made at the election of Requisite
Lenders and are not intended, directly or indirectly, to benefit the Borrower
(except as may be set forth in any notice, agreement or other document
rescinding and/or annulling such acceleration and its consequences), and such
provisions shall not at any time be construed so as to grant the Borrower the
right to require Lenders to rescind or annul any acceleration hereunder or to
preclude the Administrative Agent or Lenders from exercising any of the rights
or remedies available to them under any of the Credit Documents, even if the
conditions set forth in this paragraph are met.

7.2      Application of Funds. After the exercise of remedies as provided in
Section 7.1 (or after the Commitments have been automatically cancelled and the
Loans and all other amounts have automatically become due and payable), any
amounts received by the Administrative Agent on account of the Obligations shall
be applied in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent in
its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest)
payable to the Lenders, ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on Loans ratably among Lenders in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (other than contingent obligations not yet due and payable), to the
Borrower or as otherwise required by law.

 

SECTION

8.    AGENTS

8.1      Appointment of Agents. Scotiabank is hereby appointed as Administrative
Agent hereunder and under the other Credit Documents and each Lender hereby
authorizes Scotiabank to act as Administrative Agent in accordance with the
terms hereof and the other Credit Documents. Barclays, BNP Paribas, Fifth Third,
Goldman Sachs and SMBC are hereby appointed Documentation Agents hereunder, and
each Lender hereby authorizes Barclays, BNP Paribas, Fifth Third, Goldman Sachs
and SMBC to act as Documentation Agents in accordance with the terms hereof and
the other Credit Documents. BofA and Scotiabank are each hereby appointed as
Arrangers hereunder, and each Lender hereby authorizes each of BofA and
Scotiabank to act as Arrangers in accordance with the terms hereof and the other
Credit Documents. Each Agent hereby agrees to act in its capacity as such upon
the express conditions contained herein and the other Credit Documents, as
applicable. The provisions of this Section 8 are solely for the benefit of the
Agents and the Lenders and, except as set forth in Section 8.7, the Borrower
shall not have any rights as a third party beneficiary of any of the provisions
hereof. In performing its functions and duties hereunder, each

 

77



--------------------------------------------------------------------------------



Agent shall act solely as an agent of the Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for the Borrower or any of its Subsidiaries. None of BofA,
Scotiabank, Barclays, BNP Paribas, Fifth Third, Goldman Sachs and SMBC in their
capacities as an Arranger or Documentation Agent, as applicable, shall have any
obligations but shall be entitled to all benefits of this Section 8.

8.2      Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. No Agent shall have, by reason
hereof or any of the other Credit Documents, a fiduciary relationship in respect
of any Lender; and nothing herein or any of the other Credit Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent any obligations in respect hereof or any of the other Credit Documents
except as expressly set forth herein or therein. The Administrative Agent hereby
agrees that it shall (i) furnish to each Arranger, upon request, a copy of the
Register, and (ii) cooperate with each Arranger in granting access to any
Lenders (or potential lenders that are Eligible Assignees) who any Arranger
identifies to the Platform.

8.3      General Immunity.

(a)      No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to the Lenders or by or on behalf of the Borrower
or any Lender to any Agent or any Lender in connection with the Credit Documents
and the transactions contemplated thereby or for the financial condition or
business affairs of the Borrower or any other Person liable for the payment of
any Obligations, nor shall any Agent be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Credit Documents or as to the
use of the proceeds of the Loans or as to the existence or possible existence of
any Event of Default or Default or to make any disclosures with respect to the
foregoing. Notwithstanding anything to the contrary contained herein, the
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the Letter of Credit Usage or the component
amounts thereof.

(b)      Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence, bad faith or
willful misconduct. Except as otherwise set forth in this Agreement, each Agent
shall be entitled to refrain from any act or the taking of any action (including
the failure to take an action) in connection herewith or any of the other Credit
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until such Agent shall have received
instructions in respect thereof from Requisite Lenders (or such other Lenders as
may be required to give such instructions under Section 9.5) and, upon receipt
of such instructions from Requisite Lenders (or such other Lenders, as the case
may be), such Agent shall be entitled to act or (where so instructed)

 

78



--------------------------------------------------------------------------------



refrain from acting, or to exercise such power, discretion or authority, in
accordance with such instructions. Without prejudice to the generality of the
foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication, instrument or document believed by
it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for the
Borrower and/or other Credit Parties), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 9.5).

(c)      Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Credit Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 8.3 and of Section 8.6 shall apply to any of the
Affiliates of the Administrative Agent and shall apply to their respective
activities as Administrative Agent. All of the rights, benefits, and privileges
(including the exculpatory and indemnification provisions) of this Section 8.3
and of Section 8.6 shall apply to any such sub-agent and to the Affiliates of
any such sub-agent, and shall apply to their respective activities as sub-agent
as if such sub-agent and Affiliates were named herein. Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by the
Administrative Agent, (i) such sub-agent shall be a third party beneficiary
under this Agreement with respect to all such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) and shall have all
of the rights and benefits of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of the Borrower
and the Lenders, (ii) such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub-agent, and (iii) such subagent shall
only have obligations to the Administrative Agent and not to the Borrower or any
Lender or any other Person, and neither the Borrower nor any Lender nor any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent (but this clause (iii) shall
not affect the rights of the Borrower against the Administrative Agent with
respect to the actions of such sub-agent).

8.4      Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Borrower for services in connection herewith and
otherwise without having to account for the same to Lenders.

8.5      Lenders’ Representations, Warranties and Acknowledgment.

 

79



--------------------------------------------------------------------------------



(a)      Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of the Borrower
in connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of the Borrower. No
Agent shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and no Agent shall have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

(b)      Each Lender, Issuing Bank and Swing Line Lender, by delivering its
signature page to this Agreement or an Assignment Agreement and making available
its Initial Revolving Commitment on the Closing Date, the effective date of the
applicable Incremental Revolving Commitment and/or the effective date of the
applicable Assignment Agreement, as applicable, and/or by the funding of any
Revolving Loan or Swing Line Loan or the issuance of any Letter of Credit, as
applicable, shall be deemed to have acknowledged receipt of, and consented to
and approved, each Credit Document and each other document required to be
approved by any Agent, Lenders or any other Person on the Closing Date, the
effective date of the applicable Incremental Revolving Commitment and/or the
effective date of the applicable Assignment Agreement, and/or as of the date of
funding of such Loan or the issuance of such Letter of Credit.

8.6      Right to Indemnity. Each Lender, in proportion to its Pro Rata Share at
the time any claim therefor is made, severally agrees to indemnify each Agent,
to the extent that such Agent shall not have been reimbursed by the Borrower
(but without limiting or otherwise affecting the Borrower’s reimbursement
obligations), for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
in exercising its powers, rights and remedies or performing its duties hereunder
or under the other Credit Documents or otherwise in its capacity as such Agent
in any way relating to or arising out of this Agreement or the other Credit
Documents; provided no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct. If any indemnity furnished to any Agent for any purpose
shall, in the opinion of such Agent, be insufficient or become impaired, such
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided
in no event shall this sentence require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided, further, that this sentence shall not be deemed to
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

8.7      Successor Administrative Agent and Swing Line Lender. The
Administrative Agent may resign at any time by giving thirty (30) days’ prior
written notice thereof to the Lenders and the Borrower, and the Administrative
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to the Borrower and the

 

80



--------------------------------------------------------------------------------



Administrative Agent and signed by the Requisite Lenders. Upon any such notice
of resignation or any such removal, the Requisite Lenders, with the reasonable
consent of the Borrower, shall have the right, upon five (5) Business Days’
written notice to the Borrower (during which five (5) Business Day period, the
Borrower shall have the right to object to such appointment), to appoint a
Lender as a successor Administrative Agent. If not objected to by the Borrower
within such five (5) Business Day period, upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly transfer to such successor Administrative Agent all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Administrative Agent under the Credit Documents,
whereupon such retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder. After any retiring or removed
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Section 8 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent hereunder
and under the other Credit Documents. Any resignation or removal of Scotiabank
or its successor as Administrative Agent pursuant to this Section 8.7 shall also
constitute the resignation or removal of Scotiabank or its successor as Swing
Line Lender, and any successor Administrative Agent appointed pursuant to this
Section 8.7 shall, upon its acceptance of such appointment, become the successor
Swing Line Lender for all purposes hereunder. In such event, (a) the Borrower
shall prepay any outstanding Swing Line Loans made by the retiring or removed
Administrative Agent in its capacity as Swing Line Lender, (b) upon such
prepayment, the retiring or removed Administrative Agent and Swing Line Lender
shall surrender any Swing Line Note held by it to the Borrower for cancellation,
and (c) the Borrower shall issue, if so requested by successor Swing Line
Lender, a new Swing Line Note to the successor Swing Line Lender, in the
principal amount of the Swing Line Sublimit then in effect and with other
appropriate insertions.

8.8      Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred. A certificate as to the amount of
such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. The agreements in this Section 8.8
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments

 

81



--------------------------------------------------------------------------------



and the repayment, satisfaction or discharge of all other Obligations. The term
“Lender” for purposes of this Section 8.8 shall include the Issuing Banks and
Swing Line Lender.

 

SECTION

9.    MISCELLANEOUS

9.1      Notices.

(a)      Notices Generally. Any notice or other communication herein required or
permitted to be given to the Borrower, the Administrative Agent, each Issuing
Bank, Swing Line Lender, the Lenders or the Documentation Agents, shall be sent
to such Person’s address as set forth on Schedule 9.1 or in the Assignment
Agreement pursuant to which a Lender becomes a party hereto or, in any case, as
otherwise indicated to the other parties hereto by notice to the Administrative
Agent (and, in the case of a Person other than the Borrower, the Borrower) in
writing. Except as otherwise set forth in Section 9.1(b) below, each notice
hereunder shall be in writing and may be personally served or sent by facsimile
or United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of facsimile (provided that if such personal service or
facsimile communication is not received during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient), or three
(3) Business Days after depositing it in the United States mail with postage
prepaid and properly addressed; provided no notice to the Administrative Agent
shall be effective until received by the Administrative Agent; provided,
further, any such notice or other communication shall at the request of
Administrative Agent be provided to any sub-agent appointed pursuant to
Section 8.3(c) as designated by Administrative Agent from time to time.

(b)      Electronic Communications.

(i)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or Issuing Bank pursuant to Section 2
if such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent and the Borrower that it is incapable of receiving notices under such
Section 2 by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received when sent (or, if delivered outside of recipient’s customary business
hours, at the opening of business on the next Business Day), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(ii)    The Borrower understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct, bad faith or gross negligence of the Administrative
Agent.

 

82



--------------------------------------------------------------------------------



(iii)    The Platform and any Approved Electronic Communications are provided
“as is” and “as available”. None of the Agents or any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the approved electronic
communications, except to the extent caused by the willful misconduct, bad faith
or gross negligence of such Agent or its Agent Affiliates. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects is made by the Agent Affiliates in
connection with the Platform or the approved electronic communications.

(iv)    The Borrower, each Lender, each Issuing Bank and each Agent agree that
the Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.

9.2      Expenses. The Borrower agrees to pay promptly (a) all the documented
actual and reasonable costs and expenses of the Agents and Lenders incurred in
connection with the preparation of the Credit Documents and any consents,
amendments, waivers or other modifications thereto (limited to (i) one primary
counsel for the Agents and Lenders as a group, (ii) one local counsel in each
appropriate jurisdiction for the Agents and Lenders as a group); (b) without
duplication of clause (a) above, the documented, actual and reasonable fees,
expenses and disbursements of counsel to Agents in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by Borrower (c) all other documented actual
and reasonable costs and expenses incurred by each Agent in connection with the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (c) after the occurrence of a Default or an Event of
Default, all documented costs and documented expenses, including reasonable
attorneys’ fees and costs of settlement, incurred by any Agent and Lenders in
enforcing any Obligations or in collecting any payments due from any Credit
Party hereunder or under the other Credit Documents by reason of such Default or
Event of Default or in connection with any refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a “work-out” or pursuant
to any insolvency or bankruptcy cases or proceedings.

9.3      Indemnity.

(a)      The Borrower agrees to indemnify and hold harmless each Agent and
Lender, their affiliates and their respective officers, directors, employees,
agents, advisors, controlling persons, members and successors and assigns (each,
an “Indemnitee”) from and against any and all losses, claims, damages,
liabilities and reasonable and documented out-of-pocket expenses, joint or
several, to which any such Indemnitee may become subject arising out of or in
connection with this Agreement and the other Credit Documents or any related
transaction or any claim, litigation, investigation or proceeding relating to
any of the foregoing, regardless of whether any such Indemnitee is a party
thereto (and regardless of whether such matter is initiated by a third party or
by the Borrower or any of the Borrower’s Affiliates), and to reimburse each such
Indemnitee upon demand for any reasonable and documented out-of-pocket legal or
other expenses incurred in connection with investigating or defending any of the
foregoing;

 

83



--------------------------------------------------------------------------------



provided that the foregoing indemnity will not, as to any Indemnitee, apply to
losses, claims, damages, liabilities or related expenses to the extent they are
found in a final, non-appealable judgment of a court of competent jurisdiction
to have resulted (x) from the willful misconduct, bad faith or gross negligence
of such Indemnitee (or of the affiliates, officers, directors, employees,
agents, advisors, controlling persons and members of such Indemnitee), or
(y) from the material breach of such Indemnitee’s obligations hereunder or under
the other Credit Documents; provided, however, that the Borrower shall not, in
connection with any one such action or proceeding or separate but substantially
similar actions or proceedings arising out of the same general allegations, be
liable for the fees and expenses of more than one (1) separate firm of attorneys
at any time for all Indemnitees, except to the extent that local counsel
(limited to one (1) separate firm of attorneys in each separate jurisdiction
(which may be a single firm of attorneys acting in multiple jurisdictions)
and/or a single firm of attorneys acting as special gaming counsel for all
Indemnitees, in each case, in addition to regular counsel, are required in order
to effectively defend against such action or proceeding and, in the case of an
actual or perceived conflict of interest, in each case, a separate firm of
attorneys for each group of similarly situated such affected Indemnitees).
Notwithstanding any other provision of this Agreement, no party to this
Agreement or Indemnitee shall be liable for any indirect, special, punitive or
consequential damages in connection with its activities related to any of the
foregoing; provided that the foregoing sentence shall not in any way limit or
impair the Borrower’s obligations to indemnify any Indemnitee pursuant to the
provisions of this Section 9.3 in connection with claims made by third-parties
for indirect, punitive or consequential damages to the extent such Indemnitee is
otherwise entitled to indemnification pursuant to this Section 9.3.

(b)      The Borrower shall be required to indemnify any Indemnitee for any
amount paid or payable by any Indemnitee in the settlement of any action,
proceeding or investigation with the Borrower’s prior written consent, which
consent will not be unreasonably withheld or delayed; provided, however, that
the Borrower’s indemnification obligation in respect of such action, proceeding
or investigation herein (other than such settlement payments made without the
Borrower’s consent) shall continue in full force and effect. Promptly after
receipt by any Indemnitee of notice of its involvement in any action, proceeding
or investigation, such Indemnitee shall, if a claim for indemnification in
respect thereof is to be made against the Borrower under this Section 9.3,
notify the Borrower in writing of such involvement. Failure by an Indemnitee to
so notify the Borrower shall relieve the Borrower from the obligation to
indemnify such Indemnitee under this Section 9.3 only to the extent that the
Borrower suffers material prejudice to substantial rights and defenses as a
result of such failure.

(c)      If any person is entitled to indemnification under this Section 9.3
with respect to any action or proceeding brought by a third party, the Borrower
shall be entitled to assume the defense of any such action or proceeding with
counsel reasonably satisfactory to such Indemnitee. Upon assumption by the
Borrower of the defense of any such action or proceeding, such Indemnitee shall
have the right to participate in such action or proceeding and to retain its own
counsel, but the Borrower shall not be liable for any fees and legal expenses of
other counsel or the fees or disbursements of other providers of professional
services subsequently incurred by such Indemnitee in connection with the defense
thereof unless (i) the Borrower has agreed to pay such reasonable and documented
out-of-pocket fees and expenses, (ii) the Borrower failed to employ counsel
reasonably satisfactory to such Indemnitee in a timely manner, or (iii) such
Indemnitee shall have been advised by counsel that there are actual or potential
conflicting interests between the Borrower and such Indemnitee or among
Indemnitees, including situations in which there are one or more legal defenses
available to such Indemnitees that are different from or additional to those
available to the Borrower or other Indemnitees; provided, however, that the
Borrower shall not, in connection with any one such action or proceeding or
separate but substantially similar actions or proceedings arising out of the
same general allegations, be liable for the fees and expenses of more than one
(1) separate firm of attorneys at any time for all Indemnitees, except to the
extent that local counsel (limited to one (1) separate firm of attorneys in each
separate jurisdiction

 

84



--------------------------------------------------------------------------------



(which may be a single firm of attorneys acting in multiple jurisdictions)
and/or a single firm of attorneys acting as special gaming counsel for all
Indemnitees, in each case, in addition to regular counsel, are required in order
to effectively defend against such action or proceeding and, except in the case
of clause (iii) above, a separate firm of attorneys for each group of similarly
situated such affected Indemnitees. The Borrower shall not consent to the terms
of any compromise or settlement of any action defended by the Borrower in
accordance with the foregoing without the prior written consent of each
applicable Indemnitee unless such compromise or settlement (i) includes an
unconditional release of each such Indemnitee from all liability arising out of
such action and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of each such Indemnitee.

9.4      Set-off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by the
Borrower at any time or from time to time subject to the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to the Borrower or to any other Person (other than the
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of the
Borrower against and on account of the obligations and liabilities of the
Borrower to such Lender hereunder, the Letters of Credit and participations
therein and under the other Credit Documents, including all claims of any nature
or description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not (A) such Lender shall have made any demand hereunder or (B) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder shall have become due and
payable pursuant to Section 2 and although such obligations and liabilities, or
any of them, may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

9.5      Amendments and Waivers.

(a)      Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 9.5(b) and 9.5(c), no amendment, modification, termination or waiver of
any provision of the Credit Documents, or consent to any departure by the
Borrower therefrom, shall in any event be effective without the written
concurrence of the Borrower and the Requisite Lenders (or the Administrative
Agent with the consent of the Requisite Lenders); provided that the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement or any of the other Credit Documents to cure any
ambiguity, omission, mutual mistake among all parties hereto, defect or
inconsistency and, if such amendment, modification or supplement does not
adversely affect the rights of any Lender or Issuing Bank, any such amendment
shall become automatically effective five (5) Business Days after the

 

85



--------------------------------------------------------------------------------



posting of such amendment to the Lenders, so long as the Requisite Lenders shall
not have objected thereto in writing within such five (5) Business Day period.

(b)      Affected Lenders’ Consent. Without the written consent of each Lender
(other than a Defaulting Lender) that would be directly and adversely affected
thereby, no amendment, modification, termination, or consent shall be effective
if the effect thereof would:

(i)    extend the scheduled final maturity of any Loan or Note;

(ii)    waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii)    reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.8) or
the Commitment Fee Rate;

(iv)    extend the time for payment of any such interest or fees;

(v)    reduce or forgive the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit;

(vi)    amend, modify, terminate or waive any provision of Section 2.10(b)(ii),
this Section 9.5(b) or Section 9.5(c) or any other provision of this Agreement
that expressly provides that the consent of all Lenders is required;

(vii)    except as set forth in Section 9.5(d), amend the definition of
“Requisite Lenders” or “Pro Rata Share” or amend Section 2.12(c), 2.13, or
9.5(a) in a manner intended to effect such a change; provided that, with the
consent of the Requisite Lenders, any other additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Revolving Commitments
and the Revolving Loans are included on the Closing Date; or

(viii)    increase any Revolving Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender; provided no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Revolving Commitment of
any Lender.

(c)      Other Consents. No amendment, modification, termination or waiver of
any provision of the Credit Documents, or consent to any departure by the
Borrower therefrom, shall:

(i)    amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;

(ii)    amend, modify, terminate or waive any obligation of Revolving Lenders
relating to the purchase of participations in Letters of Credit as provided in
Section 2.3(e) without the written consent of the Administrative Agent and of
any Issuing Bank; or

(iii)    amend, modify, terminate or waive any provision of Section 8 as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the consent of such
Agent.

 

86



--------------------------------------------------------------------------------



(d)      Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) in accordance with the terms hereof with the written
consent of the Requisite Lenders, the Administrative Agent and the Borrower
(a) to permit additional extensions of credit to be outstanding hereunder from
time to time and the accrued interest and fees and other obligations in respect
thereof to share ratably in the benefits of this Agreement and the other Credit
Documents with the Revolving Loans and the accrued interest and fees and other
obligations in respect thereof and (b) to include appropriately the holders of
such extensions of credit in any determination of the requisite lenders required
hereunder, including Requisite Lenders.

(e)      Notwithstanding the foregoing, technical and conforming modifications
to the Credit Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) (i) in accordance
with Section 2.14(d) and (ii) to the extent necessary to integrate any
Incremental Revolving Commitments or Extended Revolving Commitments in a manner
consistent with Section 2.20.

(f)      Execution of Amendments, etc. The Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 9.5 shall be binding upon
each Lender at the time outstanding, each future Lender and, if signed by the
Borrower, on the Borrower.

9.6      Successors and Assigns; Participations.

(a)      Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and permitted assigns and shall inure to the benefit
of the parties hereto and the successors and permitted assigns of the Lenders.
The Borrower’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by the Borrower without the prior written consent of all
Lenders; provided that a merger, consolidation, amalgamation or similar
transaction not prohibited hereunder shall not constitute an assignment or other
transfer. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement. Subject
to Section 9.6(b) and Section 9.6(c), each Lender shall have the right at any
time to (i) sell, assign or transfer to any Eligible Assignee, or (ii) sell
participations to any Eligible Assignee or any other Person (and in the case of
any other Person, with the prior written approval of the Borrower) in all or any
part of its Commitments or any Loan or Loans made by it or its Letters of Credit
or participations therein or any other interest herein or in any other
Obligations owed to it; provided that no such sale, assignment, transfer or
participation shall, without the consent of the Borrower, require the Borrower
to file a registration statement with the SEC or apply to qualify such sale,
assignment, transfer or participation under the securities laws of any state;
provided, further, that, except as set forth in Section 9.6(i) with respect to
assignments by Defaulting Lenders, no such sale, assignment or transfer
described in clause (i) above shall be effective unless and until an Assignment
Agreement, effecting such sale, assignment or transfer shall have been accepted
by Administrative Agent and recorded in the Register as provided in
Section 9.6(b); and provided, further, that no such sale, assignment, transfer
or participation of any Letter of Credit or any participation therein may be
made separately from a sale, assignment, transfer or participation of a
corresponding interest in the Commitment and the Loans of the Lender effecting
such sale, assignment, transfer or participation. Except as otherwise provided
in this Section 9.6, no Lender shall, as between Borrower and such Lender, be
relieved of any of its obligations hereunder as

 

87



--------------------------------------------------------------------------------



a result of any sale, assignment or transfer of, or any granting of
participations in, all or any part of its Commitments or the Loans, the Letters
of Credit or participations therein, or the other Obligations owed to such
Lender.

(b)      Register. Upon its receipt of an Assignment Agreement executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with the processing and recordation fee referred to in Section 9.6(c)
if applicable, and any forms, certificates or other evidence with respect to tax
withholding matters that such assignee may be required to deliver to the
Administrative Agent pursuant to Section 2.16(f)), the Administrative Agent
shall, if the Administrative Agent has consented to the assignment evidenced
thereby (to the extent such consent is required pursuant to Section 9.6(c)), (A)
accept such Assignment Agreement by executing a counterpart thereof as provided
therein (which acceptance shall evidence any required consent of the
Administrative Agent to such assignment), (b) record the information contained
therein in the Register (on the same Business Day as it is received if received
by 12:00 noon (New York City time) and on the following Business Day if received
after such time) and (c) give prompt notice thereof to the Borrower. The
Administrative Agent shall maintain a copy of each Assignment Agreement
delivered to and accepted by it as provided in this Section 9.6(b). The date of
such execution of a counterpart or recordation of a transfer shall be referred
to herein as the “Assignment Effective Date.”

(c)      Right to Assign. Each Commitment, Loan, Letter of Credit or
participation therein, other Obligation or rights under this Agreement may in
whole or in part (i) be assigned, in any amount to another Lender, or to an
Affiliate of the assigning Lender or another Lender, or may be pledged by a
Lender in support of its obligations to such pledgee (without releasing the
pledging Lender from any of its obligations hereunder) or (ii) be assigned in an
aggregate amount of not less than $1,000,000 (or such lesser amount (A) if
contemporaneous assignments approved by Administrative Agent in its sole
discretion aggregating not less than $1,000,000 are being made by one or more
Eligible Assignees which are Affiliates or (B) as shall constitute the aggregate
amount of the Commitments, Loans, Letters of Credit and participations therein,
and other obligations of the assigning Lender) to any Eligible Assignee, in each
case, with the giving of notice to the Borrower and the Administrative Agent;
provided that (x) the assignee shall represent that it has the financial
resources to fulfill its commitments hereunder and such assignment is consented
to by the Administrative Agent (not to be unreasonably withheld or delayed),
and, at any time other than when a Specified Event of Default has occurred and
is continuing, such assignee shall be acceptable to the Borrower, such consent
not to be unreasonably withheld or delayed. To the extent of any such assignment
in accordance with clause (i) or (ii) above, the assigning Lender shall be
relieved of its obligations with respect to its Commitments, Loans, Letters of
Credit or participations therein, other Obligations or rights under this
Agreement, or the portion thereof so assigned. The assignor or assignee to each
such assignment shall execute and deliver to Administrative Agent, for its
acceptance and recording in the Register, an Assignment Agreement, together with
a processing and recordation fee of $2,000 in respect of assignments other than
assignments to or from any Arranger (it being understood only one such fee shall
be payable in the case of concurrent assignments by a Lender to one or more
Affiliates), and in each case such forms, certificates or other evidence, if
any, with respect to tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver to the Administrative Agent
pursuant to Section 2.16(f).

(d)      Representations and Warranties of Assignee. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the Assignment Effective Date, as applicable, that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be; (iii) it will make or invest in, as the case may be, its Commitments or
Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the

 

88



--------------------------------------------------------------------------------



Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 9.6, the disposition
of such Commitments or Loans or any interests therein shall at all times remain
within its exclusive control) and (iv) it is not a Defaulting Lender.

(e)      Effect of Assignment. Subject to the terms and conditions of this
Section 9.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 9.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided that, notwithstanding anything to the
contrary contained in any of the Credit Documents such Issuing Bank shall
continue to have all rights and obligations thereof with respect to such Letters
of Credit until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and such assigning Lender shall
continue to be entitled to the benefit of all indemnities hereunder as specified
herein with respect to matters arising out of the prior involvement of such
assigning Lender as a Lender hereunder); (iii) the Revolving Commitments shall
be modified to reflect the Revolving Commitment of such assignee and any
Revolving Commitment of such assigning Lender, if any; and (iv) if any such
assignment occurs after the issuance of any Note hereunder to the assigning
Lender, the assigning Lender shall, upon the effectiveness of such assignment or
as promptly thereafter as practicable, surrender its applicable Notes to the
Administrative Agent for cancellation, and thereupon the Borrower shall issue
and deliver new Notes, if so requested by the assignee and/or assigning Lender,
to such assignee and/or to such assigning Lender, with appropriate insertions,
to reflect the new Revolving Commitments of the assignee and/or the assigning
Lender.

(f)      Participations.

(i)    Each Lender shall have the right at any time to sell one or more
participations to any Eligible Assignee (or, with the consent of the Borrower,
any other Person (other than the Borrower, any of its Subsidiaries or any of its
Affiliates)) (each, a “Participant”) in all or any part of its Commitments,
Loans or in any other Obligation or rights under this Agreement.

(ii)    The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the expiration of the Availability Period) in which such
Participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of such Participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any Participant
if the Participant’s participation is not increased as a result thereof) or
(B) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement.

 

89



--------------------------------------------------------------------------------



(iii)    The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14(c), 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section 9.6; provided that (x) a Participant shall not be entitled to
receive any greater payment under Section 2.15 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, and (y) a Participant shall not be entitled to the
benefits of Section 2.16 unless it shall have complied with the requirements of
Section 2.16 including, without limitation, Section 2.16(e); provided, further,
that, except as specifically set forth in clauses (x) and (y) of this clause
(g)(iii) of Section 9.6, nothing herein shall require any notice to the Borrower
or any other Person in connection with the sale of any participation. To the
extent permitted by law, each Participant shall also be entitled to the benefits
of Section 9.4 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender.

(iv)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest amounts) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.

(g)    Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 9.6 any Lender
may, without notice to or consent from the Administrative Agent or the Borrower,
assign and/or pledge all or any portion of its Loans, the other Obligations owed
by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including to any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors and any operating circular issued by such
Federal Reserve Bank or any central banking authority; provided that no Lender
shall be relieved of any of its obligations hereunder as a result of any such
assignment and pledge; and provided, further, that in no event shall the Federal
Reserve Bank be considered to be a Lender or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

(h)    Nevada Gaming Authorities. Notwithstanding anything to the contrary in
this Section 9.6, the rights of the Lenders to make assignments of, and grant
participations in, any or all of its Commitments or any Loan or Letter of Credit
made or issued by it, or any interest therein, herein or in any other
Obligations owed to any such Lender, shall be subject to the lawful orders of
the Nevada Gaming Commission, to the extent required by the Nevada Gaming Laws.

(i)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment (or, in its sole discretion, the Borrower) shall make such
additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable Pro Rata Share of Revolving Loans
previously

 

90



--------------------------------------------------------------------------------



requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full Pro Rata Share of all
Revolving Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Pro Rata Share; provided that notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable law without compliance
with the provisions of this Section 9.6(i), then the assignee of such interest
shall be deemed to be a Defaulting Lender for all purposes of this Agreement
until such compliance occurs.

9.7    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

9.8    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of the Borrower set forth in Sections 2.14(c), 2.15, 2.16, 9.2, 9.3
and 9.4 and the agreements of Lenders set forth in Sections 2.13, 8.3(b) and 8.6
shall survive the payment of the Loans, the cancellation or expiration of the
Letters of Credit and the reimbursement of any amounts drawn thereunder, and the
termination hereof.

9.9    No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

9.10    Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

9.11    Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership,

 

91



--------------------------------------------------------------------------------



an association, a joint venture or any other kind of entity. The amounts payable
at any time hereunder to each Lender shall be a separate and independent debt,
and each Lender shall be entitled to protect and enforce its rights arising out
hereof and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

9.12    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

9.13    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

9.14    CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
PERSON ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY HERETO IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PERSON
AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1; (D) AGREES THAT SERVICE
AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION
OVER SUCH PERSON IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT
AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST SUCH PERSON IN THE COURTS OF
ANY OTHER JURISDICTION.

9.15    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, ON BEHALF OF ITSELF AND ITS AFFILIATES, ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,

 

92



--------------------------------------------------------------------------------



INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.15 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

9.16    Confidentiality. Each Agent (which term shall for the purposes of this
Section 9.16 include each Arranger), and each Lender (which term shall for the
purposes of this Section 9.16 include the Issuing Bank) shall hold all
non-public information regarding the Borrower and its Subsidiaries and their
businesses obtained by such Lender pursuant to the requirements hereof in
accordance with such Lender’s customary procedures for handling confidential
information of such nature and (in the case of a Lender that is a bank) in
accordance with safe and sound banking practices, it being understood and agreed
by the Borrower that, in any event, each Agent and each Lender may make
(i) disclosures of such information to Affiliates of such Lender or Agent and to
their respective partners, directors, officers, employees, representatives,
agents, advisors and trustees (and to other Persons authorized by a Lender or
Agent to organize, present or disseminate such information on a confidential
need-to-know basis in connection with disclosures otherwise made in accordance
with this Section 9.16, which shall, in any event, require click through or
other affirmative action), (ii) disclosures of such information reasonably
required by any bona fide or potential assignee, transferee or participant in
connection with the contemplated assignment, transfer or participation of any
Loans or any participations therein or by any pledgee referred to in
Section 9.6(g) or by any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to
the Borrower and its obligations (provided that such assignees, transferees,
participants, pledgees, counterparties and advisors are advised of and agree to
be bound by either the provisions of this Section 9.16 or other provisions at
least as restrictive as this Section 9.16), (iii) disclosure to any rating
agency when required by it; provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to the Credit Parties received by it from any
of

 

93



--------------------------------------------------------------------------------



the Agents or any Lender, and (iv) disclosures required or requested by any
governmental agency or representative thereof or by the NAIC or pursuant to
legal or judicial process; provided that, unless specifically prohibited by
applicable law or court order, each Lender and each Agent shall make reasonable
efforts to notify the Borrower of any request by any governmental agency or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information. In addition, each Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents.

9.17    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.

9.18    Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or other electronic transmission (e.g.,
“.pdf” via email)), each of which when so executed and delivered shall be deemed
an original, but all such counterparts together shall constitute but one and the
same instrument.

9.19    [Reserved].

9.20    Patriot Act. Each Lender and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and

 

94



--------------------------------------------------------------------------------



address of the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act.

9.21    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures (e.g., “.pdf” via email) or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

9.22    Gaming Authorities. The Arrangers, the Administrative Agent and each
Lender agree to cooperate with the Nevada Gaming Authorities or any other
applicable gaming authority in connection with the administration of their
regulatory jurisdiction over the Borrower or any of its Subsidiaries, including
to the extent not inconsistent with the internal policies of such Agent, Lender
or Issuing Bank and any applicable legal or regulatory restrictions the
provision of such documents or other information as may be requested by any such
Nevada Gaming Authority or other gaming authority relating to the Arrangers, the
Administrative Agent or any of the Lenders, or the Borrower or any of its
Subsidiaries, or to the Credit Documents. Notwithstanding any other provision of
the Agreement, the Borrower authorizes each Agent, Issuing Bank and Lender to
cooperate with the Nevada Gaming Authorities and such other gaming authorities
as described above.

9.23    Certain Matters Affecting Lenders.

(a)    If (i) any Nevada Gaming Authority shall determine that any Lender does
not meet suitability standards prescribed under the Nevada Gaming Laws or
(ii) any other gaming authority with jurisdiction over the gaming business of
the Borrower shall determine that any Lender does not meet its suitability
standards (in any such case, a “Former Lender”), the Administrative Agent or the
Borrower shall have the right (but not the duty) to designate bank(s) or other
financial institution(s) (in each case, a “Substitute Lender”), which may be any
Lender or Lenders that agree to become a Substitute Lender and to assume the
rights and obligations of the Former Lender, subject to receipt by the
Administrative Agent of evidence that such Substitute Lender is an Eligible
Assignee. The Substitute Lender shall assume the rights and obligations of the
Former Lender under this Agreement. The Borrower shall bear the costs and
expenses of any Lender required by any Nevada Gaming Authority, or any other
gaming authority with jurisdiction over the gaming business of the Borrower, to
file an application for a finding of suitability in connection with the
investigation of any application by the Borrower for a license to operate a
gaming establishment or for any other approval required from the gaming
authority.

(b)    Notwithstanding the provisions of Section 9.5 or Section 9.23(a), if any
Lender becomes a Former Lender, and if the Administrative Agent or the Borrower
fails to find a Substitute Lender pursuant to Section 9.23(a) within any time
period specified by the appropriate gaming authority for the withdrawal of a
Former Lender (the “Withdrawal Period”), the Borrower may prepay in full the
outstanding principal amount of Loans made by, and terminate the Revolving
Commitment of, such

 

95



--------------------------------------------------------------------------------



Former Lender, together with accrued interest thereon to the earlier of (x) the
date of payment or (y) the last day of any Withdrawal Period.

9.24    No Fiduciary Duties. In connection with all aspects of each transaction
contemplated hereby, the Borrower acknowledges and agrees that: (a) the
extensions of credit provided for hereunder and any related arranging or other
services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Credit Document) are an
arm’s-length commercial transaction between the Borrower, on the one hand, and
the Agents and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (b) in connection with the process leading to such transaction, each
Agent and each Lender is and has been acting solely as a principal and is not
the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other person; (c) none
of the Agents nor any Lender has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Credit Document (irrespective of whether any Agent or any Lender has advised or
is currently advising the Borrower or its Affiliates on other matters) and none
of the Agents nor any Lender has any obligation to the Borrower or its
Affiliates with respect to the transactions contemplated hereby except those
obligations set forth herein and in the other Credit Documents; (d) the Agents,
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and none of the Agents nor any Lender has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Agents and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Credit Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
they deemed appropriate. The Borrower and its Affiliates each hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Agents and the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty in connection with the transactions contemplated by
this Agreement.

9.25    Acknowledgement and consentConsent to Bail-In of EEAAffected Financial
Institutions.

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEAAffected Financial Institution
arising under any Credit Document, to the extent such liability is unsecured,
may be subject to the write-down and conversion powers of an EEAthe applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

96



--------------------------------------------------------------------------------



(a)      the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

(b)      the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.

9.26      Acknowledgement Regarding Any Supported QFC. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a)      In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

[remainder of page intentionally left blank]

 

97